Name: Council Regulation (EC) No 41/2006 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 20.1.2007 EN Official Journal of the European Union L 15/1 COUNCIL REGULATION (EC) No 41/2006 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Article 2 thereof, Having regard to Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (3), and in particular Articles 6 and 8 thereof, Having regard to Council Regulation (EC) No 811/2004 of 21 April 2004 establishing measures for the recovery of the Northern hake stock (4), and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula (5), and in particular Articles 5 and 6 thereof, Having regard to Council Regulation (EC) No 388/2006 of 23 February 2006 establishing a multiannual plan for the sustainable exploitation of the stock of sole in the Bay of Biscay (6), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 4 of Regulation (EC) No 2371/2002 requires the Council to adopt the measures necessary to ensure access to waters and resources and the sustainable pursuit of fishing activities, taking account of available scientific advice and, in particular, the report prepared by the Scientific, Technical and Economic Committee for Fisheries (STECF). (2) Under Article 20 of Regulation (EC) No 2371/2002, it is incumbent upon the Council to establish the total allowable catches (TAC) by fishery or group of fisheries. Fishing opportunities should be allocated to Member States and third countries in accordance with the criteria laid down in Article 20 of that Regulation. (3) In order to ensure effective management of the TACs and quotas, the specific conditions under which fishing operations occur should be established. (4) The principles and certain procedures for fishery management need to be laid down at Community level, so that Member States can ensure the management of the vessels flying their flag. (5) Article 3 of Regulation (EC) No 2371/2002 lays down definitions of relevance for the allocation of fishing opportunities. (6) Fishing opportunities should be used in accordance with the Community legislation on the subject, and in particular with Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (7), Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (8), Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (9), Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States in the north-east Atlantic (10), Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (11), Council Regulation (EC) No 1626/94 of 27 June 1994 laying down certain technical measures for the conservation of fishery resources in the Mediterranean (12), Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (13), Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (14), Council Regulation (EC) No 1434/98 of 29 June 1998 specifying conditions under which herring may be landed for industrial purposes other than direct human consumption (15), Council Regulation (EC) No 973/2001 of 14 May 2001 laying down certain technical measures for the conservation of certain stocks of highly migratory species (16), Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (17), Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources (18), Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (19), Regulation (EC) No 423/2004, Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (20), Regulation (EC) No 811/2004, Regulation (EC) No 2166/2005, Regulation (EC) No 388/2006 and Council Regulation (EC) No 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (21). (7) It is necessary, following the advice from the International Council for the Exploration of the Sea (ICES), to maintain the application of a temporary system to manage the catch limits of anchovy in ICES zone VIII. (8) Commission Regulation (EC) No 1116/2006 of 20 July 2006 prohibiting fishing for anchovy in ICES Sub-area VIII (22) should be repealed. inserted by me (9) It is necessary, following the advice from the ICES, to maintain and revise a system to manage the fishing effort on sandeel in ICES zones IIIa and IV and EC waters of ICES zone IIa. (10) As a transitional measure in the light of the most recent scientific advice from the ICES, the fishing effort on certain deep-sea species should be further reduced. (11) Under Article 20 of Regulation (EC) No 2371/2002 it is incumbent upon the Council to decide on the conditions associated with the limits on catches and/or fishing effort limits. Scientific advice indicates that substantial catches in excess of agreed TACs result in the sustainability of fishing operations being prejudiced. It is therefore appropriate to introduce associated conditions that will result in improved implementation of the agreed fishing possibilities. (12) At its Annual Meeting in 2006, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a number of technical and control measures. It is necessary to implement these measures. (13) At its XXVth annual meeting in 2006, the Convention for the Conservation of Antarctic Marine Living Resources (CCAMLR) adopted relevant catch limits for the stocks open to established fisheries by any CCAMLR Member. CCAMLR also approved the participation of Community vessels in exploratory fisheries for Dissostichus spp. in Subareas FAO 88.1 and 88.2 as well as in Divisions 58.4.1, 58.4.2, 58.4.3a) and 58.4.3b) and made the relevant fishing activities subject to catch and by-catch limits, as well as to certain specific technical measures. Those limits and technical measures should also be applied. (14) In order to comply with international obligations assumed by the Community as a Contracting Party to the CCAMLR, including the obligation to apply the measures adopted by the CCAMLR Commission, the TACs adopted by that Commission for the 2006-2007 season and the corresponding season limit dates should be applied. (15) In accordance with Article 2 of Regulation (EC) No 847/96, the stocks that are subject to the various measures referred to therein must be identified. (16) In accordance with the procedure provided for in the agreements or protocols on fisheries relations, the Community has held consultations on fishing rights with Norway (23), the Faroe Islands (24) and Greenland (25). (17) The Community is a contracting party to several regional fisheries organisations. Those fisheries organisations have recommended the setting of catch limitations and/or effort limitations and other conservation rules for certain species. Such recommendations should therefore be implemented by the Community. (18) For the adjustment of fishing effort limitations on cod as laid down in Regulation (EC) No 423/2004, alternative arrangements are maintained in order to manage fishing effort consistently with the TAC, as laid down in Article 8(3) of that Regulation. (19) Certain temporary provisions should be maintained on the use of VMS data in order to provide for greater efficiency and effectiveness in the monitoring, control and surveillance of effort management. (20) Scientific advice indicates that the stock of plaice and sole in the North Sea are not fished sustainably and that levels of discards of plaice are very high. Scientific advice and advice from the North Sea Regional Advisory Council indicate that it is appropriate to adjust the fishing opportunities in terms of fishing effort of vessels targeting plaice. (21) Scientific advice recommends the adoption of a recovery plan for the stocks of sole in the Western channel. It is necessary to apply a provisional effort management scheme, while the Council is considering a long-term arrangement. For the cod stocks in the North Sea, the Skagerrak and the Western channel, in the Irish Sea and in the west of Scotland, and the stocks of hake and of Norway lobster in ICES zones VIIIc and IXa, the levels of permissible effort within the management scheme needs to be adapted. (22) In order to contribute to the conservation of fish stocks, certain supplementary measures on control and technical conditions of fishing should be implemented in 2007. (23) Scientific investigations have demonstrated that the fishing practices when fishing with gillnets and entangling nets in ICES zones VIa, VIb, VIIb, VIIc, VIIj, VIIk and XII constitute a serious threat to deep-sea species. However, transitional measures to allow these fisheries to take place under certain conditions should be implemented until more permanent measures are adopted. (24) In order to ensure sustainable exploitation of the hake stocks and to reduce discards, the latest developments on selective gears should be maintained as transitional measures in ICES zones VIIIa, VIIIb and VIIId. (25) The control of landings and transhipments of frozen fish by third-country fishing vessels landed in Community ports needs to be improved. In November 2006 the North-East Atlantic Fisheries Commission (NEAFC) adopted a recommendation involving port State control. Implementation of that recommendation in the Community legal order should be ensured. (26) In November 2006 the NEAFC recommended replacing a number of vessels on the list of vessels that have been confirmed as having engaged in illegal, unreported and unregulated fisheries. Implementation of the recommendations in the Community legal order should be ensured. (27) In order to contribute to the conservation of octopus and in particular to protect juveniles, it is necessary to maintain, in 2007, a minimum size of octopus from the maritime waters under the sovereignty or jurisdiction of third countries and situated in the CECAF region pending the adoption of a regulation amending Regulation (EC) No 850/98. (28) In the light of advice from STECF, fishing with beam trawl using electrical pulse current should be allowed in ICES zones IVc and IVb south under certain conditions. (29) At its Annual Meeting in 2006, the Inter-American Tropical Tuna Commission (IATTC) adopted catch limitations for yellowfin tuna, bigeye tuna and skipjack tuna. Although the Community is not a member of the IATTC, it is necessary to implement those measures to ensure sustainable management of the resource under the jurisdiction of that organisation. (30) At its Second Annual Meeting, the Western and Central Pacific Fisheries Commission (WCPFC) adopted effort limitations for yellowfin tuna, bigeye tuna, skipjack tuna and south pacific albacore, as well as technical measures as regards the treatment of by-catches. The Community is a member of the WCPFC since January 2005. It is therefore necessary to implement those measures into Community law to ensure sustainable management of the resource under the jurisdiction of that organisation. (31) At its Annual Meeting in 2006, the International Commission for the Conservation of Atlantic Tunas ICCAT adopted tables indicating the under-utilisation and over-utilisation of the fishing possibilities of the ICCAT contracting parties. In that context, the ICCAT adopted a Decision observing that during the year 2004, the Community had under-exploited its quota for several stocks. (32) In order to respect the adjustments to the Community quotas established by the ICCAT, it is necessary for the distribution of the fishing opportunities arising from the under-utilisation to be carried out on the basis of the respective contribution of each Member State towards the under-utilisation without modifying the distribution key concerning the annual allocation of TACs. (33) At its Annual Meeting in 2006, the ICCAT adopted a number of technical measures for certain stocks of highly migratory species in the Atlantic and the Mediterranean, specifying inter alia a new minimum size for bluefin tuna, restrictions on fishing within certain areas and time periods in order to protect bigeye tuna, measures concerning sport and recreational fishing activities in the Mediterranean Sea and the establishment of a sampling programme for the estimation of the size of the caged bluefin tuna. In order to contribute to the conservation of fish stocks it is necessary to implement these measures in 2007 pending the adoption of a regulation amending Regulation (EC) No 973/2001. (34) At its Annual Meeting in 2006, the South East Atlantic Fisheries Organisation (SEAFO) adopted conservation measures to close certain areas from 1 January 2007 in order to protect vulnerable deep-sea habitats, the prohibition of transhipments at sea in the Convention Area to fight illegal, unreported and unregulated (IUU) Fishing activities, an interim control scheme amending the Interim Arrangement annexed to the SEAFO Convention, incorporating the Conservation Measures adopted at the 2005 Annual Meeting, and technical measures to reduce the incidental mortality of seabirds in association with fishing activities. These measures are binding on the Community and should therefore be implemented. (35) It is no longer appropriate to provide fishing opportunities for vessels flying the flag of Barbados, Guyana, Surinam, Trinidad and Tobago, Japan and Korea in French Guyana waters due to under-utilization of fishing opportunities, this should be reflected in the specific provisions concerning the Department of French Guyana. (36) In order to ensure that catches of blue whiting by third-country vessels in Community waters are correctly accounted for, it is necessary to maintain the strengthened control provisions for such vessels. (37) In order to ensure the livelihood of Community fishermen and in order to avoid endangering resources and any possible difficulty due to the lapsing of Council Regulation (EC) No 51/2006 of 22 December 2005 fixing for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (26), it is essential to open those fisheries on 1 January 2007 and maintain in force in January 2007 some of the rules of that Regulation. Given the urgency of the matter, it is imperative to grant an exception to the six-week period referred to in paragraph I(3) of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes fishing opportunities for the year 2007, for certain fish stocks and groups of fish stocks, and the associated conditions under which such fishing opportunities may be used. In addition, it fixes certain effort limits and associated conditions for January 2008, and for certain Antarctic stocks it fixes the fishing opportunities and specific conditions for the periods set out in Annex IE. Article 2 Scope 1. If not otherwise provided for, this Regulation shall apply to: (a) Community fishing vessels (Community vessels); and (b) Fishing vessels flying the flag of, and registered in, third countries (third-country fishing vessels) in Community waters (EC waters). 2. By way of derogation from paragraph 1, this Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State concerned and of which the Commission and the Member State in whose waters the research is carried out have been informed in advance. Article 3 Definitions For the purposes of this Regulation, in addition to the definitions laid down in Article 3 of Regulation (EC) No 2371/2002, the following definitions shall apply: (a) total allowable catches (TAC) means the quantity that can be taken and landed from each stock each year; (b) quota means a proportion of the allocated to the Community, Member States or third countries; (c) international waters means waters falling outside the sovereignty or jurisdiction of any State; (d) NAFO Regulatory Area means the part of the area of the Northwest Atlantic Fisheries Organisation (NAFO) Convention not falling under the sovereignty or within the jurisdiction of coastal States; (e) Skagerrak means the area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (f) Kattegat means the area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (g) Gulf of Cadiz means the area of ICES zone IXa east of longitude 7o23'48"W; (h) NEAFC Regulatory Area means the waters of the Convention Areas as defined in the North-East Atlantic Fisheries Commission (NEAFC) Convention , which lie beyond the waters under the jurisdiction of NEAFC Contracting Parties. Article 4 Fishing zones For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are as defined in Regulation (EEC) No 3880/91; (b) CECAF (Eastern Central Atlantic or FAO major fishing zone 34) zones are as defined in Council Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (27); (c) NAFO (Northwest Atlantic Fisheries Organisation) zones are as defined in Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic (28); (d) CCAMLR (Convention on the Conservation of Antarctic Marine Living Resources) zones are as defined in Regulation (EC) No 601/2004; (e) the IATTC (Inter American Tropical Tuna Convention) zone is as defined in Council Decision 2006/539/EC of 22 May 2006 on the conclusion, on behalf of the European Community, of the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica (29); (f) the WCPFC (Western and Central Pacific Fisheries Convention) zone is as defined in Council Decision 2005/75/EC of 26 April 2004 on the accession of the Community to the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (30); (g) the ICCAT (International Commission for the Conservation of Atlantic Tunas) zone is as defined in Council decision 86/238/EEC of 9 June 1986 on the accession of the Community to the International Convention for the Conservation of Atlantic Tunas, as amended by the Protocol annexed to the Final Act of the Conference of Plenipotentiaries of the States Parties to the Convention signed in Paris on 10 July 1984 (31); (h) SEAFO (South East Atlantic Fisheries Organisation) zones are as defined in Council Decision 2002/738/EC of 22 July 2002 on the conclusion by the European Community of the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (32); (i) the GFCM (General Fisheries Commission for the Mediterranean) zone is as defined in Council Decision 98/416/EC (33) of 16 June 1998 on the accession of the European Community to the General Fisheries Commission for the Mediterranean. CHAPTER II FISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS FOR COMMUNITY VESSELS Article 5 Catch limits and allocations 1. The catch limits for Community vessels in Community waters or in certain non-Community waters and the allocation of such catch limits among Member States and additional conditions in accordance with Article 2 of Regulation (EC) No 847/96 are set out in Annex I. 2. Community vessels are hereby authorised to make catches, within the quota limits set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland and Norway, and the fishing zone around Jan Mayen, subject to the conditions set out in Articles 10, 17 and 18. 3. The Commission shall fix the final catch limits for the fisheries on sandeel in ICES zones IIIa and IV and EC waters of ICES zone IIa according to the rules laid down in point 8 of Annex IID. 4. The Commission shall fix catch limits for capelin in ICES zone V and Greenland waters of ICES zone XIV available to the Community at 7,7 % of the capelin TAC as soon as the TAC has been established. 5. Catch limits for the stock of Norway pout in ICES zone IIIa and in EC waters of ICES zones IIa and IV, for the stock of sprat in EC waters of ICES zones IIa and IV and for the stock of anchovy in ICES zone VIII may be revised by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 in the light of scientific information collected during the first half of 2007. 6. It shall be prohibited for Community vessels to fish for, to retain on board, to tranship and to land the following species in all Community and non-Community waters:  Basking shark (Cetorhinus maximus)  White shark (Carcharodon carcharias). 7. It shall be prohibited for Community vessels to fish for orange roughy (Hoplostethus atlanticus) in the parts of ICES zones V, VI and VII that lie within the NEAFC Regulatory area. 8. It shall be prohibited for Community vessels to fish for redfish (Sebastes mentella) in the parts of ICES zones I and II that lie within the NEAFC Regulatory area from 1 January 2007 to 30 June 2007, with the exception of unavoidable by-catches. This prohibition shall also apply from 1 July 2007 to 31 December 2007, if recommended by NEAFC. In this event, the Commission shall publish a notification of the NEAFC recommendation in the C series of the Official Journal of the European Union. Article 6 Special provisions on allocations 1. The allocation of fishing opportunities among Member States as set out in Annex I shall be without prejudice to: a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; b) reallocations made pursuant to Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93; c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96. 2. For the purpose of withholding quotas to be transferred to 2008, Article 4(2) of Regulation (EC) No 847/96 shall apply, by way of derogation from that Regulation, to all stocks subject to analytical TAC. Article 7 Fishing effort limits and associated conditions for the management of stocks 1. From 1 February 2007 to 31 January 2008, the fishing effort limitations and associated conditions laid down in: (a) Annex IIA, shall apply for the management of certain stocks in the Kattegat, the Skagerrak and ICES zones IV, VIa, VIIa, VIId and EC waters of ICES zone IIa; (b) Annex IIB, shall apply for the management of hake and Norway lobster in ICES zones VIIIc and IXa with the exception of the Gulf of Cadiz; (c) Annex IIC, shall apply for the management of the sole stock in ICES zone VIIe; (d) Annex IID, shall apply for the management of sandeel stocks in ICES zones IIIa and IV and EC waters of ICES zone IIa; 2. For the period from 1 January 2007 to 31 January 2007 for the stocks mentioned in paragraph 1(a), (b), (c) and (d), the fishing effort and associated conditions laid down in Annexes IIA, IIB, IIC and IID to Regulation (EC) No 51/2006 shall continue to apply. 3. Vessels using gear types identified in point 4.1 of Annex IIA and in point 3 of Annexes IIB and IIC respectively and fishing in areas defined in point 2 of Annex IIA and in point 1 of Annexes IIB and IIC respectively shall hold a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94, as provided for in these Annexes. 4. The Commission shall fix the final fishing effort for 2007 for the fisheries on sandeel in ICES zones IIIa and IV and in EC waters of ICES zone IIa based on the rules laid down in points 3 to 6 of Annex IID. 5. Member States shall ensure that for 2007 the fishing effort levels, measured in kilowatt days absent from port, by vessels holding deep-sea fishing permits do not exceed 75 % of the average annual fishing effort deployed by the vessels of the Member State concerned in 2003 on trips when deep-sea fishing permits were held and deep-sea species, as listed in Annexes I and II to Regulation (EC) No 2347/2002, were caught. This paragraph shall apply only to fishing trips on which more than 100 kg of deep sea species, other than greater silver smelt, were caught. Article 8 Conditions for landing catches and by-catches 1. Fish from stocks for which catch limits are established shall be retained on board or landed only if: (a) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a part of a Community share which has not been allocated by quota among Member States, and that share has not been exhausted. 2. By way of derogation from paragraph 1, the following fish may be retained on board and landed even if a Member State has no quotas or the quotas or shares are exhausted: (a) species, other than herring and mackerel, where (i) they are caught mixed with other species with nets whose mesh size is less than 32 mm in accordance with Article 4 of Regulation (EC) No 850/98, and (ii) the catches are not sorted either on board or on landing; or (b) mackerel, where (i) they are caught mixed with horse mackerel or pilchard; (ii) they do not exceed 10 % of the total weight of mackerel, horse mackerel and pilchard on board and; (iii) the catches are not sorted either on board or on landing. 3. Article 2(1) of Regulation (EC) No 1434/98, shall not apply to herring caught in ICES zones IIIa, IV and VIId and EC waters of ICES zone IIa. 4. All landings shall count against the quota or, if the Community share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of paragraph 2. 5. When catch limits of a Member State for herring in ICES zones IIIa, IV and VIId and EC waters of ICES zone IIa are exhausted, vessels flying the flag of that Member State, registered in the Community and operating within the fisheries to which the relevant catch limitations apply, shall be prohibited from landing catches which are unsorted and which contain herring. 6. The determination of the percentage of by-catches and their disposal shall be made in accordance with Articles 4 and 11 of Regulation (EC) No 850/98. Article 9 Unsorted landings in ICES zones IIIa, IV and VIId and EC waters of ICES zone IIa 1. Member States shall ensure that an adequate sampling programme is in place allowing an efficient monitoring of unsorted landings by species caught in ICES zones IIIa, IV and VIId and EC waters of ICES zone IIa. 2. Unsorted catches in ICES zones IIIa, IV and VIId and EC waters of ICES zone IIa shall be landed only at ports and landing locations where a sampling programme as referred to in paragraph 1 is in place. Article 10 Access limits No fishing by Community vessels shall take place in the Skagerrak within 12 nautical miles from the baselines of Norway. However, vessels flying the flag of Denmark or Sweden shall be allowed to fish up to four nautical miles from the baselines of Norway. Article 11 Transitional technical and control measures Transitional technical and control measures for Community vessels shall be as set out in Annex III. CHAPTER III CATCH LIMITS AND ASSOCIATED CONDITIONS FOR THIRD-COUNTRY FISHING VESSELS Article 12 Transitional technical and control measures Transitional technical and control measures for third-country fishing vessels shall be as set out in Annex III. Article 13 Authorisation 1. Fishing vessels flying the flag of Venezuela or Norway and fishing vessels registered in the Faroe Islands shall be authorised to make catches in Community waters, within the catch limits set out in Annex I, and subject to the conditions provided for in Articles 14 to 16 and 19 to 25. 2. It shall be prohibited for third-country fishing vessels to fish for, to retain on board, to tranship and to land the following species in all Community waters: a) Basking shark (Cetorhinus maximus) b) White shark (Carcharodon carcharias). Article 14 Geographical restrictions 1. Fishing by fishing vessels flying the flag of Norway or registered in the Faroe Islands shall be limited to those parts of the 200 nautical mile zone lying seawards of 12 nautical miles from the baselines of Member States in ICES zone IV, the Kattegat and the Atlantic Ocean north of 43o00'N, except the area referred to in Article 18 of Regulation (EC) No 2371/2002. 2. Fishing in the Skagerrak by fishing vessels flying the flag of Norway shall be allowed seawards of four nautical miles from the baselines of Denmark and Sweden. 3. Fishing by fishing vessels flying the flag of Venezuela shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of the Department of French Guyana. Article 15 Transit through Community waters Third-country fishing vessels that transit through Community waters shall stow their nets so that they may not readily be used, in accordance with the following conditions: (a) nets, weights and similar gear shall be disconnected from their trawl boards and towing and hauling wires and ropes, (b) nets which are on or above deck shall be securely lashed to some part of the superstructure. Article 16 Conditions for landing catches and by-catches Fish from stocks for which catch limits are fixed shall not be retained on board or landed unless the catches have been taken by fishing vessels of a third-country having a quota and that quota is not exhausted. CHAPTER IV LICENSING ARRANGEMENTS FOR COMMUNITY VESSELS Article 17 Licences and associated conditions 1. Notwithstanding the general rules on fishing licences and special fishing permits provided for in Regulation (EC) No 1627/94, fishing by Community vessels in waters of a third country shall be subject to the holding of a licence issued by the authorities of that third country. 2. However, paragraph 1 shall not apply to the following Community vessels, when fishing in Norwegian waters of the North Sea: a) vessels of a tonnage equal to or less than 200 GT; or b) vessels carrying out fisheries for human consumption for species other than mackerel; or c) vessels flying the flag of Sweden, in line with established practice. 3. The maximum number of licences and other associated conditions shall be fixed as set out in Part I of Annex IV. Requests for licences shall indicate the types of fishing and the name and characteristics of the Community vessels for which licences are to be issued and shall be addressed by the authorities of the Member States to the Commission. The Commission shall submit these requests to the authorities of the third country concerned. 4. If one Member State transfers quota to another Member State (swap) in the fishing areas set out in Part I of Annex IV, the transfer shall include an appropriate transfer of licences and shall be notified to the Commission. However, the total number of licences for each fishing area, as set out in Part I of Annex IV, shall not be exceeded. 5. Community vessels shall comply with the conservation and control measures and all other provisions governing the zone in which they operate. Article 18 Faroe Islands Community vessels licensed to conduct a directed fishery for one species in waters of the Faroe Islands may conduct directed fishery for another species provided that they give prior notification to the Faroese authorities. CHAPTER V LICENSING ARRANGEMENTS FOR THIRD-COUNTRY FISHING VESSELS Article 19 Obligation to have a licence and a special fishing permit 1. Notwithstanding Article 28b of Regulation (EEC) No 2847/93, fishing vessels of less than 200 GT flying the flag of Norway shall be exempt from the obligation to have a licence and a special fishing permit. 2. The licence and special fishing permit shall be kept on board. However, fishing vessels registered in the Faroe Islands or Norway shall be exempt from that obligation. 3. Fishing vessels from third countries authorised to fish on 31 December 2006 may continue to fish as from 1 January 2007 until the list of fishing vessels authorised to fish is submitted to, and approved by, the Commission. Article 20 Application for a licence and special fishing permit An application to the Commission for a licence and special fishing permit from an authority of a third-country shall be accompanied by the following information: (a) name of the vessel; (b) registration number; (c) external identification letters and numbers; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish; (l) period for which a licence is applied for. Article 21 Number of licences The number of licences and special associated conditions shall be fixed as set out in Part II of Annex IV. Article 22 Cancellation and withdrawal 1. Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day preceding the date of issue of the new licences and special fishing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue. 2. Licences and special fishing permits shall be wholly or partially withdrawn before their date of expiry if the quota for the stock in question as set out in Annex I has been exhausted. 3. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. Article 23 Failure to comply with relevant rules 1. For a period not exceeding 12 months, no licence or special fishing permit shall be issued for any third-country fishing vessel in respect of which the obligations laid down in this Regulation have not been fulfilled. 2. The Commission shall submit to the authorities of the third country concerned the names and characteristics of the third-country fishing vessels which will not be authorised to fish in the Community fishing zone for the following month or months as a consequence of an infringement of the relevant rules. Article 24 Obligations of the licence holder 1. Third-country fishing vessels shall comply with the conservation and control measures and other provisions governing fishing by Community vessels in the zone in which they operate, in particular Regulations (EEC) No 1381/87, (EEC) No 2847/93, (EC) No 1627/94, (EC) No 850/98, (EC) No 1434/98, and Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound (34). 2. The third-country fishing vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Part I of Annex V shall be entered. 3. Third-country fishing vessels, except vessels flying the flag of Norway fishing in ICES zone IIIa, shall transmit the information set out in Annex VI to the Commission, in accordance with the rules laid down in that Annex. Article 25 Specific provisions concerning the Department of French Guyana 1. The granting of licences to fish in the waters of the Department of French Guyana shall be subject to an undertaking by the owner of the third-country fishing vessel concerned to permit an observer to come on board at the Commission's request. 2. Third-country fishing vessels fishing in the waters of the Department of French Guyana shall keep a logbook corresponding to the model appearing in Part II of Annex V. Catch data shall be sent to the Commission upon request, via the French authorities. CHAPTER VI SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE MEDITERRANEAN SEA Article 26 Establishment of a closed season for the dolphinfish fisheries using fish aggregating devices 1. In order to protect dolphinfish (Coryphaena hippurus), in particular small fish, dolphin fish fisheries using fish aggregating devices (FADs) shall be prohibited from 1 January 2007 to 14 August 2007, in all geographical sub-areas of the GFCM Agreement zone. 2. By way of derogation from paragraph 1, if a Member State can demonstrate that, due to bad weather, the fishing vessels flying its flag were unable to utilise their normal fishing days, that Member State may carry over days lost by its vessels in FAD fisheries until 31 January of the following year. Member States wishing to benefit from this carry-over shall submit to the Commission before 1 January 2008 an application for the additional number of days on which a vessel will be authorised to fish dolphinfish by using FADs during the prohibition period from 1 January 2008 until 31 January 2008. Such an application shall be accompanied by the following information: (a) a report containing the details of the cessation of the fishing activities in question, including appropriate supporting meteorological information; (b) name of the vessel; (c) registration number; (d) external identification letters and numbers as defined in Annex I to Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (35). The Commission shall forward the information obtained from the Member States to the GFCM Executive Secretariat. 3. Before 1 November 2007 Member States shall send the Commission a report on the implementation of the measures referred to in paragraph 1. Article 27 Establishment of fisheries restrictive areas in order to protect deep sea sensitive habitats. 1. Fishing with towed dredges and bottom trawl nets shall be prohibited in the areas bounded by lines joining the following coordinates: (a) Deep Sea fisheries restricted area Lophelia reef off Capo Santa Maria di Leuca  39o 27.72' N, 18o 10.74' E  39o 27.80' N, 18o 26.68' E  39o 11.16' N, 18o 04.28' E  39o 11.16' N, 18o 35.58' E (b) Deep Sea fisheries restricted area The Nile delta area cold hydrocarbon seeps  31o 30.00' N, 33o 10.00' E  31o 30.00' N, 34o 00.00' E  32o 00.00' N, 34o 00.00' E  32o 00.00' N, 33o 10.00' E (c) Deep Sea fisheries restricted area The Eratosthemes Seamount  33o 00.00' N, 32o 00.00' E  33o 00.00' N, 33o 00.00' E  34o 00.00' N, 33o 00.00' E  34o 00.00' N, 32o 00.00' E 2. Member States shall take the measures necessary for the protection of deep sea sensitive habitats in the areas referred to in paragraph 1 and in particular shall ensure that they protect these areas from the impacts of any other than fishing activity jeopardizing the conservation of the features that characterize these particular habitats. CHAPTER VII SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE NAFO REGULATORY AREA SECTION 1 Community participation Article 28 List of vessels 1. Only Community vessels of more than 50 gross tonnes which have been issued a special fishing permits by their flag Member State and are included in the NAFO vessel register shall be authorised, on the conditions set out in their permits, to fish, keep on board, trans-ship and land fishery resources from the NAFO Regulatory Area. 2. Each Member State shall inform the Commission in computer readable form, at least 15 days before the new vessel enters the NAFO Regulatory Area, of any amendment to its list of vessels flying its flag and registered in the Community that are authorised to fish in the NAFO Regulatory Area. The Commission shall forward this information promptly to the NAFO Secretariat. 3. The information referred to in paragraph 2 shall include the following: (a) the internal number of the vessel, as defined in Annex I to Regulation (EC) No 26/2004; (b) the international radio call sign; (c) the vessel charterer, where applicable; (d) the vessel type. 4. For vessels temporarily flying the flag of a Member State (bare boat charter), the information forwarded shall furthermore include: (a) the date from which the vessel has been authorised to fly the flag of the Member State; (b) the date from which the vessel has been authorised by the Member State to engage in fishing in the NAFO Regulatory Area; (c) the name of the State where the vessel is registered or has been previously registered and the date as from which it ceased flying the flag of that State; (d) the name of the vessel; (e) the official registration number of the vessel assigned by the competent national authorities; (f) the home port of the vessel after the transfer; (g) the name of owner or charterer of the vessel; (h) a declaration that the master has been provided with a copy of the regulations in force in the NAFO Regulatory Area; (i) the principal species which can be fished by the vessel in the NAFO Regulatory Area; (j) the Subareas where the vessel may be expected to fish. SECTION 2 Technical measures Article 29 Mesh sizes 1. The use of trawl net having in any section thereof net meshes of dimensions less than 130 mm shall be prohibited for direct fishing of the groundfish species referred to in Annex VII except for fishing for Sebastes mentella as referred to in paragraph 3. That mesh size may be reduced to a minimum of 60 mm for direct fishing of short-finned squid (Illex illecebrosus). For direct fishing of skates (Rajidae) that mesh size shall be increased to a minimum of 280 mm in the cod-end and 220 mm in all other parts of the trawl. 2. Vessels fishing for shrimp (Pandalus borealis) shall use nets with a minimum mesh size of 40 mm. 3. Vessels fishing for pelagic Sebastes mentella (Oceanic redfish) in Sub-Area 2 and Division 1F and 3K shall use nets with a minimum mesh size of 100 mm. Article 30 Attachments to nets 1. The use of any means or device other than those described in this Article which obstructs the meshes of a net or which diminishes their size shall be prohibited. 2. Canvas, netting or any other material may be attached to the underside of the cod-end in order to reduce or prevent damage. 3. Devices may be attached to the upper side of the cod-end provided that they do not obstruct the meshes of the cod-end. The use of top-side chafers shall be limited to those listed in Annex VIII. 4. Vessels fishing for shrimp (Pandalus borealis) shall use sorting grids or grates with a maximum spacing between bars of 22 mm. Vessels fishing for shrimp in Division 3L shall also be equipped with toggle chains of a minimum of 72 cm in length as described in Annex IX. Article 31 By-catch retained on board 1. Fishing vessels shall limit their by-catch to a maximum of 2500 kg or 10 %, whichever is the greater, for each species listed in Annex IC for which no quota has been allocated in that Division to the Community. 2. In cases where a ban on fishing is in force or an Others quota has been fully utilised, the by-catch of the species concerned may not exceed 1 250 kg or 5 %, whichever is the greater. 3. The percentages in paragraphs 1 and 2 calculated as the percentage, by weight, for each species of the total catch retained on board. Catches of shrimp shall not be included in the calculation of by-catch levels of ground fish species. Article 32 By-catch in any one haul 1. If the percentages of by-catches in any one haul exceed the percentages laid down in Article 31(1) and (2) the vessel shall immediately move a minimum of 10 nautical miles from any position of the previous tow and throughout the next tow keep a minimum distance of 10 nautical miles from any position of the previous tow. If after moving, the next haul exceeds these by-catch limits the vessel shall leave the Division and not return for at least 60 hours. 2. Should total by-catches of all ground fish species subject to quota in any haul in the shrimp fishery exceed 5 % by weight in Division 3M or 2,5 % by weight in Division 3L, the vessel shall move a minimum of 10 nautical miles from any position of the previous tow and throughout the next tow keep a minimum distance of 10 nautical miles from any position of the previous tow. If after moving, the next haul exceeds these by-catch limits the vessel shall leave the Division and not return for at least 60 hours. 3. The percentage of by-catch authorised in any one haul shall becalculated as the percentage, by weight, for each species of the total catch in that haul. Article 33 Directed fishery and by-catch 1. Masters of Community vessels shall not conduct directed fisheries for species for which by-catch limits apply. A directed fishery for a species shall be considered to have been conducted when that species comprises the largest percentage by weight of the total catch in any one haul. 2. However, when a vessel is conducting a directed fishery for skate with a legal mesh size appropriate for that fishery, the first time that, in a haul, catches of species for which by-catch limits comprise the largest percentage, by weight of the total catch, they shall be considered as incidental. In this event the vessel shall immediately change position in accordance with Article 32(1) and (2). 3. Following an absence from a Division of at least 60 hours in accordance with the provisions of Article 32(1) and (2), masters of Community vessels shall undertake a trial tow the duration of which shall not exceed 3 hours. By way of derogation from paragraph 1 of this Article, if in a haul from such a trial tow catches of species for which by-catch limits comprise the largest percentage, by weight of the total catch, it shall not be considered as a directed fishery. In this event the vessel shall immediately change position in accordance with Article 32(1) and (2). Article 34 Minimum size of fish 1. Fish from the NAFO Regulatory Area which do not have the size required as set out in Annex X may not be processed, retained on board, trans-shipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. 2. Where the quantity of caught fish not having the size required as set out in Annex X exceeds 10 % of the total quantity, the vessel shall move away to a distance of at least five nautical miles from any position of the previous haul before continuing fishing. Any processed fish for which minimum fish size requirements apply which is below a length equivalent in Annex X, shall be deemed to originate from fish that is below the minimum fish size. SECTION 3 Establishment of fisheries restrictive areas in order to protect deep sea sensitive habitats (seamounts) Article 35 Demersal fishing gears The conduct of fishing activities involving demersal fishing gears shall be prohibited in the following areas: Area Coordinate 1 Coordinate 2 Coordinate 3 Coordinate 4 Orphan Knoll 50.00.30 47.00.30 51.00.30 45.00.30 51.00.30 47.00.30 50.00.30 45.00.30 Corner Seamounts 35.00.00 48.00.00 36.00.00 48.00.00 36.00.00 52.00.00 35.00.00 52.00.00 Newfoundland Seamounts 43.29.00 43.20.00 44.00.00 43.20.00 44.00.00 46.40.00 43.29.00 46.40.00 New England Seamounts 35.00.00 57.00.00 39.00.00 57.00.00 39.00.00 64.00.00 35.00.00 64.00.00 SECTION 4 Control measures Article 36 Product labelling and separate stowage 1. All processed fish harvested in the NAFO Regulatory Area shall be labelled in such a way that each species and product category as referred to in Article 1 of Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (36) and in case of shrimp the date of capture is identifiable. It shall also be marked as having been caught in the NAFO Regulatory Area. 2. All shrimp harvested in Division 3L and 3M and all Greenland halibut harvested in Subarea 2 and Divisions 3KLMNO shall be marked as having been caught in these respective zones. 3. Taking into account consideration for the legitimate safety and navigational responsibilities of the master of the vessel, the following shall apply: a) all catches taken inside the NAFO Regulatory Area shall be stowed separately from all catches taken outside the area. They shall be kept clearly separate, for example with plastic, plywood or netting; b) catches of the same species may be stowed in more than one part of the hold but the location where it is stowed shall be clearly represented in the stowage plan referred to in Article 37. Article 37 Fishing and production logbooks and stowage plan 1. In addition to complying with Articles 6, 8, 11 and 12 of Regulation (EEC) No 2847/93, masters of Community vessels shall enter in the logbook the information listed in Annex XI to the Regulation. 2. Before the 15th of each month, each Member State shall, in computer-readable form, notify the Commission of the quantities of stocks specified in Annex XII landed during the preceding month and communicate any information received under Articles 11 and 12 of Regulation (EEC) No 2847/93. 3. The masters of Community vessels shall, in respect of catches of the species listed in Annex IC, keep: (a) a production logbook stating their cumulative production, by species on board in product weight stated in kilograms. (b) a stowage plan that shows the location of the different species in the holds. In the case of shrimp, vessels shall keep a stowage plan that specifies the location of shrimp taken in Division 3L and in Division 3M as well as the quantities of shrimp by Division on board in product weight stated in kilograms. 4. The production logbook and stowage plan referred to in paragraph 3 shall be updated on a daily basis for the preceding day reckoned from 00.00 hrs (UTC) until 24.00 hrs (UTC) and shall be kept on board until the vessel has unloaded completely. 5. The master of a Community vessel shall provide the necessary assistance to enable the quantities declared in the production logbook and the processed products stored on board to be verified. 6. Every two years Member States shall certify the accuracy of the capacity plans for all Community vessels authorised to fish pursuant to Article 28(1). The master shall ensure that a copy of such certification remains onboard to be shown to an inspector upon request. Article 38 Carrying of nets 1. When fishing directly for one or more of the species listed in Annex VII, Community vessels shall not carry nets with a mesh size smaller than that laid down in Article 29. 2. However, Community vessels fishing in the course of the same voyage in areas other than the NAFO Regulatory Area may keep on board nets with a smaller mesh size than that laid down in Article 29 provided they are securely lashed and stowed and are not available for immediate use. Such nets must: a) be unshackled from their boards and their hauling or trawling cables and ropes; and b) if they are carried on or above the deck, be lashed securely to a part of the superstructure. Article 39 Trans-shipment 1. Community vessels shall not engage in trans-shipment operations in the NAFO Regulatory Area unless they have received prior authorisation to do so from their competent authorities. 2. Community vessels shall not engage in trans-shipment operations of fish from or to a non-contracting party vessel which has been sighted or otherwise identified as having engaged in fishing activities in the NAFO Regulatory Area. 3. Community vessels shall report each trans-shipment in the NAFO Regulatory Area to their competent authorities. Donor vessels shall make that report at least twenty-four hours in advance and receiving vessels not later than one hour after the trans-shipment. 4. The report referred to in paragraph 3 shall include the time, the geographical position, the total round weight by species to be off-loaded or on-loaded in kilograms as well as the call sign of vessels involved in the trans-shipment. 5. The receiving vessel shall report, in addition to the total catch on board and the total weight to be landed, the name of the port and the expected time of landing at least 24 hours in advance of any landing. 6. Member States shall promptly transmit the reports referred to in paragraph 3 and 5 to the Commission, which shall promptly forward them to the NAFO Secretariat. Article 40 Chartering of Community vessels 1. Member States may assent tot a fishing vessel flying their flag and authorised to fish in the NAFO Regulatory Area being subject to a chartering arrangement for the utilisation in part or in full of a quota and/or fishing days allocated to another Contracting Party of NAFO. Chartering arrangements involving vessels identified by NAFO or any other Regional fisheries Organisation as having been involved in Illegal, Unreported and Unregulated (IUU) fishing activities shall, however, not be permitted. 2. On the date of the conclusion of a chartering arrangement, the flag Member State shall send the following information to the Commission, which shall forward this information to the Executive Secretary of NAFO: (a) its assent to the charter arrangement; (b) species covered by the charter and fishing opportunities allocated by the charter contract; (c) duration of the charter arrangement; (d) name of the charterer; (e) contracting party which chartered the vessel; (f) the action the Member State has taken to ensure that the chartered vessels flying its flag comply with the NAFO conservation and enforcement measures for the duration of the chartering period. 3. When the charter arrangement ends, the flag Member State shall inform the Commission, which shall promptly forward this information to the Executive Secretary of NAFO. 4. The flag Member State shall act to ensure that: (a) the vessel is not authorised to fish during the charter period against the fishing opportunities allocated to the flag Member State; (b) the vessel is not authorised to fish under more than one charter arrangement during the same period; (c) the vessel complies with the NAFO conservation and enforcement measures for the duration of the chartering period; (d) all catches and by-catches under notified chartering arrangements are recorded in the fishing logbook by the chartered vessel separate from other catch data. 5. Member States shall report all catches and by-catches as referred to in paragraph 4(d) to the Commission separately from other national catch data. The Commission shall promptly forward those data to the Executive Secretary of NAFO. Article 41 Monitoring of fishing effort 1. Each Member State shall take the necessary measures to ensure that the fishing effort of its vessels is commensurate with the fishing opportunities available to that Member State in the NAFO Regulatory Area. 2. Member States shall transmit to the Commission the fishing plan for their vessels fishing for species in the NAFO Regulatory Area no later than 31 January 2007 or, thereafter, at least 30 days before the commencement of such activity. The fishing plan shall identify, inter alia, the vessel or vessels that will engage in these fisheries and the intended number of fishing days those vessels will spend in the NAFO Regulatory Area. 3. Member States shall, on an indicative basis, inform the Commission of the intended activities of their vessels in other areas. 4. The fishing plan shall represent the total fishing effort to be deployed in the NAFO Regulatory Area in relation to the fishing opportunities available to the Member State making the notification. 5. No later than 15 January 2008, Member States shall report to the Commission on the implementation of their fishing plans. Those reports shall include the number of vessels actually engaged in fishing activities in the NAFO Regulatory Area, the catches of each vessel and the total number of days each vessel fished in that Area. Activities of vessels fishing for shrimp in Divisions 3M and 3L shall be reported separately for each Division. SECTION 5 Special provisions for northern prawns Article 42 Northern prawn fisheries 1. Each Member State shall report to the Commission daily on the quantities of Northern prawns (Pandalus borealis) caught in Division 3L of the NAFO Regulatory Area by vessels flying its flag and registered in the Community. All fishing activities shall take place at depths greater than 200 metres and shall be limited to one vessel per each Member State allocation at any one time. 2. Masters of vessels fishing for shrimp in Division 3L or their representatives shall, before entry into any port, provide the competent authorities of the Member States whose ports they wish to use with the following information at least 24 hours before the estimated time of arrival at port: a) the time of arrival at port; b) the quantities of shrimp retained on board; c) the Division or Divisions where the catches were taken. SECTION 6 Special provisions for redfish Article 43 Redfish fishery 1. Every second Monday, the master of a Community vessel fishing for redfish in Division Subarea 2 and Divisions IF, 3K and 3M of the NAFO Regulatory Area, shall notify the competent authorities of the Member State whose flag the vessel is flying or in which the vessel is registered of the quantities of redfish caught in those zones in the two-week period ending at 12 midnight on the previous Sunday. When accumulated catches reach 50 % of the TAC, the notification shall be made weekly each Monday. 2. Member States shall report to the Commission every second Tuesday before 12 noon for the fortnight ending at 12 midnight on the previous Sunday the quantities of redfish caught in Subarea 2 and Divisions IF, 3K and 3M of the NAFO Regulatory Area by vessels flying their flag and registered in their territory. When accumulated catches have reached 50 % of the TAC, reports shall be sent on a weekly basis. SECTION 7 Enforcement measures Article 44 Follow-up to infringements 1. The competent authorities of a Member State notified of an infringement committed by one of its vessels shall investigate that infringement immediately and fully to obtain the evidence required which shall include, where appropriate, the physical inspection of the vessel concerned. 2. The competent authorities of the Member State shall take immediate judicial or administrative action in accordance with their national legislation against the nationals responsible for the vessel flying its flag where the measures adopted by NAFO have not been respected. 3. The competent authorities of the flag Member State shall ensure that the proceedings initiated pursuant to paragraph 2 are capable, in accordance with the relevant provisions of national law, of providing effective measures that are adequate in severity, secure compliance, deprive those responsible of the economic benefit of the infringement and effectively discourage future infringements. Article 45 Treatment of infringement reports from inspectors 1. Inspection and surveillance reports drawn up by NAFO inspectors shall constitute admissible evidence for judicial or administrative proceedings of any Member States. For establishing facts, those reports shall be treated on the same basis as inspection and surveillance reports of their own inspectors. 2. Member States shall collaborate in order to facilitate judicial or other proceedings arising from a report submitted by an inspector under this scheme, subject to the rules governing the admissibility of evidence in domestic judicial and other systems. Article 46 Enhanced follow-up with regard to certain serious infringements 1. In addition to the provisions of Council Regulation (EEC) No 1956/88 of 9 June 1988 adopting provisions for the application of the scheme of joint international inspection adopted by the Northwest Atlantic Fisheries Organization (37), in particular paragraphs 9 and 10 of the Scheme attached thereto, the flag Member State shall take action under this Section where a vessel flying its flag has committed one of the following serious infringements: (a) directed fishing for a stock which is subject to a moratorium or for which fishing is prohibited. (b) mis-recording of catches. To be considered for follow-up action under this Article the difference between the inspector's estimates of processed catch on board, by species or in total, and the figures recorded in the production logbook shall be 10 tons or 20 %, whichever is the greater, calculated as a percentage of the production logbook figures. In order to calculate the estimate of the catch on board a stowage factor agreed between the inspectors of the inspecting Contracting Party and the Contracting Party of the inspected vessel shall be used. (c) the repetition of the same serious infringement mentioned in paragraph 9 of the Scheme attached to Regulation (EEC) No 1956/88, that has been confirmed in accordance with paragraph 10 of the Scheme during a 100 day period or within the fishing trip, whichever is shorter. 2. The flag Member State shall ensure that following the inspection referred to in paragraph 3 the vessel concerned ceases all fishing activities and an investigation into the serious infringement is initiated. 3. If no inspector or other person designated by the flag Member State of the vessel to carry out the investigation as outlined in paragraph 1 is present in the Regulatory area the flag Member State shall require the vessel to proceed immediately to a port where the investigation can be initiated. 4. When completing the investigation for any serious infringement of mis-recording of catch referred to in paragraph 1(b) the flag Member State shall ensure that the physical inspection and enumeration of total catch on board takes place under its authority in port. Such inspection may take place in the presence of an inspector from any another Contracting Party that wishes to participate, subject to the consent of the flag Member State. 5. When a vessel is required to proceed to port pursuant to paragraphs 2, 3 and 4, an inspector from another Contracting Party may board and/or remain on board the vessel as it is proceeding to port, provided that the competent authority of the Member State of the inspected vessel does not require the inspector to leave the vessel. Article 47 Enforcement measures 1. Each flag Member State shall take enforcement measures with respect to a vessel, where it has been established, in accordance with its laws that this fishing vessel flying its flag committed a serious infringement to in Article 46. 2. The measures referred to in paragraph 1 may include, in particular depending on the gravity of the offence and in accordance with the pertinent provisions of national law: a) fines; b) seizure of illegal fishing gear and catches; c) sequestration of the vessel; d) suspension or withdrawal of fishing authorisation; e) reduction or withdrawal of the fishing quota. 3. The flag Member State of the vessel concerned shall notify to the Commission without delay, the appropriate measures taken in accordance with this Article. Based on this notification, the Commission shall notify to the NAFO Secretariat of that measures. Article 48 Report on infringements 1. In case of a serious infringement referred to in Article 46, the Member State concerned shall provide the Commission with a report on the progress of the investigation, including details of any action taken or proposed to be taken in relation to the serious infringement as soon as practicable and in any case within three months following the notification of the infringement and a report on the outcome of the investigation when the investigation is completed. 2. The Commission shall compile a Community report on the basis of the reports of the Member States. It shall send the Community report on the progress of the investigation to the NAFO Secretariat within four months following the notification of the infringement and as soon as possible the report on the outcome of the investigation when the investigation is completed. CHAPTER VIII SPECIAL PROVISIONS FOR LANDING OR TRANSHIPPING OF FROZEN FISH CAUGHT BY THIRD-COUNTRY FISHING VESSELS IN THE NEAFC REGULATORY AREA Article 49 Port State control Without prejudice to Council Regulation (EEC) No 2847/93 and to Council Regulation (EC) No 1093/94 of 6 May 1994 setting the terms under which fishing vessels of a third country may land directly and market their catches at Community ports (38) the procedures set out in this Chapter shall apply from 1 May 2007 to landing or transhipping in ports of Member States of frozen fish caught by third-country fishing vessels in the NEAFC Regulatory area as set out in Article 1 of the Convention attached to Council Decision 81/608/EEC of 13 July 1981 concerning the conclusion of the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (39). Article 50 Designated ports Landings and transhipments shall be allowed only in designated ports. Member States shall designate a place used for landings or a place close to the shore (designated ports) where landings or transhipment operations of fish, referred to in Article 49, are permitted. Notwithstanding the date of application set out in Article 49, Member States shall send to the Commission before 15 January 2007 the list of such ports. Any subsequent changes to the list shall be notified to the Commission at least 15 days before the change comes into force. The Commission shall publish the list of designated ports and changes thereto in the C series of the Official Journal of the European Union and place it on its website. Article 51 Prior notice of entry into port 1. By way of derogation from Article 28e(1) of Regulation (EEC) No 2847/93 the masters of all fishing vessels, carrying fish referred to in Article 49, intending to call into a port to land or tranship shall notify the competent authorities of the port they wish to use at least 3 working days before the estimated time of arrival. 2. The notification referred to in paragraph 1 of this article shall be accompanied by the form provided for in Part I of Annex XV with Part A duly completed as follows: a) Form PSC 1shall be used where the fishing vessel is landing its own catch; b) Form PSC 2 shall be used where the fishing vessel has engaged in transhipment operations. In such cases a separate form shall be used for each donor vessel. 3. The port Member State shall forward a copy of the form referred to in paragraph 2 without delay to the flag State of the fishing vessel and to the flag State(s) of donor vessels when the vessel has engaged in transhipment operations. Article 52 Authorisation to land or tranship 1. Landings or transhipments may be authorised by the port Member State only if the flag State of the fishing vessel intending to land or tranship, or where the vessel has engaged in transhipment operations outside a port, the flag State or States of donor vessels, have confirmed by returning a copy of the form transmitted pursuant to Article 51(3) with Part B duly completed, that: (a) the fishing vessels declaring that they have caught the fish had sufficient quota for the species declared; (b) the quantities of fish on board have been duly reported and taken into account for the calculation of any catch or effort limitations that may be applicable; (c) the fishing vessels declaring that they have caught the fish had authorisation to fish in the areas declared; (d) the declared presence of the vessel in the area of catch has been verified according to VMS data. Landing or transhipment operations may commence only after authorisation has been given by the competent authorities of the port Member State. 2. By way of derogation from paragraph 1, the port Member State may authorise all or part of a landing in the absence of the confirmation referred to in paragraph 1 but shall in such cases keep the fish concerned in storage under the control of the competent authorities. The fish shall only be released to be sold, taken over or transported once the confirmation referred to in paragraph 1 has been received. If the confirmation has not been received within 14 days of the landing the port Member State may confiscate and dispose of the fish in accordance with national rules. 3. The port Member State shall without delay notify its decision whether or not to authorise the landing or transhipment by transmitting a copy of the form provided for in Part I of Annex XV with Part C duly completed to the Commission and to the Secretary of NEAFC when the fish landed or transhipped is caught in the NEAFC Regulatory area. Article 53 Inspections 1. Member States shall carry out inspections of at least 15 % of landings or transhipments by third-country fishing vessels, referred to in Article 49, in its ports each year. 2. Inspections shall involve the monitoring of the entire discharge or transhipment and include a cross-check between the quantities by species recorded in the prior notice of landing and the quantities by species landed or transhipped. 3. Inspectors shall make all possible efforts to avoid unduly delaying a fishing vessel and ensure that the fishing vessel suffers the minimum interference and inconvenience and that degradation of the quality of the fish is avoided. Article 54 Inspection reports 1. Each inspection shall be documented by completing an inspection report as set out in Part II of Annex XV. 2. A copy of each inspection report shall be transmitted without delay to the flag State of the inspected fishing vessel and to the flag State or States of donor vessels where the fishing vessel has engaged in transhipment operations and to the Commission and the Secretary of NEAFC when the fish landed or transhipped is caught in the NEAFC Regulatory Area; 3. The original or a certified copy of each inspection report shall be forwarded on request to the flag State of the inspected fishing vessel. CHAPTER IX SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE AREA OF CCAMLR SECTION 1 Restrictions and vessel information requirements Article 55 Prohibitions and catch limitations 1. Direct fishing of the species set out in Annex XIII shall be prohibited in the zones and during the periods set out in that Annex. 2. For new and exploratory fisheries, the catch and by-catch limits set out in Annex XIV shall apply in the Subareas set out in that Annex. Article 56 Information requirements relating to vessels authorised to fish in the Area of CCAMLR 1. As from 1 August 2007, Member States shall communicate to the Commission, in addition to the information requirements relating to authorised vessels set forth in Article 3(2) of Regulation (EC) No 601/2004, the following in respect of such vessels: (a) vessel IMO number (if issued); (b) previous flag, if any; (c) international Radio Call Sign; (d) name and address of vessel's owner(s), and any beneficial owner(s), if known; (e) type of vessel; (f) where and when it was built; (g) length; (h) colour photograph of the vessel, which shall consist of: (i) one photograph not smaller than 12 x 7 cm showing the starboard side of the vessel, displaying its full overall length and complete structural features; (ii) one photograph not smaller than 12 x 7 cm showing the port side of the vessel, displaying its full overall length and complete structural features; (iii) one photograph not smaller than 12 x 7 cm showing the stern, taken directly from astern; (i) measures taken to ensure tamper-proof operation of the satellite monitoring device installed on board. 2. As from 1 August 2007, Member States shall, to the extent practicable, also communicate to the Commission the following information relating to vessels authorised to fish in the Area of CCAMLR: (a) name and address of operator, if different from vessel owner(s); (b) names and nationality of master and, where relevant, of fishing master; (c) type of fishing method or methods; (d) beam (m); (e) gross registered tonnage; (f) vessel communication types and numbers (INMARSAT A, B and C numbers); (g) normal crew complement; (h) power of main engine or engines; (i) carrying capacity (tonnes), number of fish holds and their capacity (m3); (j) any other information (e.g. ice classification) considered appropriate. Article 57 Report of vessel sightings 1. Should the master of a licensed fishing vessel sight a fishing vessel within the Area of CCAMLR, he shall, where possible, document as much information as possible on each such sighting, including: (a) name and description of the vessel; (b) vessel call sign; (c) registration number and the Lloyds/IMO number of the vessel; (d) flag state of the vessel; (e) photographs of the vessel to support the report; (f) any other relevant information regarding the observed activities of the sightedvessel. 2. The master shall forward a report containing the information referred to in paragraph 1 to his flag State as soon as possible. The flag State shall submit to the CCAMLR Secretariat any such reports if the sighted vessel is engaged in illegal, unreported and unregulated (IUU) activities according to CCAMLR standards. SECTION 2 Exploratory fisheries Article 58 Participation in exploratory fisheries 1. Fishing vessels flying the flag of, and registered in, Spain that have been notified to CCAMLR in accordance with the provisions of Article 7 of Regulation (EC) No 601/2004 may participate in long-line exploratory fisheries for Dissostichus spp. in Subareas FAO 88.1 and 88.2 as well as in Divisions 58.4.1, 58.4.2, 58.4.3a) outside Areas of national jurisdiction and 58.4.3b) outside Areas of national jurisdiction. 2. No more than one fishing vessel per Member State shall fish in Divisions 58.4.3a) and 58.4.3b) at any one time. 3. With regard to Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2, total catch and by-catch limits per Subarea and Division, and their distribution among Small Scale Research Units (SSRUs) within each of them shall be as set out in Annex XIV. Fishing in any SSRU shall cease when the reported catch reaches the specified catch limit, and that SSRU shall be closed to fishing for the remainder of the season. 4. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in Divisions 58.4.1 and 58.4.2 shall be prohibited in depths less than 550 m. Article 59 Reporting systems Fishing vessels participating in the exploratory fisheries as referred to in Article 58 shall be subject to the following catch and effort reporting systems: (a) the Five-day Catch and Effort Reporting System set out in Article 12 of Regulation (EC) No 601/2004, with the exception that Member States shall submit to the Commission catch and effort reports not later than two working days after the end of each reporting period, for immediate transmission to CCAMLR. In Subareas 88.1 and 88.2 as well as in Divisions 58.4.1 and 58.4.2, reporting shall be made by Small Scale Research Units; (b) the Monthly fine-scale Catch and Effort Reporting System set out in Article 13 of Regulation (EC) No 601/2004; (c) the total number and weight of Dissostichus eleginoides and Dissostichus mawsoni discarded, including those with the jellymeat condition, shall be reported. Article 60 Special requirements 1. The exploratory fisheries as referred to in Article 58 shall be carried out in accordance with Article 8 of Council Regulation (EC) No 600/2004 of 22 March 2004 laying down certain technical measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (40) with regard to applicable measures to reduce the incidental mortality of seabirds in the course of long-line fisheries. In addition to these measures: (a) the discharge of offal shall be prohibited in these fisheries; (b) vessels participating in exploratory fisheries in Divisions 58.4.1 and 58.4.2 which comply with CCAMLR Protocols (A, B or C) for longline weighting shall be exempted from the night-setting requirement; however, vessels which catch a total of three seabirds shall immediately revert to night setting in accordance with Article 8 of Regulation (EC) No 601/2004; (c) vessels participating in exploratory fisheries in Subareas 88.1 and 88.2 as well as Divisions 58.4.3a) and 58.4.3b) which catch a total of three seabirds shall cease fishing immediately and shall not be permitted to fish outside the normal fishing season for the remainder of the 2006/07 season. 2. Fishing vessels participating in exploratory fisheries in FAO Subareas 88.1 and 88.2 shall be subject to the following additional requirements: a) Vessels shall be prohibited from discharging: (i) oil or fuel products or oily residues into the sea, except as permitted in Annex I to MARPOL 73/78 (International Convention for the Prevention of Pollution from Ships); (ii) garbage; (iii) food wastes not capable of passing through a screen with openings no greater than 25 mm; (iv) poultry or parts thereof (including egg shells); (v) sewage within 12 nautical miles of land or ice shelves, or sewage while the ship is travelling at a speed of less than 4 knots; (vi) incineration ash; or (vii) offal. b) no live poultry or other living birds shall be brought into Subareas 88.1 and 88.2 and any dressed poultry not consumed shall be removed from Subareas 88.1 and 88.2; c) fishing for Dissostichus spp. in Subareas 88.1 and 88.2 shall be prohibited within 10 nautical miles of the coast of the Balleny Islands. Article 61 Definition of hauls 1. For the purposes of this Section, a haul shall comprise the setting of one or more lines in a single location. The precise geographic position of a haul shall be determined by the centre-point of the line or lines deployed for the purposes of catch and effort reporting. 2. To be designated as a research haul: a. each research haul shall be separated by no less than five nautical miles from any other research haul, distance to be measured from the geographical mid-point of each research haul; b. each haul shall comprise at least 3 500 hooks and no more than 10 000 hooks; this may comprise a number of separate lines set in the same location; c. each haul of a longline shall have a soak time of not less than six hours, measured from the time of completion of the setting process to the beginning of the hauling process. Article 62 Research plans Fishing vessels participating in the exploratory fisheries referred to in Article 58 shall implement Research Plans, in each and all SSRUs in which FAO Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2 are divided. The Research Plan shall be implemented in the following manner: (a) on first entry into a SSRU, the first 10 hauls, designated first series, shall be designated research hauls and must satisfy the criteria set out in Article 61(2); (b) the next 10 hauls, or 10 tonnes of catch, whichever trigger level is achieved first, shall be designated the second series. Hauls in the second series may, at the discretion of the master, be fished as part of normal exploratory fishing. However, provided they satisfy the requirements of Article 61(2), these hauls may also be designated as research hauls; (c) on completion of the first and second series of hauls, if the master wishes to continue to fish within the SSRU, the vessel shall undertake a third series which shall result in a total of 20 research hauls being made in all three series. The third series of hauls shall be completed during the same visit as the first and the second series in a SSRU; (d) on completion of 20 research hauls of the third series, the vessel may continue to fish within the SSRU; (e) in SSRUs A, B, C, E and G in Subareas 88.1 and 88.2 where fishable seabed area is less than 15 000 km2, points (b), (c) and (d) shall not apply and on completion of 10 research hauls the vessel may continue to fish within the SSRU. Article 63 Data collection plans 1. Fishing vessels participating in the exploratory fisheries referred to in Article 58 shall implement data collection plans, in each and all SSRUs in which FAO Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2 are divided. The Data Collection Plan shall comprise the following data: (a) the position and sea depth at each end of every line in a haul; (b) the setting, soak, and hauling times; (c) the number and species of fish lost at surface; (d) the number of hooks set; (e) the bait type; (f) the baiting success ( %); (g) the hook type; and (h) the sea and cloud conditions and phase of the moon at the time of setting the lines. 2. All data referred to under paragraph 1 shall be collected for every research haul; in particular, all fish in a research haul up to 100 fish are to be measured and at least 30 fish sampled for biological studies. Where more than 100 fish are caught, a method for randomly subsampling the fish shall be applied. Article 64 Tagging programme 1. Each fishing vessel participating in the exploratory fisheries as referred to in Article 58 shall implement a tagging programme as follows: (a) Dissostichus spp. individuals shall be tagged and released in accordance with the provisions set out in the CCAMLR Tagging Program and Protocol for Dissostichus spp. in exploratory fisheries. Vessels shall only discontinue tagging after they have tagged 500 individuals, or leave the fishery having tagged one individual per tonne of green weight caught; (b) the programme shall target individuals of all sizes in order to meet the tagging requirement. Only toothfish that are in good condition shall be tagged. All released individuals shall be double-tagged and releases shall cover as broad a geographical area as possible; (c) all tags shall be clearly imprinted with a unique serial number and a return address so that the origin of tags can be retraced in the case of recapture of the tagged individual; (d) all recaptured tagged individuals (i.e. fish caught that have a previously inserted tag) shall not be re-released, even if they were at liberty for only a short period; (e) all recaptured tagged individuals shall be biologically sampled (length, weight, sex, gonad stage), an electronic photograph taken if possible, the otoliths recovered and the tag removed; (f) all relevant tag data and any data recording tag recaptures shall be reported electronically in the CCAMLR format to CCAMLR within three months of the vessel departing these fisheries; (g) all relevant tag data, any data recording tag recaptures, and specimens from recaptures shall also be reported electronically in the CCAMLR format to the relevant regional tag data repository as detailed in the CCAMLR Tagging Protocol. 2. Toothfish that are tagged and released shall not be counted against the catch limits. Article 65 Scientific observers and inspectors 1. Each fishing vessel participating in the exploratory fisheries referred to in Article 58 shall have at least two scientific observers, one of which shall be an observer appointed in accordance with the CCAMLR Scheme of International Scientific Observation, on board throughout all fishing activities within the fishing period. 2. Each Member State, subject to and in accordance with their applicable laws and regulations, including rules governing the admissibility of evidence in domestic courts, shall consider and act on reports from inspectors of a designating CCAMLR Member under this scheme on the same basis as reports from its own inspectors and both the Contracting Party and the designating CCAMLR Member concerned shall cooperate in order to facilitate judicial or other proceedings arising from any such report. Article 66 Notifications of intent to participate in a krill fishery Each Member State intending to fish for krill in the Area of CCAMLR shall notify the CCAMLR Secretariat of its intention not less than four months in advance of the regular annual meeting of the Commission, immediately prior to the season in which it intends to fish. Article 67 Interim prohibition of deep-sea gillnetting 1. The use of gillnets in the Area of CCAMLR, for purposes other than scientific research, shall be prohibited until the Scientific Committee has investigated and reported on the potential impacts of this gear and the Commission has agreed on the basis of advice from the Scientific Committee that such a method may be used in the Area of CCAMLR. 2. The use of gillnets for scientific research in waters deeper than 100 meters shall be notified in advance to the Scientific Committee and be approved by the Commission before such research can commence. 3. Any vessel seeking to transit the Area of CCALMR carrying gillnets shall give advance notice of its intent, including the expected dates of its passage through the Area of CCAMLR to the CCAMLR Secretariat. Any vessel in possession of gillnets within the Area of CCAMLR which has not given such an advance notice, shall be in breach of these provisions. Article 68 Interim restrictions on the use of bottom trawling gear in the high-seas of the Area of CCAMLR for the fishing seasons 2006/07 and 2007/08 1. The use of bottom trawling gear in the high-seas areas of the Area of CCAMLR shall be restricted to areas for which the Commission has conservation measures in force for bottom trawling gear. 2. This restrictive measure shall not apply to the use of bottom trawling gear in conducting scientific research in the Area of CCAMLR. CHAPTER X SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE SEAFO CONVENTION AREA SECTION 1 Authorisation of vessels Article 69 Authorisation of vessels 1. Member States shall submit electronically, where possible, to the Commission by 1 June 2007, the list of their vessels that are authorised to operate in the SEAFO Convention Area by issue of a fishing permit. 2. Owners of the vessels included in the list referred to in paragraph 1 shall be citizens or legal entities of the Community. 3. Fishing vessels may be authorised to operate in the SEAFO Convention Area only if they are able to fulfil the requirements and responsibilities under the SEAFO Convention and its conservation and management measures. 4. No fishing permit shall be issued to vessels that have a history of IUU fishing activities unless the new owners have provided sufficient evidence demonstrating that the previous owners and operators have no legal, beneficial or financial interest in, or control over those vessels, or that, having taken into account all relevant facts, their vessels are not engaged in or associated with IUU fishing. 1. The list referred to in paragraph 1 shall include the following information: (a) name of vessel, registration number, previous names (if known), and port of registry; (b) previous flag (if any); (c) International Radio Call Sign (if any); (d) name and address of owner or owners; (e) type of vessel; (f) length; (g) name and address of operator (manager) or operators (managers) (if any); (h) gross register tonnage; and (i) power of main engine or engines. 6. Member States shall promptly notify the Commission, after the establishment of the initial list of authorised vessels, of any addition to, deletion from and/or any modification whenever such changes occur. Article 70 Obligations for authorised vessels 1. Vessels shall comply with all the relevant SEAFO conservation and management measures. 2. Authorised vessels shall keep on board valid certificates of vessel registration and valid authorisation to fish and/or tranship. Article 71 Unauthorised vessels 1. Member States shall take measures to prohibit the fishing for, the retaining on board, the transhipment and landing of species covered by the SEAFO Convention by vessels which are not entered on the SEAFO list of authorised vessels. 2. Member States shall notify the Commission of any factual information showing that there are reasonable grounds for suspecting that vessels not on the SEAFO list of authorised vessels are engaged in fishing for and/or transhipment of species covered by the SEAFO Convention in the SEAFO Convention Area. 3. Member States shall take the necessary measures to ensure that the owners of vessels included in the SEAFO list of authorised vessels are not engaged in or associated with, fishing activities conducted by vessels not entered on the SEAFO list of authorised vessels in the SEAFO Convention Area. SECTION 2 Transhipments Article 72 Prohibition of transhipments at sea Each Member State shall prohibit transhipments at sea by vessels flying their flag in the SEAFO Convention Area, for species covered by the SEAFO Convention. Article 73 In-port Transhipments 1. Community fishing vessels which catch species covered by the SEAFO Convention in the SEAFO Convention Area shall tranship in the port of a SEAFO Contracting Party only if they have prior authorisation from the Contracting Party in whose port the operation will take place. Community fishing vessels shall be permitted to carry out transhipments only if they have obtained such a prior authorisation to tranship from the flag Member State and the port State. 2. Each Member State shall ensure that its authorised fishing vessels obtain a prior authorisation to engage in in-port transhipments. Member States shall also ensure that the transhipments are consistent with the reported catch amount of each vessel and require the reporting of transhipments. 3. The master of a Community fishing vessel who transships to another vessel, hereinafter referred to as the receiving vessel, any quantity of catches of species covered by the SEAFO Convention fished in the SEAFO Convention Area shall at the time of the transshipment inform the flag State of the receiving vessel of the species and quantities involved, of the date of the transshipment and the location of catches and shall submit to his flag Member State a SEAFO transshipment declaration in accordance with the format set out in Part I of Annex XVI. 4. The master of the Community fishing vessel shall notify, at least 24 hours in advance, the following information to the SEAFO Contracting Party in whose port the transshipment will take place: a) the names of the transshipping fishing vessels, b) the names of the receiving vessels, c) the tonnage by species to be transshipped, d) the day and port of transshipment. 5. Not later than 24 hours before the beginning, and at the end of a transshipment when this takes place in a port of a SEAFO Contracting Party, the master of the Community flagged receiving vessel shall inform the competent authorities of the port State of the quantities of catches of species covered by the SEAFO Convention on board his vessel and transmit the SEAFO transshipment declaration to these competent authorities within 24 hours. 6. The master of the Community flagged receiving vessel shall, 48 hours before landing, submit a SEAFO transshipment declaration to the competent authorities of the port State where the landing takes place. 7. Each Member State shall take the appropriate measures to verify the accuracy of the information received and shall cooperate with the flag State to ensure that landings are consistent with the reported catches amount of each vessel. 8. Each Member State with vessels authorized to fish in the SEAFO Convention Area for species covered by the SEAFO Convention, shall notify to by 1 June 2007 to the Commission the details of the transshipments by its flag vessels. SECTION 3 Conservation measures for the management of vulnerable deep-water habitats and ecosystems Article 74 Closed areas All fishing activities for species covered by the SEAFO Convention by Community fishing vessels shall be prohibited in the areas defined below: (a) Sub Division A1 i) Dampier Seamount 10o00'S 02o00'W 10o00'S 00o00'E 12o00'S 02o00'W 12o00'S 00o00'E ii) Malahit Guyot Seamount 11o00'S 02o00'W 11o00'S 04o00'W 13o00'S 02o00'W 13o00'S 04o00'W (b) Sub-division B1 Molloy Seamount 27o00'S 08o00'E 27o00'S 10o00'E 29o00'S 08o00'E 29o00'S 10o00'E (c) Division C i) Schmidt-Ott Seamount & Erica Seamount 37o00'S 13o00E 37o00'S 17o00'E 40o00'S 13o00E 40o00'S 17o00'E ii) Africana seamount 37o00'S 28o00E 37o00'S 30o00E 38o00'S 28o00E 38o00'S 30o00E iii) Panzarini Seamount 39o00'S 11o00'E 39o00'S 13o00'E 41o00'S 11o00'E 41o00'S 13o00'E (d) Sub-division C1 i) Vema Seamount 31o00'S 08o00'E 31o00'S 09o00'E 32o00'S 08o00'E 32o00'S 09o00'E ii) Wust Seamount 33o00'S 06o00'E 33o00'S 08o00'E 34o00'S 06o00'E 34o00'S 08o00'E (e) Division D i) Discovery, Junoy, Shannon Seamounts 41o00'S 06o00'W 41o00'S 03o00'E 44o00'S 06o00'W 44o00'S 03o00'E ii) Schwabenland & Herdman Seamounts 44o00'S 01o00'W 44o00'S 02o00'E 47o00'S 01o00'W 47o00'S 02o00'E Article 75 Past fishing activities Member States shall communicate to the Commission, by 1 June 2007, information relating to their fishing activities for species covered by the SEAFO Convention that were undertaken in 2004, 2005 and 2006 in the areas referred to in Article 74 in the following format: Type of Fishing Effort Measurement Total Catch (Mt) Trawlers a. Kilowatt/fishing days b. Vessel/fishing days Longliners a. Gross tonnage/fishing days b. Average number of hooks deployed/Number of deployments Others Gross tonnage/fishing days SECTION 4 Measures on reducing incidental by-catch of seabirds Article 76 Information on interactions with seabirds Member States shall collect and provide all available information to the Commission by 1 June 2007, on interactions with seabirds, including incidental catches by their fishing vessels, fishing for species covered by the SEAFO Convention. Article 77 Mitigation measures 1. All Community vessels fishing south of the parallel of latitude 30 degrees South shall carry and use bird-scaring lines (tori poles): a) tori poles shall comply with agreed tori line design and deployment guidelines, as set out in Part II of Annex XVI; b) tori poles shall be deployed prior to longlines entering the water at all times south of the parallel of latitude 30 degrees South; c) where practical, vessels shall be encouraged to use a second tori pole and bird-scaring line at times of high bird abundance or activity; d) back-up tori lines shall be carried by all vessels and be ready for immediate use. 2. Longlines shall be set at night only (i.e. during the hours of darkness between the times of nautical twilight (41). During longline fishing at night, only the minimum ship's lights necessary for safety shall be used. 3. The dumping of offal shall be prohibited while gear is being shot or set. The dumping of offal during the hauling of gear shall be avoided. Any such discharge shall take place, where possible, on the opposite side of the vessel to that where the gear is being hauled. For vessels or fisheries where there is no requirement to retain offal on board the vessel, a system shall be implemented to remove fish hooks from offal and fish heads prior to discharge. Nets shall be cleaned prior to shooting to remove items that might attract seabirds. 4. Community fishing vessels shall adopt shooting and hauling procedures that minimise the time during which the net is lying on the surface with the meshes slack. Net maintenance shall, to the extent possible, not be carried out with the net in the water. 5. Community fishing vessels shall be encouraged to develop gear configurations that will minimise the likelihood of birds encountering the part of the net to which they are most vulnerable. This may include increasing the weighting or decreasing the buoyancy of the net so that it sinks faster, or placing coloured streamer or other devices over particular areas of the net where the mesh sizes create a particular danger to birds. 6. Community fishing vessels which are so configured that they lack on-board processing facilities or adequate capacity to retain offal on board, or the ability to discharge offal on the opposite side of the vessel to that where gear is being hauled, shall not be authorised to fish in the SEAFO Convention Area. 7. Every effort shall be made to ensure that birds captured alive during fishing operations are released alive and that whenever possible hooks are removed without jeopardising the life of the bird concerned. SECTION 5 Control Article 78 Communication of vessel movements and catches 1. Fishing vessels and fishing research vessels authorised to fish in the SEAFO Convention Area and which are engaged in fishing shall send entry, catch and exit reports to the flag Member State's authorities by VMS, or other appropriate means, and, if the flag Member State so requires, to the SEAFO Executive Secretary. 2. The entry report shall be made no more than 12 hours and at least 6 hours in advance of each entry into the SEAFO Convention Area and shall include entering date, time, geographical position of the vessel and the quantity of fish on board by species (FAO 3 Alfa Code) and by live weight (kg). 3. The Catch report shall be made by species (FAO 3 Alfa Code) and by live weight (kg) at the end of each calendar month. 4. The exit report shall be made no more than 12 hours and at least 6 hours in advance of each exit from the SEAFO Convention Area. It shall include exiting date, time, geographical position of the vessel, the number of fishing days and the catch taken by species (FAD 3 Alfa Code) and by live weight (kg) in the SEAFO Convention Area since the commencement of fishing in the SEAFO Convention Area, or since the last catch report. Article 79 Scientific observation and collection of information to support stock assessment 1. Each Member State shall ensure that all its fishing vessels operating in the SEAFO Convention Area, and targeting species covered by the SEAFO Convention, carry qualified scientific observers. 2. Each Member State shall require the submission of the information collected by the observers, in respect of each vessel flying its flag, within 30 days of leaving the SEAFO Convention Area. The data shall be submitted in the format specified by the SEAFO Scientific Committee. The Member State shall provide the Commission with a copy of the information as soon as possible, taking account of the need to maintain confidentiality of non-aggregated data. The Member State may also provide the SEAFO Executive Secretary with a copy of the information. 3. The information referred to in this Article shall, to the greatest extent possible, be collected and verified by designated observers by 30 June 2007. Article 80 Sightings of non-Contracting Party vessels 1. Fishing vessels flying the flag of a Member State shall report to their flag Member State information on any possible fishing activity by vessels flying the flag of a non-Contracting Party in the SEAFO Convention Area. This information shall contain, inter alia: (a) the name of the vessel; (b) the registration number of the vessel; (c) the flag State of the vessel; (d) any other relevant information regarding the sighted vessel. 2. Each Member State shall submit the information referred to in paragraph 1 to the Commission as rapidly as possible. The Commission shall forward this information to the SEAFO Executive Secretary for information. CHAPTER XI ILLEGAL, UNREPORTED AND UNREGULATED FISHERIES Article 81 North Atlantic Vessels engaged in illegal, unreported and unregulated fisheries in the North Atlantic shall be subject to the measures set out in Annex XVII. CHAPTER XII FINAL PROVISIONS Article 82 Data transmission When pursuant to Articles 15(1) and 18(1) of Regulation (EEC) No 2847/93, Member States send data to the Commission relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. Article 83 Repeal Regulation (EC) No 1116/2006 is hereby repealed. References made to the repealed Regulation shall be construed as being made to this Regulation. Article 84 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. Where the TACs of the CCAMLR area are set for periods starting before 1 January 2007, Article 55 shall apply with effect from the beginning of the respective periods of application of the TACs. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2006. For the Council The President J. KORKEAOJA (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 70, 9.3.2004, p. 8. (4) OJ L 150, 30.4.2004, p. 1. Corrected version inOJ L 185, 24.5.2004, p. 1. (5) OJ L 345, 28.12.2005, p. 5 (6) OJ L 65, 7.3.2006, p. 1 (7) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Regulation (EC) No 1804/2005 (OJ L 290, 4.11.2005, p. 10). (8) OJ L 274, 25.9.1986, p. 1. Regulation as amended by Regulation (EC) No 3259/94 (OJ L 339, 29.12.1994, p. 11). (9) OJ L 132, 21.5.1987, p. 9. (10) OJ L 365, 31.12.1991, p. 1. Regulation as last amended by Regulation (EC) No 448/2005 (OJ L 74, 19.3.2005, p. 5). (11) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). (12) OJ L 171, 6.7.1994, p. 1. Regulation as last amended by Regulation (EC) No 813/2004 (OJ L 150, 30.4.2004, p. 32). (13) OJ L 171, 6.7.1994, p. 7. (14) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 2166/2005 (OJ L 345, 28.12.2005, p. 5). (15) OJ L 191, 7.7.1998, p. 10. Regulation as amended by Regulation (EC) No 2187/2005(OJ L 349, 31.12.2005, p. 1). (16) OJ L 137, 19.5.2001, p. 1. Regulation as amended by Regulation (EC) No 831/2004 (OJ L 127, 29.4.2004, p. 33). (17) OJ L 351, 28.12.2002, p. 6. Regulation as amended by Regulation (EC) No 2269/2004 (OJ L 396, 31.12.2004, p. 1). (18) OJ L 289, 7.11.2003, p. 1. (19) OJ L 333, 20.12.2003, p. 17. (20) OJ L 97, 1.4.2004, p. 16. (21) OJ L 384, 29.12.2006, p. 28 (22) OJ L 199, 21.7.2006, p. 8. (23) OJ L 226, 29.8.1980, p. 48. (24) OJ L 226, 29.8.1980, p. 12. (25) OJ L 29, 1.2.1985, p. 9. (26) OJ L 16, 20.1.2006, p. 1. Regulation as last amended by Regulation (EC) No 1782/2006 (OJ L 345, 8.12.2006, p. 10). (27) OJ L 270, 13.11.1995, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (28) OJ L 186, 28.7.1993, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (29) OJ L 224, 16.8.2006, p. 22. (30) OJ L 32, 4.2.2005, p. 1. (31) OJ L 162, 18.6.1986, p. 33. (32) OJ L 234, 31.8.2002, p. 39. (33) OJ L 190, 4.7.1998, p. 34. (34) OJ L 349, 31.12.2005, p. 1. (35) OJ L 5, 9.1.2004, p. 25. Regulation as amended by Regulation (EC) No 1799/2006 (OJ L 341, 7.12.2006, p. 26). (36) OJ L 17, 21.1.2000, p. 22. Regulation as last amended byRegulation (EC) No 1759/2006 (OJ L 335, 1.12.2006, p. 3). . (37) OJ L 175, 6.7.1988, p. 1. (38) OJ L 121, 12.5.1994, p. 3 (39) OJ L 227, 12.8.1981, p. 22 (40) OJ L 97, 1.4.2004, p. 1. (41) The exact times of nautical twilight are set out in the Nautical Almanac tables for the relevant latitude, local time and date. All times, whether for ship operations or observer reporting, shall be referenced to GMT. ANNEX I CATCH LIMITS APPLICABLE TO COMMUNITY VESSELS IN AREAS WHERE CATCH LIMITS EXIST AND FOR THIRD COUNTRY FISHING VESSELS IN EC WATERS, BY SPECIES AND BY AREA (IN TONNES LIVE WEIGHT, EXCEPT WHERE OTHERWISE SPECIFIED) All catch limits set out in this Annex shall be considered as quotas for the purposes of Article 5 of this Regulation, and shall, therefore, be subject to the rules set out in Regulation (EC) No 2847/93, and in particular Articles 14 and 15 thereof Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. The following table of correspondences of Latin names and common names is given for the purposes of this Regulation: Scientific name Alpha-3 code Common name Ammodytidae SAN Sandeel Anarhichas lupus CAT Atlantic catfish Aphanopus carbo BSF Black scabbardfish Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Boreogadus saida POC Polar cod Brosme brosme USK Tusk Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Cetorhinus maximus BSK Basking shark Chaenocephalus aceratus SSI Blackfin icefish Champsocephalus gunnari ANI Antarctic icefish Channichthys rhinoceratus LIC Unicorn icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dissostichus eleginoides TOP Antarctic toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lantern shark Etmopterus pusillus ETP Smooth lantern shark Etmopterus spinax ETX Velvet belly Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Germo alalunga ALB Albacore tunna Glyptocephalus cynoglossus WIT Witch flounder Gobionotothen gibberifrons NOG Humped rockcod Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Short fin squid Lamna nasus POR Porbeagle Lampanyctus achirus LAC Lantern fish Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Dab Lophiidae ANF Anglerfish Macrourus berglax RHG Roughead grenadier Macrourus spp. GRV Grenadier Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterigia BLI Blue ling Molva macrophthalmus SLI Spanish ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Notothenia rossii NOR Marbled rockcod Pagellus bogaraveo SBR Red Seabream Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crab Penaeus spp. PEN Penaeus shrimps Phycis spp. FOX Forkbeards Platichthys flesus FLX Flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Pseudochaenichthus georgianus SGI South Georgian icefish Rajidae SRX-RAJ Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Salmo salar SAL Atlantic salmon Scomber scombrus MAC Mackerel Scopthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOX Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Spurdog/dogfish Tetrapturus alba WHM White marlin Thunnus alalunga ALB Albacore Thunnus albacares YFT Yellowfin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus spp. JAX Horse mackerel Trisopterus esmarki NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following table of correspondences of common names and Latin names is given exclusively for explanatory purposes: Albacore ALB Thunnus alalunga Albacore tunna ALB Germo alalunga Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic icefish ANI Champsocephalus gunnari Antarctic toothfish TOP Dissostichus eleginoides Atlantic catfish CAT Anarhichas lupus Atlantic halibut HAL Hippoglossus hippoglossus Atlantic salmon SAL Salmo salar Basking shark BSK Cetorhinus maximus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Black scabbardfish BSF Aphanopus carbo Blackfin icefish SSI Chaenocephalus aceratus Blue ling BLI Molva dypterigia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Brill BLL Scopthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common sole SOL Solea solea Crab PAI Paralomis spp. Dab DAB Limanda limanda Flatfish FLX Pleuronectiformes Flounder FLX Platichthys flesus Forkbeards FOX Phycis spp. Great lantern shark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadier GRV Macrourus spp. Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Humped rockcod NOG Gobionotothen gibberifrons Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Lantern fish LAC Lampanyctus achirus Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Marbled rockcod NOR Notothenia rossii Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarki Orange roughy ORY Hoplostethus atlanticus Penaeus shrimps PEN Penaeus spp. Plaice PLE Pleuronectes platessa Polar cod POC Boreogadus saida Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Red Seabream SBR Pagellus bogaraveo Redfish RED Sebastes spp. Roughead grenadier RHG Macrourus berglax Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeel SAN Ammodytidae Short fin squid SQI Illex illecebrosus Skates and rays SRX-RAJ Rajidae Smooth lantern shark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOX Solea spp. South Georgian icefish SGI Pseudochaenichthus georgianus Spanish ling SLI Molva macrophthalmus Sprat SPR Sprattus sprattus Spurdog/dogfish DGS Squalus acanthias Squid SQS Martialia hyadesi Swordfish SWO Xiphias gladius Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Unicorn icefish LIC Channichthys rhinoceratus Velvet belly ETX Etmopterus spinax White hake HKW Urophycis tenuis White marlin WHM Tetrapturus alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowfin tuna YFT Thunnus albacares Yellowtail flounder YEL Limanda ferruginea ANNEX IA SKAGERRAK, KATTEGAT, ICES zones I, II, III, IV, EC waters of ICES zones V, VI, VII, VIII, IX, X, EC waters of CECAF, French Guyana waters Species: Sandeel Ammodytidae Zone: Norwegian waters of IV SAN/04-N. Denmark 19 000 (1) United Kingdom 1 000 (1) EC 20 000 (1) TAC Not relevant Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Sandeel Ammodytidae Zone: IIIa; EC waters of IIa and IV (2) SAN/2A3A4. Denmark Not established United Kingdom Not established All Member States Not established (3) EC Not established Norway 20 000 (4) (5) TAC Not established Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greater silver smelt Argentina silus Zone: EC and international waters of I and II ARU/1/2. Germany 31 France 10 The Netherlands 25 United Kingdom 50 EC 116 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greater silver smelt Argentina silus Zone: EC and international waters of III and IV ARU/3/4. Denmark 1 180 Germany 12 France 8 Ireland 8 The Netherlands 55 Sweden 46 United Kingdom 21 EC 1 331 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies Species: Greater silver smelt Argentina silus Zone: EC and international waters of V, VI and VII ARU/567. Germany 405 France 9 Ireland 378 The Netherlands 4 225 United Kingdom 297 EC 5 311 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 appliesArticle 5(2) of Regulation (EC) No 847/96 applies Species: Tusk Brosme brosme Zone: EC waters of IIa, IV, Vb, VI and VII USK/2A47-C EC Not relevant (6) Norway 3 400 (7) (8) TAC Not relevant Precautionary TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Tusk Brosme brosme Zone: EC and international waters of I, II and XIV USK/1214EI Germany 7 France 7 United Kingdom 7 Others 4 (9) EC 25 Species: Tusk Brosme brosme Zone: EC and international waters of III USK/3EI. Denmark 15 Sweden 8 Germany 8 EC 31 Species: Tusk Brosme brosme Zone: EC and international waters of IV USK/4EI. Denmark 69 Germany 21 France 49 Sweden 7 United Kingdom 104 Others 7 (10) EC 257 Species: Tusk Brosme brosme Zone: EC and international waters of V, VI and VII USK/567EI. Germany 7 Spain 24 France 282 Ireland 27 United Kingdom 136 Others 7 (11) EC 483 Species: Tusk Brosme brosme Zone: Norwegian waters of IV USK/4AB-N. Belgium 1 Denmark 191 Germany 1 France 1 The Netherlands 1 United Kingdom 5 EC 200 TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies Species: Herring (12) Clupea harengus Zone: IIIa HER/03A. Denmark 28 907 Germany 463 Sweden 30 239 EC 59 609 Faroe Islands 500 (13) TAC 69 360 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring (14) Clupea harengus Zone: IV north of 53o30'N HER/04A., HER/04B. Denmark 50 349 Germany 34 118 France 19 232 The Netherlands 47 190 Sweden 3 470 United Kingdom 50 279 EC 204 638 Norway 50 000 (15) TAC 341 063 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified Norwegian waters south of 62oN (HER/*04N-) EC 50 000 Species: Herring Clupea harengus Zone: Norwegian waters south of 62oN HER/04-N. Sweden 846 (16) EC 846 TAC not relevant Species: Herring (17) Clupea harengus Zone: By-catches in zone IIIa HER/03A-BC Denmark 13 160 Germany 117 Sweden 2 119 EC 15 396 TAC 15 396 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring (18) Clupea harengus Zone: By-catches in IV, VIId and in EC waters of IIa HER/2A47DX Belgium 158 Denmark 30 514 Germany 158 France 158 The Netherlands 158 Sweden 149 United Kingdom 580 EC 31 875 TAC 31 875 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring (19) Clupea harengus Zone: VIId; IVc (20) HER/4CXB7D Belgium 8 277 (21) Denmark 651 (21) Germany 441 (21) France 9 014 (21) The Netherlands 15 710 (21) United Kingdom 3 424 (21) EC 37 517 TAC 341 063 Analytical TACArticle 3 of Regulation (EC) No847/96 does not apply.Article 4 of Regulation (EC) No847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: Vb and VIb; EC waters of VIaN (22) HER/5B6ANB. Germany 3 727 France 705 Ireland 5 036 The Netherlands 3 727 United Kingdom 20 145 EC 33 340 Faroe Islands 660 (23) TAC 34 000 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: VIIbc; VIaS (24) HER/6AS7BC Ireland 12 600 The Netherlands 1 260 EC 13 860 TAC 13 860 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: VI Clyde (25) HER/06ACL. United Kingdom 800 EC 800 TAC 800 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: VIIa (26) HER/07A/MM Ireland 1 250 United Kingdom 3 550 EC 4 800 TAC 4 800 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: VIIe and VIIf HER/7EF. France 500 United Kingdom 500 EC 1 000 TAC 1 000 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: VIIg (27), VIIh (27), VIIj (27) and VIIk (27) HER/7G-K. Germany 104 France 580 Ireland 8 117 The Netherlands 580 United Kingdom 12 EC 9 393 TAC 9 393 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anchovy Engraulis encrasicolus Zone: VIII ANE/08. Spain 0 (28) France 0 (28) EC 0 (28) TAC 0 (28) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anchovy Engraulis encrasicolus Zone: IX and X; EC waters of CECAF 34.1.1 ANE/9/3411 Spain 3 826 Portugal 4 174 EC 8 000 TAC 8 000 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: Skagerrak (29) COD/03AN. Belgium 7 Denmark 2 282 Germany 57 The Netherlands 14 Sweden 399 EC 2 759 TAC 2 851 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: Kattegat (30) COD/03AS. Denmark 451 Germany 9 Sweden 271 EC 731 TAC 731 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: IV; EC waters of IIa COD/2AC4. Belgium 590 Denmark 3 388 Germany 2 148 France 728 The Netherlands 1 914 Sweden 23 United Kingdom 7 773 EC 16 564 Norway 3 393 (31) TAC 19 957 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified Norwegian waters of IV (COD/*04N-) EC 14 397 Species: Cod Gadus morhua Zone: Norwegian waters south of 62o N COD/04-N. Sweden 382 EC 382 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: VI; EC waters of Vb; EC and international waters of XII and XIV COD/561214 Belgium 1 Germany 7 France 78 Ireland 110 United Kingdom 294 EC 490 TAC 490 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified VIa; EC waters of Vb (COD/*5BC6A) Belgium 1 Germany 7 France 78 Ireland 110 United Kingdom 294 EC 490 Species: Cod Gadus morhua Zone: VIIa COD/07A. Belgium 19 France 54 Ireland 963 The Netherlands 5 United Kingdom 421 EC 1 462 TAC 1 462 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: VIIb-k, VIII, IX and X; EC waters of CECAF 34.1.1 COD/7X7A34 Belgium 197 France 3 377 Ireland 775 The Netherlands 28 United Kingdom 366 EC 4 743 TAC 4 743 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Megrims Lepidorhombus spp. Zone: EC waters of IIa and IV LEZ/2AC4-C Belgium 4 Denmark 4 Germany 4 France 24 The Netherlands 19 United Kingdom 1 424 EC 1 479 TAC 1 479 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Megrims Lepidorhombus spp. Zone: VI; EC waters of Vb; international waters of XII and XIV LEZ/561214 Spain 327 France 1 277 Ireland 373 United Kingdom 903 EC 2 880 TAC 2 880 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Megrims Lepidorhombus spp. Zone: VII LEZ/07. Belgium 494 Spain 5 490 France 6 663 Ireland 3 029 United Kingdom 2 624 EC 18 300 TAC 18 300 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Megrims Lepidorhombus spp. Zone: VIIIa, VIIIb, VIIId and VIIIe LEZ/8ABDE. Spain 1 176 France 949 EC 2 125 TAC 2 125 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Megrims Lepidorhombus spp. Zone: VIIIc, IX and X; EC waters of CECAF 31.1.1 LEZ/8C3411 Spain 1 330 France 66 Portugal 44 EC 1 440 TAC 1 440 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Dab and flounder Limanda limanda and Platichthys flesus Zone: EC waters of IIa and IV D/F/2AC4-C Belgium 466 Denmark 1 752 Germany 2 627 France 182 The Netherlands 10 594 Sweden 6 United Kingdom 1 473 EC 17 100 TAC 17 100 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: EC waters of IIa and IV ANF/2AC4-C Belgium 401 Denmark 884 Germany 432 France 82 The Netherlands 303 Sweden 10 United Kingdom 9 233 EC 11 345 TAC 11 345 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: Norwegian waters of IV ANF/4AB-N. Belgium 50 Denmark 1 266 Germany 20 The Netherlands 18 United Kingdom 296 EC 1 650 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: VI; EC waters of Vb; international waters of XII and XIV ANF/561214 Belgium 185 Germany 212 Spain 198 France 2 280 Ireland 516 The Netherlands 178 United Kingdom 1 586 EC 5 155 TAC 5 155 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: VII ANF/07. Belgium 2 595 (32) Germany 289 (32) Spain 1 031 (32) France 16 651 (32) Ireland 2 128 (32) The Netherlands 336 (32) United Kingdom 5 050 (32) EC 28 080 (32) TAC 28 080 (32) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: VIIIa, VIIIb, VIIId and VIIIe ANF/8ABDE. Spain 1 206 France 6 714 EC 7 920 TAC 7 920 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Anglerfish Lophiidae Zone: VIIIc, IX and X; EC waters of CECAF 31.1.1 ANF/8C3411 Spain 1 629 France 2 Portugal 324 EC 1 955 TAC 1 955 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Haddock Melanogrammus aeglefinus Zone: IIIa, EC waters of IIIb, IIIc and IIId HAD/3A/BCD Belgium 16 (33) Denmark 2 708 (33) Germany 172 (33) The Netherlands 3 (33) Sweden 320 (33) EC 3 219 (33) TAC 3 360 (33) Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Haddock Melanogrammus aeglefinus Zone: IV; EC waters of IIa HAD/2AC4. Belgium 498 (34) Denmark 3 425 (34) Germany 2 180 (34) France 3 799 (34) The Netherlands 374 (34) Sweden 241 (34) United Kingdom 36 466 (34) EC 46 983 (34) Norway 7 657 TAC 54 640 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified Norwegian waters of IV (HAD/*04N-) EC 34 948 Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters south of 62o N HAD/04-N. Sweden 707 EC 707 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Haddock Melanogrammus aeglefinus Zone: VIb, XII and XIV HAD/6B1214 Belgium 10 Germany 12 France 509 Ireland 363 United Kingdom 3 721 EC 4 615 TAC 4 615 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Haddock Melanogrammus aeglefinus Zone: EC waters of Vb and VIa HAD/5BC6A. Belgium 15 Germany 18 France 738 Ireland 1 037 United Kingdom 5 392 EC 7 200 TAC 7 200 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Haddock Melanogrammus aeglefinus Zone: VII, VIII, IX and X; EC waters of CECAF 34.1.1 HAD/7/3411 Belgium 128 France 7 680 Ireland 2 560 United Kingdom 1 152 EC 11 520 TAC 11 520 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in zone: VIIa (HAD/*07A) Belgium 19 France 85 Ireland 511 United Kingdom 564 EC 1 179 When reporting to the Commission the uptake of their quotas, Member States shall specify quantities taken in ICES zone VIIa. Landings of haddock caught in ICES zone VIIa shall be prohibited when the totality of such landings exceeds 1179 tonnes. Species: Whiting Merlangius merlangus Zone: IIIa WHG/03A. Denmark 1 326 (35) The Netherlands 5 (35) Sweden 142 (35) EC 1 473 (35) TAC 1 500 Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting Merlangius merlangus Zone: IV; EC waters of IIa WHG/2AC4. Belgium 655 (36) Denmark 2 833 (36) Germany 737 (36) France 4 257 (36) The Netherlands 1 637 (36) Sweden 4 (36) United Kingdom 11 297 (36) EC 21 420 (36) Norway 2 380 (37) TAC 23 800 Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified: Norwegian waters of IV (WHG/*04N-) EC 14 512 Species: Whiting Merlangius merlangus Zone: VI; EC waters of Vb; international waters of XII and XIV WHG/561214 Germany 6 France 124 Ireland 305 United Kingdom 585 EC 1 020 TAC 1 020 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting Merlangius merlangus Zone: VIIa WHG/07A. Belgium 1 France 13 Ireland 213 The Netherlands 0 United Kingdom 144 EC 371 TAC 371 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting Merlangius merlangus Zone: VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk WHG/7X7A. Belgium 195 France 11 964 Ireland 5 544 The Netherlands 97 United Kingdom 2 140 EC 19 940 TAC 19 940 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting Merlangius merlangus Zone: VIII WHG/08. Spain 1 440 France 2 160 EC 3 600 TAC 3 600 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting Merlangius merlangus Zone: IX and X; EC waters of CECAF 31.1.1 WHG/9/3411 Portugal 653 EC 653 TAC 653 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Whiting and Pollack Merlangius merlangus and Pollachius pollachius Zone: Norwegian waters south of 62o N W/P/04-N. Sweden 190 EC 190 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Hake Merluccius merluccius Zone: IIIa; EC waters of IIIb, IIIc and IIId HKE/3A/BCD Denmark 1 463 Sweden 125 EC 1 588 TAC 1 588 (38) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Hake Merluccius merluccius Zone: EC waters of IIa and IV HKE/2AC4-C Belgium 26 Denmark 1 070 Germany 123 France 237 The Netherlands 61 United Kingdom 333 EC 1 850 TAC 1 850 (39) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Hake Merluccius merluccius Zone: VI and VII; EC waters of Vb; international waters of XII and XIV HKE/571214 Belgium 272 (40) Spain 8 708 France 13 448 (40) Ireland 1 629 The Netherlands 175 (40) United Kingdom 5 309 (40) EC 29 541 TAC 29 541 (41) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 35 Spain 1 404 France 1 404 Ireland 176 The Netherlands 18 United Kingdom 790 EC 3 828 Species: Hake Merluccius merluccius Zone: VIIIa, VIIIb, VIIId and VIIIe HKE/8ABDE. Belgium 9 (42) Spain 6 062 France 13 612 The Netherlands 18 (42) EC 19 701 TAC 19 701 (43) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VI and VII; EC waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 1 756 France 3 161 The Netherlands 5 EC 4 924 Species: Hake Merluccius merluccius Zone: VIIIc, IX and X; EC waters of CECAF 34.1.1 HKE/8C3411 Spain 3 922 France 376 Portugal 1 830 EC 6 128 TAC 6 128 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: Norwegian waters of IV WHB/4AB-N. Denmark 18 050 United Kingdom 950 EC 19 000 TAC 1 700 000 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV WHB/1X14 Denmark 42 605 (44) (45) Germany 16 565 (44) (45) Spain 36 119 (44) (45) France 29 649 (44) (45) Ireland 32 992 (44) (45) The Netherlands 51 951 (44) (45) Portugal 3 355 (44) (45) Sweden 10 539 (44) (45) United Kingdom 55 283 (44) (45) EC 279 058 (44) (45) Norway 140 000 (46) (47) Faroe Islands 43 500 (48) (49) TAC 1 700 000 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: VIIIc, IX and X; EC waters of CECAF 34.1.1 WHB/8C3411 Spain 37 954 (50) Portugal 9 488 (50) EC 47 442 (50) TAC 1 700 000 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: EC waters of II, IVa, V, VI north of 56o30N and VII west of 12oW WHB/24A567 Norway 272 161 (51) (52) Faroe Islands 27 000 (53) (54) TAC 1 700 000 Species: Lemon sole and witch Microstomus kitt and Glyptocephalus cynoglossus Zone: EC waters of IIa and IV L/W/2AC4-C Belgium 334 Denmark 921 Germany 118 France 252 The Netherlands 767 Sweden 10 United Kingdom 3 773 EC 6 175 TAC 6 175 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue ling Molva dypterigia Zone: EC waters of IIa, IV, Vb, VI and VII BLI/2A47-C EC Not relevant (55) Norway 160 TAC Not relevant Species: Blue ling Molva dypterigia Zone: EC waters of VIa north of 56o30' N and VIb BLI/6AN6B. Faroe Islands 200 (56) TAC Not relevant Species: Ling Molva molva Zone: EC and international waters of I and II LIN/1/2. Denmark 10 Germany 10 France 10 United Kingdom 10 Others (57) 5 EC 45 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: IIIa; EC waters of IIIb, IIIc and IIId LIN/03. Belgium 8 Denmark 62 Germany 8 Sweden 24 United Kingdom 8 EC 109 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: EC waters of IV LIN/04. Belgium 20 Denmark 318 Germany 197 France 177 The Netherlands 7 Sweden 14 United Kingdom 2 440 EC 3 173 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: EC and international waters of V LIN/05. Belgium 10 Denmark 7 Germany 7 France 7 United Kingdom 7 EC 38 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: EC and international waters of VI, VII, VIII, IX, X, XII and XIV LIN/6X14. Belgium 45 Denmark 8 Germany 163 Spain 3 299 France 3 518 Ireland 882 Portugal 8 United Kingdom 4 050 EC 11 973 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: EC waters of IIa, IV, Vb, VI and VII LIN/2A47-C EC Not relevant (58) Norway 5 780 (59) (60) Faroe Islands 250 (61) (62) TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling Molva molva Zone: Norwegian waters of IV LIN/4AB-N. Belgium 7 Denmark 878 Germany 25 France 10 The Netherlands 1 United Kingdom 79 EC 1 000 TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: IIIa; EC waters of IIIb, IIIc and IIId NEP/3A/BCD Denmark 3 800 Germany 11 Sweden 1 359 EC 5 170 TAC 5 170 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: EC waters of IIa and IV NEP/2AC4-C Belgium 1 368 Denmark 1 368 Germany 20 France 40 The Netherlands 704 United Kingdom 22 644 EC 26 144 TAC 26 144 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: Norwegian waters of IV NEP/4AB-N. Denmark 1 230 Germany 1 UK 69 EC 1 300 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: VI; EC waters of Vb NEP/5BC6. Spain 40 France 161 Ireland 269 United Kingdom 19 415 EC 19 885 TAC 19 885 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: VII NEP/07. Spain 1 509 France 6 116 Ireland 9 277 United Kingdom 8 251 EC 25 153 TAC 25 153 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: VIIIa, VIIIb, VIIId and VIIIe NEP/8ABDE. Spain 259 France 4 061 EC 4 320 TAC 4 320 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: VIIIc NEP/08C. Spain 126 France 5 EC 131 TAC 131 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway lobster Nephrops norvegicus Zone: IX and X; EC waters of CECAF 34.1.1 NEP/9/3411 Spain 109 Portugal 328 EC 437 TAC 437 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: IIIa PRA/03A. Denmark 4 033 Sweden 2 172 EC 6 205 TAC 11 620 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: EC waters of IIa and IV PRA/2AC4-C Denmark 2 960 The Netherlands 28 Sweden 119 United Kingdom 877 EC 3 984 TAC 3 984 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: Norwegian waters south of 62o N PRA/04-N. Denmark 900 Sweden 164 (63) EC 1 064 TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Penaeus shrimps Penaeus spp.s Zone: French Guyana waters (64) PEN/FGU. France 4 108 (65) EC 4 108 (65) TAC 4 108 (65) Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: Skagerrak (66) PLE/03AN. Belgium 51 Denmark 6 617 Germany 34 The Netherlands 1 273 Sweden 355 EC 8 330 TAC 8 500 Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: Kattegat (67) PLE/03AS. Denmark 1 891 Germany 21 Sweden 213 EC 2 125 TAC 2 125 Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: IV; EC waters of IIa PLE/2AC4. Belgium 3 024 Denmark 9 829 Germany 2 835 France 567 The Netherlands 18 901 United Kingdom 13 987 EC 49 143 Norway 1 118 TAC 50 261 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters of IV (PLE/*04N-) EC 20 165 Species: Plaice Pleuronectes platessa Zone: VI; EC waters of Vb; international waters of XII and XIV PLE/561214 France 22 Ireland 287 United Kingdom 477 EC 786 TAC 786 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIIa PLE/07A. Belgium 47 France 21 Ireland 1 209 The Netherlands 14 United Kingdom 558 EC 1 849 TAC 1 849 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIIb and VIIc PLE/7BC. France 24 Ireland 98 EC 122 TAC 122 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIId and VIIe PLE/7DE. Belgium 826 France 2 755 United Kingdom 1 469 EC 5 050 TAC 5 050 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIIf and VIIg PLE/7FG. Belgium 58 France 104 Ireland 201 United Kingdom 54 EC 417 TAC 417 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIIh, VIIj and VIIk PLE/7HJK. Belgium 21 France 42 Ireland 148 The Netherlands 84 United Kingdom 42 EC 337 TAC 337 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: VIII, IX and X; EC waters of CECAF 34.1.1 PLE/8/3411 Spain 75 France 298 Portugal 75 EC 448 TAC 448 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Pollack Pollachius pollachius Zone: VI; EC waters of Vb; international waters of XII and XIV POL/561214 Spain 6 France 216 Ireland 63 United Kingdom 165 EC 450 TAC 450 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Pollack Pollachius pollachius Zone: VII POL/07. Belgium 476 Spain 29 France 10 959 Ireland 1 168 United Kingdom 2 668 EC 15 300 TAC 15 300 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Pollack Pollachius pollachius Zone: VIIIa, VIIIb, VIIId andVIIIe POL/8ABDE. Spain 286 France 1 394 EC 1 680 TAC 1 680 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Pollack Pollachius pollachius Zone: VIIIc POL/08C. Spain 236 France 26 EC 262 TAC 262 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Pollack Pollachius pollachius Zone: IX and X; EC waters of CECAF 34.1.1 POL/9/3411 Spain 278 Portugal 10 EC 288 TAC 288 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: IIIa and IV; EC waters of IIa, IIIb, IIIc and IIId POK/2A34. Belgium 43 Denmark 5 111 Germany 12 906 France 30 374 The Netherlands 129 Sweden 702 United Kingdom 9 895 EC 59 160 Norway 64 090 (68) TAC 123 250 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: VI; EC waters of Vb; EC and international waters of XII and XIV POK/561214 Germany 798 France 7 930 Ireland 467 United Kingdom 3 592 EC 12 787 TAC 12 787 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: Norwegian waters south of 62oN POK/04-N. Sweden 880 EC 880 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: VII, VIII, IX and X; EC waters of CECAF 34.1.1 POK/7X1034 Belgium 10 France 2 132 Ireland 1 066 United Kingdom 582 EC 3 790 TAC 3 790 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Turbot and brill Psetta maxima and Scopthalmus rhombus Zone: EC waters of IIa and IV T/B/2AC4-C Belgium 317 Denmark 677 Germany 173 France 82 The Netherlands 2 401 Sweden 5 United Kingdom 668 EC 4 323 TAC 4 323 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Skates and rays Rajidae Zone: EC waters of IIa and IV SRX/2AC4-C Belgium 369 (69) Denmark 14 (69) Germany 18 (69) France 58 (69) The Netherlands 314 (69) United Kingdom 1 417 (69) EC 2 190 (69) TAC 2 190 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greenland Halibut Reinhardtius hippoglossoides Zone: EC waters of IIa and IV; EC and international waters of VI GHL/2A-C46 Denmark 6 Germany 10 Estonia 6 Spain 6 France 92 Ireland 6 Lithuania 6 Poland 6 United Kingdom 361 EC 847 (70) TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Mackerel Scomber scombrus Zone: IIIa and IV; EC waters of IIa, IIIb, IIIc and IIId MAC/2A34. Belgium 372 Denmark 11 509 Germany 388 France 1 171 The Netherlands 1 179 Sweden 3 966 (71) (72) United Kingdom 1 092 EC 19 677 (71) Norway 10 200 (73) TAC 422 551 (74) Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified: IIIa MAC/*03A IIIa and IVbc MAC/*3A4BC IVb MAC/*04B IVc MAC/*04C VI; international waters of IIa from 1 January to 31 March 2007 MAC/*2A6 Denmark 4 130 4 020 France 490 The Netherlands 490 Sweden 390 10 United Kingdom 490 Norway 3 000 Species: Mackerel Scomber scombrus Zone: VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; non-EC waters of IIa; international waters of XII and XIV MAC/2CX14- Germany 16 311 Spain 20 Estonia 135 France 10 875 Ireland 54 369 Latvia 100 Lithuania 100 The Netherlands 23 786 Poland 1 148 United Kingdom 149 519 EC 256 363 Norway 10 200 (75) Faroe Islands 3 955 (76) TAC 422 551 (77) Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified and only during the periods 1 January to 15 February and 1 October to 31 December. EC waters of IVa MAC/*04A-C Germany 4 922 France 3 282 Ireland 16 407 The Netherlands 7 178 United Kingdom 45 120 EC 76 909 Species: Mackerel Scomber scombrus Zone: VIIIc, IX and X; EC waters of CECAF 34.1.1 MAC/8C3411 Spain 24 405 (78) France 162 (78) Portugal 5 044 (78) EC 29 611 TAC 29 611 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zone specified: VIIIb (MAC/*08B.) Spain 2 049 France 14 Portugal 424 Species: Common sole Solea solea Zone: IIIa, EC waters of IIIb, IIIc and IIId SOL/3A/BCD Denmark 755 Germany 44 The Netherlands 73 Sweden 28 EC 900 TAC 900 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: EC waters of II and IV SOL/24. Belgium 1 243 Denmark 568 Germany 995 France 249 The Netherlands 11 226 United Kingdom 639 EC 14 920 Norway 100 (79) TAC 15 020 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VI; EC waters of Vb; international waters of XII and XIV SOL/561214 Ireland 54 United Kingdom 14 EC 68 TAC 68 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIa SOL/07A. Belgium 403 France 5 Ireland 99 The Netherlands 128 United Kingdom 181 EC 816 TAC 816 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIb and VIIc SOL/7BC. France 10 Ireland 55 EC 65 TAC 65 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIId SOL/07D. Belgium 1 675 France 3 349 United Kingdom 1 196 EC 6 220 TAC 6 220 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIe SOL/07E. Belgium 32 France 339 United Kingdom 529 EC 900 TAC 900 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIf and VIIg SOL/7FG. Belgium 558 France 56 Ireland 28 United Kingdom 251 EC 893 TAC 893 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIh, VIIj, and VIIk SOL/7HJK. Belgium 54 France 108 Ireland 293 The Netherlands 87 United Kingdom 108 EC 650 TAC 650 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Common sole Solea solea Zone: VIIIa and b SOL/8AB. Belgium 56 Spain 10 France 4 162 The Netherlands 312 EC 4 540 TAC 4 540 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Sole Solea spp. Zone: VIIIc, VIIId, VIIIe, IX, X; EC waters of CECAF 34.1.1 SOX/8CDE34 Spain 458 Portugal 758 EC 1 216 TAC 1 216 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Sprat Sprattus sprattus Zone: IIIa SPR/03A. Denmark 34 843 Germany 73 Sweden 13 184 EC 48 100 TAC 52 000 Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Sprat Sprattus sprattus Zone: EC waters of IIa and IV SPR/2AC4-C Belgium 1 685 Denmark 133 396 Germany 1 685 France 1 685 The Netherlands 1 685 Sweden 1 330 (80) United Kingdom 5 562 EC 147 028 Norway 18 812 (81) Faroe Islands 9 160 (82) (83) (84) TAC 175 000 (85) Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Sprat Sprattus sprattus Zone: VIId and VIIe SPR/7DE. Belgium 31 Denmark 1 997 Germany 31 France 430 The Netherlands 430 United Kingdom 3 226 EC 6 144 TAC 6 144 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Spurdog/dogfish Squalus acanthias Zone: EC waters of IIa and IV DGS/2AC4-C Belgium 13 (86) Denmark 77 (86) Germany 14 (86) France 25 (86) The Netherlands 21 (86) Sweden 1 (86) United Kingdom 640 (86) EC 791 (86) Norway 50 (87) TAC 841 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Spurdog/dogfish Squalus acanthias Zone: IIIa; EC and international waters of I, V, VI, VII, VIII, XII and XIV DGS/135X14 EC 2 828 TAC 2 828 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: EC waters of IIa and IV JAX/2AC4-C Belgium 64 Denmark 27 802 Germany 2 096 France 44 Ireland 1 613 The Netherlands 4 510 Sweden 750 United Kingdom 4 104 EC 40 983 Norway 1 600 (88) Faroe Islands 606 (89) TAC 42 727 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: VI, VII and VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV JAX/578/14 Denmark 12 296 Germany 9 828 Spain 13 422 France 6 494 Ireland 31 996 The Netherlands 46 891 Portugal 1 299 United Kingdom 13 292 EC 135 518 Faroe Islands 1 944 (90) TAC 137 000 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: VIIIc and IX JAX/8C9. Spain 29 587 (91) France 377 (91) Portugal 25 036 (91) EC 55 000 TAC 55 000 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: X; EC waters of CECAF (92) JAX/X34PRT Portugal 3 200 (93) EC 3 200 TAC 3 200 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: EC waters of CECAF (94) JAX/341PRT Portugal 1 280 (95) EC 1 280 TAC 1 280 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Horse mackerel Trachurus spp. Zone: EC waters of CECAF (96) JAX/341SPN Spain 1 280 EC 1 280 TAC 1 280 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway pout Trisopterus esmarki Zone: IIIa; EC waters of IIa and IV NOP/2A3A4. Denmark 0 Germany 0 The Netherlands 0 EC 0 Norway 1 000 (97) (98) TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Norway pout Trisopterus esmarki Zone: Norwegian waters of IV NOP/4AB-N. Denmark 4 750 (99) (100) United Kingdom 250 (99) (100) EC 5 000 (99) (100) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Industrial fish Zone: Norwegian waters of IV I/F/4AB-N. Sweden 800 (101) (102) EC 800 TAC Not relevant Species: Combined quota Zone: EC waters of Vb, VI and VII R/G/5B67-C EC Not relevant Norway 140 (103) TAC Not relevant Species: Other species Zone: Norwegian waters of IV OTH/4AB-N. Belgium 38 Denmark 3 500 Germany 395 France 162 The Netherlands 280 Sweden Not relevant (104) United Kingdom 2 625 EC 7 000 (105) TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Other species Zone: EC waters of IIa, IV and VIa north of 56o30'N OTH/2A46AN EC Not relevant Norway 4 720 (106) (107) Faroe Islands 150 (108) TAC Not relevant (1) Quota for experimental fishery relating to sandeel abundance. The Commission will establish the conditions under which these quotas may be fished. Quotas may not be fished until the conditions are established. Unused quota from the experimental fishery may be carried forward to a commercial fishery if such quotas are established. (2) Excluding waters within 6 miles of UK baselines at Shetland, Fair Isle and Foula (3) Except Denmark and the United Kingdom (4) To be taken in the North Sea (5) Quota for experimental fishery relating to sandeel abundance. The Commission will establish the conditions under which these quotas may be fished. Quotas may not be fished until the conditions are established. Unused quota from the experimental fishery may be carried forward to a commercial fishery if such quotas are established. (6) Specified in Regulation (EC) No 2015/2006 (7) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in zones Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in zones Vb, VI and VII shall not exceed 3 000 tonnes. (8) Including ling. The quotas for Norway are ling 5 780 tonnes, and tusk 3 400 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in zones Vb, VI and VII. (9) Exclusively for by-catches. No directed fisheries are permitted under this quota. (10) Exclusively for by-catches. No directed fisheries are permitted under this quota. (11) Exclusively for by-catches. No directed fisheries are permitted under this quota. (12) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (13) To be taken in Skagerrak. Limited in the West by a line from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the South by a line from the lighthouse of Tistlarna and from there to the nearest coast of Sweden. (14) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States must inform the Commission of their landings of herring distinguishing between ICES zones IVa and IVb (15) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified Norwegian waters south of 62oN (HER/*04N-) EC 50 000 (16) By-catches of cod, haddock, pollack and whiting and saithe shall be counted against the quota for these species (17) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (18) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (19) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (20) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51o56' N, 1o19.1' E) to latitude 51o33' N and hence due west to a point on the coast of the United Kingdom. (21) Transfers of up to 50 % of this quota may be affected to zone IVb. However, such transfers must be notified in advance to the Commission (HER/*04B.). (22) Reference is to the herring stock in ICES zone VIa, north of 56o00' N and in that part of VIa which is situated east of 07o00' W and north of 55o00' N, excluding the Clyde. (23) This quota may only be taken in ICES zone VIa north of 56o30' N. (24) Reference is to the herring stock in ICES zone VIa south of 56o00' N and west of 07o00' W. (25) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point. (26) Zone VIIa is reduced by the area added to the ICES zones VIIg, VIIh, VIIj and VIIk bounded:  to the north by latitude 52o 30'N  to the south by latitude 52o 00'N  to the west by the coast of Ireland  to the east by the coast of the United Kingdom. (27) This zone is increased by the area bounded:  to the north by latitude 52o 30'N,  to the south by latitude 52o 00'N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (28) To gather information on the state of the stock, after consultation of the STECF and under the supervision of the Commission, a maximum of 10 % of the French and Spanish fishing effort (20 Spanish vessels and 8 French vessels) may be deployed in zone VIII for experimental fishing with scientific observers on board from 15 April until 15 June 2007. Catch reports have to be submitted to the Commission every 15 days by the Member States concerned. The Commission will suspend the experimental fishery once sufficient data has been collected. The Commission will then, as appropriate, adopt the decision foreseen in Article 5(5) of this Regulation on the basis of an STECF advice. (29) Area as defined in Article 3(e) of this Regulation (30) Area as defined in Article 3(f) of this Regulation (31) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified Norwegian waters of IV (COD/*04N-) EC 14 397 (32) Of which up to 5 % may be fished in ICES zones VIIIa, VIIIb, VIIId and VIIIe (ANF/*8ABDE). (33) In the event that a re-opening of the Norway pout fishery is decided, these quotas will be subject to review after deducting an appropriate amount for industrial by-catches. (34) In the event that a re-opening of the Norway pout fishery is decided, these quotas will be subject to review after deducting an appropriate amount for industrial by-catches. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified Norwegian waters of IV (HAD/*04N-) EC 34 948 (35) In the event that a re-opening of the Norway pout fishery is decided, these quotas will be subject to review after deducting an appropriate amount for industrial by-catches. (36) In the event that a re-opening of the Norway pout fishery is decided, these quotas will be subject to review after deducting an appropriate amount for industrial by-catches. (37) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified: Norwegian waters of IV (WHG/*04N-) EC 14 512 (38) Within an overall TAC of 52 680 tonnes for the northern stock of hake. (39) Within an overall TAC of 52 680 tonnes for the northern stock of hake. (40) Transfers of this quota may be effected to Zones IV and EC waters of zone IIa. However, such transfers must be notified in advance to the Commission. (41) Within an overall TAC of 52 680 tonnes for the northern stock of hake. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 35 Spain 1 404 France 1 404 Ireland 176 The Netherlands 18 United Kingdom 790 EC 3 828 (42) Transfers of this quota may be effected to Zones IV and EC waters of zone IIa. However, such transfers must be notified in advance to the Commission. (43) Within an overall TAC of 52 680 tonnes for the northern stock of hake. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VI and VII; EC waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 1 756 France 3 161 The Netherlands 5 EC 4 924 (44) Of which up to 61 % may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1). (45) Of which up to 9,7 % may be fished in Faroese waters (WHB/*05B-F). (46) May be fished in EC waters in zones II, IVa, VIa north of 56o30' N, VIb and VII west of 12oW (WHB/*8CX34) No more than 40 000 tonnes may be fished in zone IVa. (47) Of which up to 500 tonnes may consist of argentine (Argentina spp.). (48) Catches of blue whiting may include unavoidable catches of argentine (Argentina spp.) (49) May be fished in EC waters in zones II, IVa, V, VIa north of 56o30' N, VIb and VII west of 12o W. The catch in zone IVa shall be no more than 10 875 tonnes. (50) Of which up to 61 % may be fished in Norwegian Exclusive Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM2). (51) To be counted against Norway's catch limits established under the Coastal States arrangement. (52) The catch in Zone IVa shall be no more than 68 040 tonnes. (53) To be counted against the catch limits of the Faroe Islands established under the Coastal States arrangement. (54) May also be fished in zone VIb. The catch in zone IV shall be no more than 6 750 tonnes. (55) Specified in Regulation (EC) No 2015/2006 (56) To be fished by trawl: by-catches of roundnose grenadier and black scabbard fish to be counted against this quota. (57) Exclusively for by-catches. No directed fisheries are permitted under this quota (58) Specified in Regulation (EC) No 2015/2006. (59) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in zones VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in zones VI and VII shall not exceed 3 000 tonnes. (60) Including tusk. The quotas for Norway are ling 5 780 tonnes and tusk 3 400 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with longlines in zones Vb, VI and VII. (61) Including blue ling and tusk. Only to be taken by long lines in zones VIb and VIa north of 56o 30' N. (62) Of which an incidental catch of other species of 20 % per ship, at any moment, is authorised in ICES zone VIa and VIb. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in zone VI shall not exceed 75 tonnes. (63) By-catches of cod, haddock, pollack, whiting and saithe shall be counted against the quotas for these species. (64) Area as defined in Article 14(3) of this Regulation (65) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 m deep. (66) Area as defined in Article 3(e) of this Regulation (67) Area as defined in Article 3(f) of this Regulation (68) May only be taken in zones IV (EC waters) and IIIa. Catches taken within this quota are to be deducted from Norway's share of the TAC. (69) By-catch quota. These species shall not comprise more than 25 % by live weight of the catch retained on board. (70) Of which 350 tonnes are allocated to Norway and are to be taken in the EC waters of ICES zones IIa and VI. In ICES zone VI this quantity may only be fished with longlines. (71) Including 242 tonnes to be taken in Norwegian waters south of 62oN (MAC/*04-N). (72) When fishing in Norwegian waters, by-catches of cod, haddock, Pollack and whiting and saithe shall be counted against the quotas for these species. (73) To be deducted from Norway's share of the TAC (access quota). This quota may be fished in zone IVa only, except for 3 000 tonnes that may be fished in zone IIIa. (74) TAC agreed by the EC, Norway and Faroe Islands for the northern area. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified: IIIa MAC/*03A IIIa and IVbc MAC/*3A4BC IVb MAC/*04B IVc MAC/*04C VI; international waters of IIa from 1 January to 31 March 2007 MAC/*2A6 Denmark 4 130 4 020 France 490 The Netherlands 490 Sweden 390 10 United Kingdom 490 Norway 3 000 (75) May be fished only in ICES zones IIa, VIa (north of 56o30'N), IVa, VIId, VIIe, VIIf and VIIh. (76) Of which 1 193 tonnes may be fished in EC waters of ICES zones IVa north of 59oN from 1 January to 15 February and from 1 October to 31 December. A quantity of 3 290 tonnes of the Faroe Islands'own quota may be fished in ICES zone VIa north of 56o30'N throughout the year and/or in ICES zones VIIe, VIIf, VIIh, and/or ICES zone IVa. (77) TAC agreed by the EC, Norway and Faroe Islands for the northern area. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified and only during the periods 1 January to 15 February and 1 October to 31 December. EC waters of IVa MAC/*04A-C Germany 4 922 France 3 282 Ireland 16 407 The Netherlands 7 178 United Kingdom 45 120 EC 76 909 (78) The quantities subject to exchange with other Member States may be taken, up to a limit of 25 % of the quota of the donor Member State, in ICES zones VIIIa, VIIIb and VIIId (MAC/*8ABD.). Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zone specified: VIIIb (MAC/*08B.) Spain 2 049 France 14 Portugal 424 (79) May be fished only in zone IV. (80) Including sandeel. (81) May only be fished in EC waters of ICES zone IV. (82) This quantity may be fished in ICES zone IV and zone VIa North of 56o30'N. Any by-catch of blue whiting shall be counted against the blue whiting quota established for ICES zones VIa, VIb and VII. (83) 1 832 tonnes can be caught as herring in fisheries using nets with mesh sizes less than 32mm. If the quota of 1 832 tonnes of herring is exhausted then all fisheries using nets with mesh sizes less than 32mm is prohibited. (84) Catches taken in the monitoring fisheries, corresponding to 2 % of the effort deployed by Member States and up to a maximum of 2 500 tonnes can be caught as sandeel. (85) Preliminary TAC. The final TAC will be established in the light of new scientific advice during the first half of 2007. (86) By-catch quota. These species shall not comprise more than 5 % by live weight of the catch retained on board. (87) Including catches taken with long-lines of tope shark (Galeorhinus galeus), kitefin shark (Dalatias licha), bird beak dogfish (Deania calceus), leafscale gulper shark (Centrophorus squamosus), greater lantern shark (Etmopterus princeps), smooth lantern shark (Etmopterus spinax) and Portuguese dogfish (Centroscymnus coelolepis). This quota may only be taken in zones IV, VI and VII. (88) May only be fished in EC waters of ICES zone IV. (89) Within a total quota of 2550 tonnes for ICES zones IV, VIa North of 56o30'N, VII e, VIIf and VIIh. (90) Within a total quota of 2550 tonnes for ICES zone IV, VIa North of 56o30'N, VIIe, VIIf and VIIh. (91) Of which no more than 5 % may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. (92) Waters adjacent to the Azores. (93) Of which no more than 5 % may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. (94) Waters adjacent to Madeira. (95) Of which no more than 5 % may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. (96) Waters adjacent to the Canary Islands. (97) This quota may be fished in ICES zoneVIa North of 56o30'N. (98) Only as by-catches. (99) Including inextricably mixed horse mackerel. (100) Only as by-catches. (101) By-catches of cod, haddock, pollack and whiting and saithe to be counted against the quotas for these species. (102) Of which no more than 400 tonnes of horse mackerel. (103) Taken with long lines only, including rat tails, Mora mora and greater fork beard. (104) Quota allocated by Norway to Sweden of other species at a traditional level. (105) Including fisheries not specifically mentioned, exceptions may be introduced after consultations as appropriate. (106) Limited to ICES zones IIa and IV. (107) Including fisheries not specifically mentioned, exceptions may be introduced after consultations as appropriate. (108) Limited to by-catches of whitefish in ICES zones IV and VIa. ANNEX IB NORTH EAST ATLANTIC AND GREENLAND ICES zones I, II, V, XII, XIV and Greenland waters of NAFO 0 and 1 Species: Snow crab Chionoecetes spp. Zone: Greenland waters of NAFO 0 and 1 PCR/N01GRN Ireland 62 Spain 437 EC 500 TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: EC and international waters of I and II HER/1/2. Belgium 25 (1) Denmark 23 984 (1) Germany 4 200 (1) Spain 79 (1) France 1 035 (1) Ireland 6 209 (1) The Netherlands 8 583 (1) Poland 1 214 (1) Portugal 79 (1) Finland 371 (1) Sweden 8 888 (1) United Kingdom 15 333 (1) EC 70 000 (1) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: Norwegian waters of I and II COD/1N2AB. Germany 2 051 Greece 254 Spain 2 288 Ireland 254 France 1 883 Portugal 2 288 United Kingdom 7 956 EC 16 974 TAC 410 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: Greenland waters of NAFO 0 and 1 (2); Greenland waters of V and XIV (2) COD/N01514 Germany 818 (3) United Kingdom 182 (3) EC 1 000 (3) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: I and IIb COD/1/2B. Germany 2 710 Spain 7 006 France 1 156 Poland 1 271 Portugal 1 479 United Kingdom 1 735 All Member States 100 (4) EC 15 457 (5) TAC 410 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone: Faroese waters of Vb C/H/05B-F. Germany 10 France 60 United Kingdom 430 EC 500 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Atlantic halibut Hippoglossus hippoglossus Zone: Greenland waters of V and XIV HAL/514GRN Portugal 1 000 (6) EC 1 200 (7) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Atlantic halibut Hippoglossus hippoglossus Zone: Greenland waters of NAFO 0 and 1 HAL/N01GRN EC 200 (8) TAC Not relevant Species: Capelin Mallotus villosus Zone: IIb CAP/02B. EC 0 TAC 0 Species: Capelin Mallotus villosus Zone: Greenland waters of V and XIV CAP/514GRN All Member States 0 EC 0 TAC Not relevant Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters of I and II HAD/1N2AB. Germany 642 France 386 United Kingdom 1 972 EC 3 000 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: Norwegian waters of II WHB/1N2AB. Germany 500 France 500 EC 1 000 TAC 1 700 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue whiting Micromesistius poutassou Zone: Faroese waters WHB/2X12-F Denmark 7 920 Germany 540 France 864 The Netherlands 756 United Kingdom 7 920 EC 18 000 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Ling and Blue ling Molva molva and Molva dypterigia Zone: Faroese waters of Vb B/L/05B-F. Germany 950 (9) France 2 106 (9) United Kingdom 184 (9) EC 3 065 (9) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: Greenland waters of V and XIV PRA/514GRN Denmark 1 300 France 1 300 EC 7 000 (10) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: Greenland waters of NAFO 0 and 1 PRA/N01GRN Denmark 2 000 France 2 000 EC 4 000 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: Norwegian waters of I and II POK/1N2AB. Germany 3 160 France 508 United Kingdom 282 EC 3 950 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Saithe Pollachius virens Zone: International waters of I and II POK/1/2INT. EC 0 TAC Not relevant Species: Saithe Pollachius virens Zone: Faroese waters of Vb POK/05B-F. Belgium 54 Germany 334 France 1 630 The Netherlands 54 United Kingdom 626 EC 2 700 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greenland halibut Reinhardtius hippoglossoides Zone: Norwegian waters of I and II GHL/1N2AB. Germany 37 United Kingdom 37 EC 75 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greenland halibut Reinhardtius hippoglossoides Zone: International waters of I and II GHL/1/2INT. EC 0 TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of V and XIV GHL/514GRN Germany 6 294 United Kingdom 331 EC 7 500 (11) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of NAFO 0 and 1 GHL/N01GRN Germany 1 550 EC 2 500 (12) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Mackerel Scomber scombrus Zone: Norwegian waters of IIa MAC/02A-N. Denmark 10 200 (13) EC 10 200 (13) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Mackerel Scomber scombrus Zone: Faroese waters of Vb MAC/05B-F. Denmark 3 290 (14) EC 3 290 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: EC and international waters of V; international waters of XII and XIV (16) RED/51214. Estonia 210 (15) (16) Germany 4 266 (15) (16) Spain 749 (15) (16) France 398 (15) (16) Ireland 1 (15) (16) Latvia 76 (15) (16) The Netherlands 2 (15) (16) Poland 384 (15) (16) Portugal 896 (15) (16) United Kingdom 10 (15) (16) EC 6 992 (16) TAC 46 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: Norwegian waters of I and II RED/1N2AB. Germany 766 (17) Spain 95 (17) France 84 (17) Portugal 405 (17) United Kingom 150 (17) EC 1 500 (17) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: Greenland waters of V and XIV RED/514GRN Germany 5 977 France 30 United Kingdom 42 EC 9 750 (18) (19) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: Icelandic waters of Va RED/05A-IS Belgium 0 (20) (21) (22) Germany 0 (20) (21) (22) France 0 (20) (21) (22) United Kingdom 0 (20) (21) (22) EC 0 (20) (21) (22) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: Faroese waters Vb RED/05B-F. Belgium 16 Germany 2 083 France 141 United Kingdom 24 EC 2 265 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: By-catches Zone: Greenland waters of NAFO 0 and 1 XBC/N01GRN EC 2 600 (23) (24) TAC Not relevant Species: Other species (25) Zone: Norwegian waters of I and II OTH/1N2AB. Germany 150 (25) France 60 (25) United Kingdom 240 (25) EC 450 (25) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Other species (26) Zone: Faroese waters of Vb OTH/05B-F. Germany 305 France 275 United Kingdom 180 EC 760 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Flatfish Zone: Faroese waters of Vb FLX/05B-F. Germany 54 France 42 United Kingdom 204 EC 300 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. (1) Provisional quotas established without prejudice to the TAC to be established by relevant coastal states. Following agreement by the coastal states the definitive quotas will be established by the Commission. (2) South of 63o N. (3) May only be fished as from 1 June. In the period from 1 June until 1 October the quota may only be fished by long-liners. As from 1 October both trawl and long-liners may be used. (4) Except Germany, Spain, France, Poland, Portugal and the United Kingdom (5) The allocation of the share of the cod stock available to the Community in the zone Spitzbergen and Bear Island is entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (6) To be fished by no more than 6 Community demersal long-liners targeting Atlantic halibut. Catches of associated species to be counted against this quota. Further provisions may be introduced during 2007 on the basis of a joint decision taken in the framework of the Joint Committee. (7) Of which 200 tonnes to be fished only with long lines, are allocated to Norway. (8) Allocated to Norway, to be fished only with long lines. (9) By-catch of maximum 1 080 tonnes of roundnose grenadier and black scabbard fish to be counted against this quota. (10) Of which 3 250 tonnes are allocated to Norway and 1 150 tonnes to Faroe Islands. (11) Of which 800 tonnes are allocated to Norway and 75 tonnes are allocated to the Faroe Islands. (12) Of which 800 tonnes are allocated to Norway and 150 tonnes are allocated to the Faroe Islands. (13) May also be fished in Norwegian waters of IV and in international waters of IIa (MAC/*4N-2A). (14) May be fished in EC waters of IVa (MAC/*04A.). (15) May be taken in the NAFO Regulatory Area Subarea 2, Divisions IF and 3K but shall be counted against the quota for ICES zones V, XII and XIV within a total quota of 11 537 tonnes (RED/*N1F3K). (16) No more than 65 % of the quota may be taken before 15 July 2007. (17) Only as by-catch. (18) May only be fished by pelagic trawl. May be fished East or West. The quota may be taken in the NEAFC Regulatory Area on the condition that Greenlandic reporting conditions are fulfilled. (19) 3 500 tonnes to be fished with pelagic trawl are allocated to Norway and 200 tonnes are allocated to the Faroe Islands. (20) Including anavoidable by-catches (cod not allowed). (21) To be fished between July and December. (22) Provisional quota pending the conclusions of fisheries consultations with Iceland for 2007. (23) By-catches are defined as any catches of species not covered by the vessel's target species indicated on the license. May be fished East or West. (24) Of which 120 tonnes of roundnose grenadier are allocated to Norway. (25) Only as by-catch. (26) Excluding fish species of no commercial value. ANNEX IC NORTH WEST ATLANTIC Area of NAFO All TACs and associate conditions are adopted in the framework of NAFO. Species: Cod Gadus morhua Zone: NAFO 2J3KL COD/N2J3KL EC 0 (1) TAC 0 (1) Species: Cod Gadus morhua Zone: NAFO 3NO COD/N3NO. EC 0 (2) TAC 0 (2) Species: Cod Gadus morhua Zone: NAFO 3M COD/N3M. EC 0 (3) TAC 0 (3) Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 2J3KL WIT/N2J3KL EC 0 (4) TAC 0 (4) Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 3NO WIT/N3NO. EC 0 (5) TAC 0 (5) Species: American plaice Hippoglossoides platessoides Zone: NAFO 3M PLA/N3M. EC 0 (6) TAC 0 (6) Species: American plaice Hippoglossoides platessoides Zone: NAFO 3LNO PLA/3LNO. EC 0 (7) TAC 0 (7) Species: Short fin squid Illex illecebrosus Zone: NAFO sub-zones 3 and 4 SQI/N34. Estonia 128 (8) Latvia 128 (8) Lithuania 128 (8) Poland 227 (8) EC (8) (9) TAC 34 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Yellowtail flounder Limanda ferruginea Zone: NAFO 3LNO YEL/N3LNO. EC 0 (10) (11) TAC 15 500 Species: Capelin Mallotus villosus Zone: NAFO 3NO CAP/N3NO. EC 0 (12) TAC 0 (12) Species: Northern prawn Pandalus borealis Zone: NAFO 3L (13) PRA/N3L. Estonia 245 (14) Latvia 245 (14) Lithuania 245 (14) Poland 245 (14) EC 245 (14) (15) TAC 22 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern prawn Pandalus borealis Zone: NAFO 3M (16) PRA/N3M. TAC not relevant (17) Species: Greenland halibut Reinhardtius hippoglossoides Zone: NAFO 3LMNO GHL/N3LMNO Estonia 321,3 Germany 328 Latvia 45,1 Lithuania 22,6 Spain 4 396,5 Portugal 1 837,5 EC 6 951 TAC 11 856 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Skate Rajidae Zone: NAFO 3LNO SRX/N3LNO. Spain 6 561 Portugal 1 274 Estonia 546 Lithuania 119 EC 8 500 TAC 13 500 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: NAFO 3LN RED/N3LN. EC 0 (18) TAC 0 (18) Species: Redfish Sebastes spp. Zone: NAFO 3M RED/N3M. Estonia 1 571 (19) Germany 513 (19) Spain 233 (19) Latvia 1 571 (19) Lithuania 1 571 (19) Portugal 2 354 (19) EC 7 813 (19) TAC 5 000 (19) Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: NAFO 3O RED/N3O. Spain 1 771 Portugal 5 229 EC 7 000 TAC 20 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Redfish Sebastes spp. Zone: NAFO Subarea 2, Divisions IF and 3K RED/N1F3K. Latvia 364 Lithuania 3 019 TAC 3 383 Species: White hake Urophycis tenuis Zone: NAFO 3NO HKW/N3NO. Spain 2 165 Portugal 2 835 EC 5 000 TAC 8 500 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. (1) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Articles 31, 32 and 33. (2) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Articles 31, 32 and 33. (3) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Articles 31, 32 and 33. (4) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Articles 31, 32 and 33. (5) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Articles 31, 32 and 33. (6) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Articles 31, 32 and 33. (7) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Articles 31, 32 and 33. (8) To be fished between 1 July and 31 December. (9) No specified Community share, an amount of 29 467 tonnes is available to Canada and the EC Member States except Estonia, Latvia, Lithuania and Poland. (10) Despite having access to a shared quota of 79 tonnes for the Community, it is decided to set this amount to 0. There will be no directed fishing on this species, which will be caught only as by-catches within the rules set out in Articles 31, 32 and 33. (11) Catches taken by vessels under this quota shall be reported to the Flag Member State and forwarded to the Executive Secretary of NAFO via the Commission at 48 hour intervals. (12) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Articles 31, 32 and 33. (13) Not including the box bounded by the following coordinates : Point No Latitude N Longitude W 1 47o20'0 46o40'0 2 47o20'0 46o30'0 3 46o00'0 46o30'0 4 46o00'0 46o40'0 (14) To be fished from 1 January to 31 March, 1 July to 31 December (15) All Member States except Estonia, Latvia, Lithuania and Poland. (16) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates : Point No Latitude N Longitude W 1 47o20'0 46o40'0 2 47o20'0 46o30'0 3 46o00'0 46o30'0 4 46o00'0 46o40'0 When conducting a fishery for shrimp in this box, vessels shall, whether or not crossing the line separating NAFO Divisions 3L and 3M, report in accordance with point 1.3 of the Annex to Council Regulation (EEC) No 189/92 of 27 January 1992 adopting provisions for the application of control measures adopted by the Northwest Atlantic Fisheries Organization (OJ L 21, 30.1.1992, p. 4. Regulation as last amended by Regulation (EC) No 1048/97 (OJ L 154, 12.6.1997, p. 1)). Moreover, fishing for shrimp shall be prohibited from 1 June to 31 December 2007 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47o55'0 45o00'0 2 47o30'0 44o15'0 3 46o55'0 44o15'0 4 46o35'0 44o30'0 5 46o35'0 45o40'0 6 47o30'0 45o40'0 7 47o55'0 45o00'0 (17) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue special fishing permits for their fishing vessels engaging in this fishery, and shall notify those permits to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1627/94. By way of derogation from Article 8 of that Regulation, permits will only become valid if the Commission has not objected within five working days following the notification. Member State Maximum number of vessels Maximum number of fishing days Denmark 2 131 Estonia 8 1 667 Spain 10 257 Latvia 4 490 Lithuania 7 579 Poland 1 100 Portugal 1 69 Each Member State shall, within 25 days following the calendar month in which the catches are made, report monthly to the Commission the fishing days spent in Division 3M and in the area defined in footnote (1). (18) There will be no direct fishing on this species, which will be caught only as by-catch within the rules set out in Articles 31, 32 and 33. (19) This quota is subject to compliance with the TAC of 5 000 tonnes established for this stock. Upon exhaustion of the TAC, the directed fishery for this stock shall be stopped irrespective of the level of catches. ANNEX ID HIGHLY MIGRATORY FISH  All areas TACs in this area are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT and IATTC. Species: Bluefin tuna Thunnus thynnus Zone: Atlantic Ocean, east of longitude 45o W, and Mediterranean BFT/AE045W Cyprus 74,4 (1) Greece 161,5 (1) Spain 3 133 (1) France 3 091 (1) Italy 2 440 (1) Malta 172,8 (1) Portugal 295 (1) All Member States 30 (1) (2) EC 9 397,7 (1) TAC 29 500 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, north of latitude 5o N SWO/AN05N Spain 6 579 Portugal 1 121 All Member States 118 (3) EC 7 818 TAC 14 000 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, south of latitude 5o N SWO/AS05N Spain 5 422,8 Portugal 357,2 EC 5 780 TAC 17 000 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Northern albacore Germo alalunga Zone: Atlantic Ocean, north of latitude 5o N ALB/AN05N Ireland 8 326 (5) Spain 22 969 (5) France 5 642,5 (5) United Kingdom 775 (5) Portugal 5 355,5 (5) EC 43 068 (4) TAC 34 500 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Southern albacore Germo alalunga Zone: Atlantic Ocean, south of latitude 5o N ALB/AS05N Spain 943,7 France 311 Portugal 660 EC 1 914,7 TAC 30 915 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Bigeye Tuna Thunnus obesus Zone: Atlantic Ocean BET/ATLANT Spain 15 963,3 France 7 562,1 Portugal 7 974,6 EC 31 500 TAC 90 000 Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Blue marlin Makaira nigricans Zone: Atlantic Ocean BUM/ATLANT EC 103 TAC Not relevant Species: White marlin Tetrapturus alba Zone: Atlantic Ocean WHM/ATLANT EC 46,5 TAC Not relevant (1) These figures and associated conditions are provisional and will be subject to revision by the Council as soon as possible following the adoption by ICCAT of the Allocation Scheme for the TAC at the ICCAT meeting in Tokyo to be held on 29-31 January 2007. The provisional allocation of bluefin tuna quotas among Member States does not prejudge the final allocation to be decided after the January 2007 negotiations in the framework of ICCAT. The definitive quota allocation for Cyprus and Malta will be added thereto. (2) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and only as by-catch. (3) Except Spain and Portugal, and only as by-catch. (4) The number of Community vessels fishing for Northern Albacore as a target species is fixed to 1 253 vessels in accordance with Article 10(1) of Regulation (EC) No 973/2001. (5) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for Northern Albacore as a target species in accordance with Article 10(4) of Regulation (EC) No 973/2001: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 EC 1 253 ANNEX IE ANTARCTIC Area of CCAMLR These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Community share is undetermined. Catches are monitored by the Secretariat of CCAMLR, who will communicate when fishing must cease due to TAC exhaustion. Species: Unicorn icefish Channichthys rhinoceratus Zone: FAO 58.5.2 Antarctic LIC/F5852. TAC 150 Species: Antarctic icefish Champsocephalus gunnari Zone: FAO 48.3 Antarctic ANI/F483. TAC 4 337 (1) Species: Antarctic icefish Champsocephalus gunnari Zone: FAO 58.5.2 Antarctic (2) ANI/F5852. TAC 42 (3) Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 48.3 Antarctic TOP/F483. TAC 3 554 (4) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Management Area A: 48 W to 43 30 W  52 30 S to 56 S (TOP/*F483A) 0 Management Area B: 43 30 W to 40 W  52 30 S to 56 S (TOP/*F483B) 1 066 Management Area C: 40 W to 33 30 W  52 30 S to 56 S (TOP/*F483C) 2 488 Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 48.4 Antarctic TOP/F484. TAC 100 Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 58.5.2 Antarctic TOP/F5852. TAC 2 427 (5) Species: Krill Euphausia superba Zone: FAO 48 KRI/F48. TAC 4 000 000 (6) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Subarea 48.1 (KRI/*F481.) 1 008 000 Subarea 48.2 (KRI/*F482.) 1 104 000 Subarea 48.3 (KRI/*F483.) 1 056 000 Subarea 48.4 (KRI/*F484.) 832 000 Species: Krill Euphausia superba Zone: FAO 58.4.1 Antarctic KRI/F5841. TAC 440 000 (7) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Division 58.4.1 West of 115o E (KRI/*F-41W) 277 000 Division 58.4.1 East of 115o E (KRI/*F-41E) 163 000 Species: Krill Euphausia superba Zone: FAO 58.4.2 Antarctic KRI/F5842. TAC 450 000 (8) Species: Grey rockcod Lepidonotothen squamifrons Zone: FAO 58.5.2 Antarctic NOS/F5852. TAC 80 Zone: Crab Paralomis spp. Zone: FAO 48.3 Antarctic PAI/F483. TAC 1 600 (9) Species: Grenadier Macrourus spp. Zone: FAO 58.5.2 Antarctic GRV/F5852. TAC 360 Species: Other species Zone: FAO 58.5.2 Antarctic OTH/F5852. TAC 50 Species: Skates and rays Rajidae Zone: FAO 58.5.2 Antarctic SRX/F5852. TAC 120 Species: Squid Martialia hyadesi Zone: FAO 48.3 Antarctic SQS/F483. TAC 2 500 (10) (1) This TAC is applicable for the period 15 November 2006 to 14 November 2007. Fishing for this stock during the period 1 March to 31 May 2007 shall be limited to 1 084 tonnes. (2) For the purpose of this TAC, the area open to the fishery is defined as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line: (a) starting at the point where the meridian of longitude 72o15'E intersects the Australia France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53o25'S; (b) then east along that parallel to its intersection with the meridian of longitude 74oE; (c) then northeasterly along the geodesic to the intersection of the parallel of latitude 52o40'S and the meridian of longitude 76oE; (d) then north along the meridian to its intersection with the parallel of latitude 52oS; (e) then northwesterly along the geodesic to the intersection of the parallel of latitude 51oS with the meridian of longitude 74o30'E; and (f) then southwesterly along the geodesic to the point of commencement. (3) This TAC shall be applicable for the period 1 December 2006 to 30 November 2007. (4) This TAC shall be applicable for long-line fishery in the period 1 May to 31 August 2007 and for pot fishery 1 December 2006 to 30 November 2007. (5) This TAC is applicable for West of 79o20'E only. Fishing east of this meridian within this zone is prohibited (see Annex XIII). (6) This TAC shall be applicable for the period 1 December 2006 to 30 November 2007. (7) This TAC shall be applicable for the period 1 December 2006 to 30 November 2007. (8) This TAC shall be applicable for the period 1 December 2006 to 30 November 2007. (9) This TAC shall be applicable for the period 1 December 2006 to 30 November 2007. (10) This TAC is applicable for the period 1 December 2006 to 30 November 2007. ANNEX II ANNEX IIA FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN STOCKS IN THE SKAGERRAK AND KAYYEGAT ICES ZONES IV, VIA, VIIA, VIID AND EC WATERS OF ICES ZONE IIA GENERAL PROVISIONS 1. Scope The conditions laid down in this Annex shall apply to Community vessels of length overall equal to or greater than 10 metres, carrying on board any of the gears defined in point 4 and present in the Skagerrak, Kattegat and ICES zones IV, VIa, VIIa, VIId and EC waters of ICES zone IIa. For the purposes of this Annex, a reference to the year 2007 means the period from 1 February 2007 to 31 January 2008. 2. Definitions of geographical areas 2.1. For the purposes of this Annex, the geographical area, representing all of following areas, shall apply: (a) Kattegat; (b) Skagerrak, ICES zones IV and VIId and EC waters of ICES zone IIa; (c) ICES zone VIIa; (d) ICES zone VIa. 2.2. For vessels notified to the Commission as being equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003, the following definition of ICES zone VIa shall apply: ICES zone VIa excluding that part of ICES zone VIa that lies to west of a line drawn by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: 60o00N, 04o00W 59o45N, 05o00W 59o30N, 06o00W 59o00N, 07o00W 58o30N, 08o00W 58o00N, 08o00W 58o00N, 08o30W 56o00N, 08o30W 56o00N, 09o00W 55o00N, 09o00W 55o00N, 10o00W 54o30N, 10o00W 3. Definition of day present within an area For the purpose of this Annex, a day present within an area shall be any continuous period of 24 hours (or part thereof) during which a vessel is present within the geographical areas defined in point 2.1 and absent from port. The time from which the continuous period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned. 4. Fishing gears 4.1. For the purpose of this Annex, the following groupings of fishing gears shall apply: (a) Trawls, Danish seines and similar gears, except beam trawls, of mesh size: (i) equal to or larger than16 mm and less than 32 mm; (ii) equal to or larger than 70 mm and less than 90 mm; (iii) equal to or larger than 90 mm and less than 100 mm; (iv) equal to or larger than 100 mm and less than 120 mm; (v) equal to or larger than 120 mm; (b) Beam trawls of mesh size: (i) equal to or larger than 80 mm and less than 90 mm; (ii) equal to or larger than 90 mm and less than 100 mm; (iii) equal to or larger than 100 mm and less than 120 mm; (iv) equal to or larger than 120 mm; (c) Gillnets, entangling nets with mesh size, except trammel nets: (i) less than 110 mm; (ii) equal to or larger than 110 mm and less than 150 mm; (iii) equal to or larger than 150 and less than 220 mm; (iv) equal to or larger than 220 mm. (d) Trammel nets. (e) Longlines. 4.2. For the purposes of this Annex and referring to the geographical areas defined in point 2.1 and the groupings of fishing gear defined in point 4.1, the following transfer groups are defined: (a) grouping of fishing gears 4.1.a.i within any area; (b) groupings of fishing gears 4.1.a.ii within any area and 4.1.a.iii in zones IV, VIa, VIIa, VIId and EC waters of zone IIa; (c) groupings of fishing gears 4.1.a.iii in Skagerrak and Kattegat, 4.1.a.iv and 4.1.a.v within any area; (d) groupings of fishing gears 4.1.b.i, 4.1.b.ii, 4.1.b.iii, and 4.1.b.iv within any area; (e) groupings of fishing gears 4.1.c.i, 4.1.c.ii, 4.1.c.iii, 4.1.c.iv and 4.1.d within any area; (f) grouping of fishing gears 4.1.e within any area. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 5. Vessels concerned by fishing effort limitations 5.1. A Member State shall not permit fishing with a gear belonging to a grouping of fishing gear defined in point 4.1 in any geographical area defined in point 2.1 by any vessels flying its flag which have no record of such fishing activity in the years 2001, 2002, 2003, 2004, 2005 or 2006 in that area, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area in question. However, a vessel with a track record of using a gear belonging to a grouping of fishing gear defined in point 4.1 may be authorized to use a fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 5.2 A vessel flying the flag of a Member State having no quotas in a geographical area defined in point 2.1 shall not be permitted to fish in that area with a gear belonging to a grouping of fishing gear defined in point 4.1, unless the vessel is allocated a quota after a transfer in accordance with Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea according to point 15 of this Annex. 6. Limitations in activity Each Member State shall ensure that, when carrying on board any of the groupings of fishing gear referred to in point 4.1, fishing vessels flying its flag and registered in the Community shall be present within a geographical area defined in point 2.1 for no more than the number of days set out in point 8. 7. Exceptions A Member State shall not count against the days present within an area allocated to any of vessels flying its flag under this Annex either any days when the vessel was present within an area but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been present within an area but unable to fish because it is transporting an injured person for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from competent authorities. NUMBER OF DAYS ABSENT FROM PORT ALLOCATED TO FISHING VESSELS 8. Maximum number of days 8.1. For the purpose of fixing the maximum number of days a fishing vessel may be present within the area, the following special conditions shall apply in accordance with Table I: (a) The vessel must comply with the conditions laid down in Appendix 1. (b) The vessel must comply with the conditions laid down in Appendix 2 to Annex III and the catch retained onboard shall consist of less than 5 % of cod and of more than 70 % of lobster. (c) The total landings of cod in 2002 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, must represent less than 5 % of the total landings of all species made by the vessel in 2002 according to the landings in live weight consigned in the Community logbook. (d) The total landings of cod, sole and plaice in 2002 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, must represent less than 5 % of the total landings of all species made by the vessel in 2002 according to the landings in live weight consigned in the Community logbook. Alternatively, the condition may be met that in any fishing trip during 2007 the catches of cod, sole and plaice must represent less than 5 % of the total catch during that trip and that an observer is permanently on board. (e) The total landings in 2002 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, must represent less than 5 % cod and more than 60 % plaice of the total landings of all species made by the vessel in 2002 according to the landings in live weight consigned in the Community logbook. (f) The total landings in 2002 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, must represent less than 5 % cod and more than 5 % turbot and lumpsucker of the total landings of all species made by the vessel in 2002 according to the landings in live weight consigned in the Community logbook. (g) The vessel must be equipped with a trammel net of mesh size  ¤ 110 mm and must be absent from port for no more than 24 hours at a time. (h) The vessel must fly the flag and be registered in a Member State having developed a system, approved by the Commission, of automatic suspension of fishing licences in respect of infringements by vessels qualifying for this special condition. (i) The vessel must have been present in the area in the year 2003, 2004, 2005 or 2006 with fishing gear on board referred to in point 4.1.b. In 2007 the quantities of cod retained on board shall represent less than 5 % of the total landings of all species made by the vessel according to the landings in live weight recorded in the Community logbook. During a management period when a vessel is making use of this provision the vessel may not at any time carry on board fishing gear other than that specified in points 4.1.b.iii or 4.1.b.iv. (j) The vessel must comply with conditions laid down in Appendix 2. (k) The total landings in 2002 made by the vessel or by the vessels using similar gears and qualifying for this special condition mutatis mutandis that it has replaced in accordance with Community law, must represent less than 5 % cod and more than 60 % plaice of the total landings in live weight consigned in the Community logbook during the May  October period. At least 55 % of the maximum number of days available under this special condition shall apply in the area east of 4o30'W in the months of May to October inclusive. (l) The vessel must comply with conditions laid down in Appendix 3. 8.2 The maximum number of days per year for which a vessel may be present within any one of the geographical areas defined as in point 2.1 having carried on board any one of the fishing gears referred to in point 4.1 is shown in Table I. 8.3. The maximum number of days per year for which a vessel may be present within any combination of geographical areas defined in point 2.1 may not be higher than the highest number of days allocated for one of the areas composing it. 8.4. A day present within a geographical area defined in point 2.1 of this Annex shall also count against the total number of days present within the area defined in point 1 of Annex IIC for a vessel operating with the same gear as defined in point 4.1 of Annex IIA and point 3 of Annex IIC. 8.5. Where a vessel crosses between two or more geographical areas defined in point 2 of this Annex on a fishing trip, the day shall be counted against the area in which the largest proportion of time was spent during that day. 9. Management periods 9.1. A Member State may divide the days within an area given in Table I into management periods of durations of one or more calendar months. 9.2. The number of days for which a vessel may be present within any of the geographical areas defined in point 2.1 during a management period shall be fixed at the discretion of the Member State concerned. 9.3. In any given management period a vessel that has used the number of days present within the area for which it is eligible shall remain in port or out of any geographical area referred to in point 2.1 for the remainder of the management period unless using only unregulated gear as described in point 18. 10. Allocation of additional days for permanent cessation of fishing activities 10.1. An additional number of days on which a vessel may be present within the area when carrying on board any of the gears referred to in point 4.1. may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2002. The effort expended in 2002 measured in kilowatt days of the withdrawn vessels using the gear in question in the relevant area shall be divided by the effort expended by all vessels using that gear during 2002. The additional number of days shall be then calculated by multiplying the ratio so obtained by the number of days originally allocated. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 5.2 or when the withdrawal has already been used in previous years to obtain additional days at sea. 10.2. Member States may re-allocate the additional number of days to any vessel or group of vessels using the conversion mechanism foreseen in point 14. 10.3. Member States wishing to benefit from the allocations referred to in point 10.1. shall submit a request to the Commission with reports containing the details of the permanent cessations of fishing activities in question. 10.4. On the basis of such a request the Commission may amend the number of days defined in point 8.2. for that Member State in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 10.5. Any additional number of days resulting from permanent cessation of activity previously allocated by the Commission remains allocated in 2007. 11. Allocation of additional days for enhanced observer coverage 11.1. Three additional days on which a vessel may be present within the area when carrying onboard any of the groupings of fishing gear referred to in point 4.1. may be allocated between 1 February 2007 and 31 January 2008 to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Council Regulation (EC) No 1543/2000 (1), Commission Regulation (EC) No 1639/2001 (2) and Commission Regulation (EC) No 1581/2004 for the minimum and extended programme level. 11.2 Member States wishing to benefit from the allocations referred to in point 11.1. shall submit a description of their enhanced observer coverage programme to the Commission. 11.3 On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 8.2 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of observers in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 11.4. Six additional days on which a vessel may be present within the area referred to in point 2.1(c) when carrying on board gear referred to in point 4.1(iv) and (v) may be allocated between 1 February 2007 and 31 January 2008 to Member States by the Commission on the basis of an Enhanced Data Pilot Project 11.5 Twelve additional days on which a vessel may be present within the area referred to in point 2.1(c) when carrying on board gear referred to in point 4.1 except gear referred to in paragraphs 4.1(iv) and (v) may be allocated between 1 February 2007 and 31 January 2008 to Member States by the Commission on the basis of an Enhanced Data Pilot Project. 11.6 Member States wishing to benefit from the allocations referred to in points 11.4. and 11.5. shall submit a description of their Enhanced Data Pilot Project to the Commission, which shall go beyond the existing requirements under Community legislation. On the basis of this description the Commission may approve a Member State's proposal for an Enhanced Data Pilot Project. 12. Special conditions for the allocation of days 12.1. The special fishing permit referred to in Article 7(3) for any vessel benefiting of any special conditions listed in point 8.1 shall identify such conditions. 12.2. If a number of days is allocated to a vessel resulting from compliance with any of the special conditions listed in points 8.1.(b), (c), (d), (e), (f) or (k), the catches taken by that vessel and retained on board shall consist of no more than the percentage of those species referred to in these points. The vessel shall not tranship any fish to another vessel. When either of these conditions is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the allocation of days corresponding to the given special conditions. 13. Table I Maximum days a vessel may be present in 2007 within an area by fishing gear Areas as defined in point: Gear Point 4.1 Special condition Point 8 Denomination (3) 2.a Kattegat 2.b 1  Skaggerak 2  II, IVa, b,c, 3  VIId 2.c VIIa 2.d VIa 1 2 3 a.i Trawls or Danish seines with mesh size  ¥ 16 and < 32 mm 228 228 (4) 228 228 a.ii Trawls or Danish seines with mesh size  ¥70 and <90 mm n.r. n.r. 204 221 204 227 a.iii Trawls or Danish seines with mesh size  ¥90 and <100 mm 95 95 209 227 227 a.iv Trawls or Danish seines with mesh size  ¥100 and <120 mm 103 95 105 84 a.v Trawls or Danish seines with mesh size  ¥120 mm 103 96 114 85 a.iii 8.1.(a) Trawls or Danish seines with mesh size  ¥90 and <100 mm with a 120 mm square mesh window 126 126 227 227 227 a.iv 8.1.(a) Trawls or Danish seines with mesh size  ¥100 and <120 mm with a 120 mm square mesh window 137 137 103 114 91 a.v 8.1.(a) Trawls or Danish seines with mesh size  ¥120 mm with a 120 mm square mesh window 137 137 103 114 91 a.v. 8.1.(j) Trawls or Danish seines with mesh size  ¥120 mm with a 140 mm square mesh window 149 149 115 126 103 a.ii 8.1.(b) Trawls or Danish seines with mesh size  ¥70 and <90 mm complying with the conditions laid down in Appendix 2 to Annex III Unl. Unlimited Unl. Unl. a.ii 8.1.(c) Trawls or Danish seines with mesh size  ¥70 and <90 mm track records shall represent less than 5 % of cod n.r n.r 215 227 204 227 a.iii 8.1.(l) Trawls or Danish seines with mesh size  ¥90 and <100 mm complying with the conditions laid down in Appendix 3 132 132 238 238 238 a.iv 8.1.(c) Trawls or Danish seines with mesh size  ¥100 and <120 mm track records shall represent less than 5 % of cod 148 148 148 148 a.v 8.1.(c) Trawls or Danish seines with mesh size  ¥120 mm track records shall represent less than 5 % of cod 160 160 160 160 a.iv 8.1.(k) Trawls or Danish seines with mesh size  ¥100 and <120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. n.r. 166 n.r. a.v 8.1.(k) Trawls or Danish seines with mesh size  ¥120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. n.r. 178 n.r. a.v 8.1.(h) Trawls or Danish seines with mesh size  ¥120 mm operating under a system of automatic suspension of fishing licences 115 115 126 103 a.ii 8.1.(d) Trawls or Danish seines with mesh size  ¥70 and <90 mm track records represent less than 5 % of cod, sole and plaice 280 280 280 252 a.iii 8.1.(d) Trawls or Danish seines with mesh size  ¥90 and <100 mm track records represent less than 5 % of cod, sole and plaice Unl. Unl. 280 280 280 a.iv 8.1.(d) Trawls or Danish seines with mesh size  ¥100 and <120 mm track records represent less than 5 % of cod, sole and plaice Unl. Unlimited 276 276 a.v 8.1.(d) Trawls or Danish seines with mesh size >120 mm track records represent less than 5 % of cod, sole and plaice Unl. Unlimited Unl. 279 a.v 8.1.(h) 8.1.(j) Trawls or Danish seines with mesh size >120 mm with a 140 mm square mesh window and operating under a system of automatic suspension of fishing licenses n.r. n.r. 127 138 115 b.i Beam trawls with mesh size  ¥80 and < 90 mm n.r. 132 (4) Unl. 132 143 (4) b.ii Beam trawls with mesh size  ¥90 and < 100 mm n.r. 143 (4) Unl. 143 143 (4) b.iii Beam trawls with mesh size  ¥100 and < 120 mm n.r. 143 Unl. 143 143 b.iv Beam trawls with mesh size  ¥ 120 mm n.r. 143 Unl. 143 143 b.iii 8.1.(c) Beam trawls with mesh size  ¥100and < 120 mm track records shall represent less than 5 % of cod n.r. 155 Unl. 155 155 b.iii 8.1 (i) Beam trawls with mesh size  ¥100 and < 120 mm for vessels having used beam trawls in 2003, 2004, 2005 or 2006. n.r. 155 Unl. 155 155 b.iv 8.1.(c) Beam trawls with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod n.r. 155 Unl. 155 155 b.iv 8.1 (i) Beam trawls with mesh size  ¥ 120mm for vessels having used beam trawls in 2003, 2004, 2005 or 2006. n.r. 155 Unl. 155 155 b.iv 8.1.(e) Beam trawls with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. 155 Unl. 155 155 c.i Gillnets and entangling nets with mesh sizes < 110 mm 140 140 140 140 c.ii Gillnets and entangling nets with mesh sizes  ¥110 mm and < 150 mm 140 140 140 140 c.iii Gillnets and entangling nets with mesh sizes  ¥ 150 mm and < 220 mm 140 130 140 140 c.iv Gillnets and entangling nets with mesh sizes  ¥ 220 mm 140 140 140 140 d Trammel nets 140 140 140 140 c.iii 8.1.(f) Gillnets and entangling nets with mesh size  ¥ 220 mm track records shall represent less than 5 % of cod and more than 5 % of turbot and lumpsucker 162 140 162 140 140 140 d 8.1.(g) Trammel nets with mesh size < 110 mm. The vessel shall be absent from the port no more than 24 h. 140 140 205 140 140 e Long-lines 173 173 173 173 n.r. means non relevant EXCHANGES OF FISHING EFFORT ALLOCATIONS 14. Transfer of days between fishing vessels flying the flag of a member state 14.1. A Member State may permit any fishing vessel flying its flag to transfer days present within a geographical area referred to in point 2.1 for which it is eligible to another vessel flying its flag provided that the product of the days received by a vessel and its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. 14.2. The total number of days present within an area under point 14.1. multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record excluding transfers from other vessels in that area as verified by the Community logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. When a donor vessel uses the area definition of West of Scotland as defined in point 2.2 its track record calculation will be based on this area definition. For the purposes of this point, the recipient vessel is deemed to use its own allocated days before any days transferred to it. Transferred days used by the recipient vessel are counted towards the track record of the donor vessel. 14.3. The transfer of days as described in point 14.1 shall only be permitted between vessels operating within the same transfer group as defined in point 4.2 and during the same management period. A Member State may allow a transfer of days when a licensed donor vessel has ceased its activity. 14.4. Transfer of days is only permitted for vessels benefiting from an allocation of fishing days without the special conditions laid down in point 8.1. By way of derogation from this point, vessels benefiting from the allocation of fishing days under the special condition referred to in point 8.1.(h), when this condition is not combined with any other special condition as laid down in point 8.1, may transfer days. 14.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. With the purpose of making this information available to the Commission, a detailed format of spreadsheet may be adopted, in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 15. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within an area for the same management period and within the same area between any fishing vessels flying their flags provided the same provisions as laid down in points 5.1, 5.2, 7 and 14 apply. Where Member States decide to authorise such a transfer, they shall notify the Commission before such transfers take place the details of the transfer, including the number of days transferred, the fishing effort and, where applicable, the quotas relating thereto. USE OF FISHING GEAR 16. Notification of fishing gear Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel shall not be entitled to fish within the geographical areas defined in point 2.1 with any of the fishing gear referred to in point 4.1. 17. Use of more than one grouping of fishing gear 17.1. A vessel may use gears belonging to more than one of the groupings of fishing gears defined under point 4.1 during one management period. 17.2. Whenever the master of a vessel or his representative notifies the use of more than one fishing gear, the total number of days available during the year shall be no more than the arithmetic mean of the days corresponding to each gear in accordance with Table I, rounded down to the nearest whole day. 17.3. If one of the gears notified has no limitation in number of days, then the total number of days available during the year for this particular gear shall remain unlimited. 17.4. If the number of fishing gear is two, then the vessel cannot deploy any of the gears for longer than the number of days laid down for that gear in Table I for the area concerned. 17.5. If the number of gears is three or greater, a vessel may at any moment use one of the gears notified, and which have a limited number of days, subject to the condition that the total number of days spent fishing with whichever gear since the beginning of the year shall be: (a) no more than the number of days available under point 17.2 and (b) no more than the number of days that would be allocated in accordance with table I if that gear was used in isolation. 17.6. Whenever a Member State chooses to divide the days into management periods in accordance with point 9, the conditions of points 17.2, 17.3 and 17.4 shall apply mutatis mutandis for each management period. 17.7. The option to use more than one gear shall only be available if the following additional monitoring arrangements are met: (a) during a given trip the fishing vessel may carry on board or use only one of the groupings of fishing gear referred to in point 4.1, except as provided for in point 19.2; (b) before any trip the master of a vessel or his representative shall give prior notice to the competent authorities of the type of fishing gear that is to be carried on board or used unless the type of fishing gear has not changed from the one notified for the previous trip. 17.8. Inspection and surveillance at sea and in port by the competent authorities shall be undertaken for verification of compliance with the above two requirements. Any vessel found not to be complying with these requirements shall with immediate effect no longer be permitted to use more than one grouping of fishing gears. 18. Combined use of regulated and unregulated fishing gear A vessel wishing to combine the use of one or more of the fishing gears referred to in point 4.1 (regulated gears) with any other fishing gears not referred to in point 4.1 (unregulated gears) shall not be restricted in their use of the unregulated gear. Such vessels must pre-notify when the regulated gear is to be used. When no such notification has been given, none of the fishing gear referred to in point 4.1 may be carried on board. Such vessels must be authorised and equipped to undertake the alternative fishing activity with unregulated gears. 19. Prohibition of carrying on board more than one regulated fishing gear 19.1 A vessel which is present within any of the geographical areas defined in point 2 and carrying on board a fishing gear belonging to one of the groupings of fishing gears referred to in point 4.1 may not simultaneously carry on board any gear belonging to one of the other groupings of fishing gears referred to in point 4.1. 19.2 By way of derogation from point 19.1 a vessel may carry on board in a geographical area referred to in point 2.1 fishing gears belonging to different groupings of fishinggears, but then the fishing days will be taken as consumed when fishing with the gear and special condition having lesser number of days allocated under Table I. NON-FISHING RELATED ACTIVITIES AND TRANSIT 20. Non-fishing related activities In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 8, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for this time. Such vessels shall not carry any fishing gear or fish on board during that time. 21. Transit A vessel is allowed to transit across the area provided that it has no fishing permit to operate in the area or that it has first notified its authorities of its intention to do so. While that vessel is within the area any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. MONITORING, INSPECTION AND SURVEILLANCE 22. Fishing effort messages By way of derogation to Article 9 to the Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (5), vessels equipped with vessel monitoring systems in accordance with Article 5 and 6 of Regulation (EC) No 2244/2003 shall be excluded from hailing requirements. VESSEL MONITORING SYSTEMS OBLIGATIONS 23. Recording of relevant data Member States shall ensure that the following data received pursuant to Articles 8, 10(1) and 11(1) of Commission Regulation (EC) No 2244/2003 are recorded in a computer-readable form: (a) entry into, and exit from port; (b) each entry into, and exit from maritime areas where specific rules on access to waters and resources apply. 24. Cross-checks Member States shall verify the submission of logbooks and relevant information recorded in the logbook by using VMS data. Such cross-checks shall be recorded and made available to the Commission on request. REPORTING OBLIGATIONS 25. Collection of relevant data Member States, on the basis of information used for the management of fishing days absent from port and present within the areas as set out in this Annex, shall collect for each annual quarter the information about total fishing effort deployed in the areas defined in point 2.1 for towed gears, static gears and demersal longlines and effort deployed by vessels using different types of gear in the areas concerned by this Annex. 26. Communication of relevant data 26.1. On request of the Commission, Members States shall make available to the Commission a spreadsheet with the data referred to in point 25 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. 26.2. A new format of spreadsheet for making the data referred to in point 25 available to the Commission may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. Table II Reporting format Country CFR External marking Length of management period Area fished Gear(s) notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfers of days No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ (1) (2) (3) (4) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) (9) (9) (9) (10) Table III Data format Name of field Maximum number of characters/digits Alignment (6) L(eft)/R(ight) Definition and Comments (1) Country 3 n/r Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. In the case of the donor vessel, it is always the reporting country (2) CFR 12 n/r Community Fleet Register number Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 L Under Commission Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months. (5) Area fished 1 L Indicate if vessel has been fishing in area a, b, c or d of point 2.1 of Annex IIA. (6) gear(s) notified 5 L Indication of gear grouping notified in accordance with point 4.1 to Annex IIA (e.g a.i, a.ii. a.iii, a.iv, a.v, b.i, b.ii, b.iii, b.iv, c.i, c.ii, c.iii, d or e). (7) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition a-l referred to in point 8.1 of Annex IIA apply. (8) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIA for the choice of gears and length of management period notified (9) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using the gear notified during the notified management period according to Annex IIA (10) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) OJ L 176, 15.7.2000, p. 1 (2) OJ L 222, 17.8.2001, p. 53. Regulation as amended by Regulation (EC) No 1581/2004 (OJ L 289, 10.9.2004, p. 6). (3) Only the denominations in points 4.1 and 8.1 are used. (4) Application of Title V of Regulation (EC) No 850/98 where restrictions exist. (5) OJ L 70, 9.3.2004, p. 8. (6) Relevant information for transmission of data by fixed-length formatting. Appendix 1 to Annex IIA A copy of the special permits referred to in point 12.1 of this Annex shall be kept on board the fishing vessel. 1. When holding the special fishing permit the vessel shall only keep on board and use a towed net with an escape window as specified in point 2. The gear shall be approved by the national inspectors before commencing fishing. 2. Escape window 2.1. The window shall be inserted in the untapered section with a minimum of 80 open meshes in the circumference. The window shall be inserted into the top panel. There shall be no more than two open diamond meshes between the posterior row of meshes in the side of the window and the adjacent selvedge. The window shall terminate no more than six metres from cod-line. The joining rate shall be two diamond meshes to one square mesh when codend mesh size is equal or more than 120 mm, five diamond meshes to two square meshes when codend mesh size is equal or more than 100 mm and less than 120 mm and three diamond meshes to one square mesh when codend mesh size is equal or more than 90 mm and less than 100 mm. 2.2. The window shall be at least three meters in length. The meshes shall have a minimum opening of 120 mm. The meshes shall be square meshes, i.e. all four sides of the window netting will be cut bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the cod-end. 2.3. The netting of square-meshed panel shall be knotless single twine. The window shall be inserted in such a way that the meshes remain fully open at all times when fishing. The window shall not be obstructed in any way by either internal or external attachments. Appendix 2 to Annex IIA A copy of the special permits referred to in point 12.1. of this Annex shall be kept on board the fishing vessel. 1. When holding the special fishing permit the vessel shall only keep on board and use a towed net with an escape window as specified in point 2. The gear shall be approved by the national inspectors before commencing fishing. 2. Escape window 2.1. The window shall be inserted in the untapered section with a minimum of 80 open meshes in the circumference. The window shall be inserted into the top panel. There shall be no more than two open diamond meshes between the posterior row of meshes in the side of the window and the adjacent selvedge. The window shall terminate no more than 6 metres from cod-line. The joining rate shall be five diamond meshes to two square meshes. 2.2. The window shall be at least three meters in length. The meshes shall have a minimum opening of 140 mm. The meshes shall be square meshes i.e. all four sides of the window netting will be cut bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. 2.3. The netting of square-meshed panel shall be knotless single twine. The window shall be inserted in such a way that the meshes remain fully open at all times when fishing. The window shall not be obstructed in any way by either internal or external attachments. Appendix 3 to Annex IIA 1. A copy of the special permits referred to in point 12.1 of this Annex shall be kept on board the fishing vessel. 2. When holding the special fishing permit the vessel shall only keep on board and use a towed net with an escape window as specified in point 3 inserted in a codend with a mesh size equal or larger than 95 mm and with a minimum of 80 open meshes and a maximum of 100 meshes in the circumference. The gear shall be approved by the national inspectors before commencing fishing. 3. Escape window 3.1. The window shall be inserted in the top panel. There shall be no more than two open diamond meshes between the posterior row of meshes in the side of the window and the adjacent selvedge. The window shall terminate no more than 4 metres from cod-line. The joining rate shall be three diamond meshes to one square mesh. 3.2. The window shall be at least five meters in length. The meshes shall have a minimum opening of 120 mm. The meshes shall be square meshes i.e. all four sides of the window netting will be cut bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. 3.3. The netting of square-meshed panel shall be knotless single twine. The window shall be inserted in such a way that the meshes remain fully open at all times when fishing. The window shall not be obstructed in any way by either internal or external attachments. ANNEX IIB FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NORWAY LOBSTER STOCKS IN ICES ZONES VIIIa AND IXa EXCLUDING THE GULF OF CADIZ 1. Scope The conditions laid down in this Annex shall apply to Community vessels of length overall equal to or greater than 10 metres, carrying on board towed and static gears defined in point 3 and present in zones VIIIc and IXa excluding the Gulf of Cadiz. For the purposes of this Annex, a reference to the year 2007 means the period from 1 February 2007 to 31 January 2008. 2. Definition of day present within the area For the purpose of this Annex, a day present within an area shall be any continuous period of 24 hours (or part thereof) during which a vessel is present within the geographical area defined in point 1 and absent from port. The time from which the continuous period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned. 3. Fishing gear For the purpose of this Annex, the following groupings of fishing gears shall apply: (a) Trawls, Danish seines and similar gears of mesh size equal to or larger than 32 mm; (b) Gill-nets of mesh size equal to or larger than 60 mm; (c) Bottom long-lines. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 4. Vessels concerned by fishing effort limitations 4.1. A Member State shall not permit fishing with a gear belonging to a grouping of fishing gear defined in point 3 in the area by any of its vessels which have no record of such fishing activity in the years 2002, 2003, 2004, 2005 or 2006 in the area, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. However, a vessel with a track record of using a gear belonging to a grouping of fishing gear defined in point 3 may be authorised to use a different fishing gear , provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 4.2. A vessel flying the flag of a Member State having no quotas in the area defined in point 1 shall not be permitted to fish in that area with a gear belonging to a grouping of fishing gear defined in point 3, unless the vessel is allocated a quota after a transfer as permitted according to the Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea according to point 13 of this Annex. 5. Limitations in activity Each Member State shall ensure that, when carrying on board any of the groupings of fishing gear referred to in point 3, fishing vessels flying its flag and registered in the Community shall be present within the area for no more than the number of days specified in point 7. 6. Exceptions A Member State shall not count against the days allocated to any of its vessels under this Annex either any days when the vessel has been present within the area but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been present within the area but unable to fish because it is transporting an injured person for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from the competent authorities. NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO FISHING VESSELS 7. Maximum number of days 7.1. For the purposes of fixing the maximum number of days a fishing vessel may be present within the area, the following special conditions shall apply in accordance with Table I: (a) The total landings of hake in the years 2001, 2002 and 2003 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, shall represent less than 5 tonnes according to the landings in live weight consigned in the Community logbook, and; (b) The total landings of Norway lobster in the years 2001, 2002 and 2003 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, shall represent less than 2,5 tonnes according to the landings in live weight consigned in the Community logbook. 7.2. The maximum number of days per year for which a vessel may be present within the area having carried on board any one of the groupings of fishing gear referred to in point 3 is shown in Table I. 8. Management periods 8.1. A Member State may divide the days present within the area given in Table I into management periods of durations of one or more calendar months. 8.2. The number of days for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. 8.3. In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 7, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for this time. Such vessels shall not carry any fishing gear or fish on board during that time. 9. Allocation of additional days for permanent cessation of fishing activities 9.1. An additional number of days on which a vessel may be present within the area when carrying on board any of the groupings of fishing gear referred to in point 3 may be allocated to Member States by the Commission on the basis of permanent cessation of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999 or resulting from other circumstances duly motivated by Member States. Any vessels that can be shown to have been definitively withdrawn from the area may also be considered. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question in the relevant area shall be divided by the effort expended by all vessels using that gear during the same year. The additional number of days shall be then calculated by multiplying the ratio so obtained by the number of days originally allocated. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 4.2 or when the withdrawal has already been used in previous years to obtain additional days at sea. 9.1.a. Member States may re-allocate the additional number of days to any vessel or group of vessels using the conversion mechanism foreseen in point 12. 9.2. Member States wishing to benefit from the allocations referred to in point 9.1. shall submit a request to the Commission with reports containing the details of the permanent cessation of fishing activities in question. 9.3. On the basis of such a request the Commission may amend the number of days defined in point 7.2. for that Member State in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. Any additional number of days resulting from permanent cessation of activity previously allocated by the Commission remains allocated in 2007. 10. Allocation of additional days for enhanced observer coverage 10.1. Three additional days on which a vessel may be present within the area when carrying onboard any of the groupings of fishing gear referred to in point 3 may be allocated between 1 February 2007 and 31 January 2008 to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 1543/2000, Regulation (EC) No 1639/2001 and Regulation (EC) No 1581/2004 for the minimum and extended programme levels. 10.2. Member States wishing to benefit from the allocations referred to in point 10.1 shall submit a description of their enhanced observer coverage programme to the Commission. 10.3. On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 7.2 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of observers in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 11. Special conditions for the allocation of days 11.1. If a vessel has received an unlimited number of days resulting from compliance with the special conditions listed in points 7.1(a) and 7.1(b), the vessel's landings in 2007 shall not exceed 5 tonnes live weight of hake and 2,5 tonnes live weight of Norway lobster. 11.2. The vessel shall not tranship any fish at sea to another vessel. 11.3. When either of these conditions is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the allocation of days corresponding to the given special conditions. Table I  Maximum number of days a vessel may be present within the area by fishing gear per year Gear point 3 Special conditions point 7 Denomination Only the gear groupings as defined in point 3 and the special conditions as defined in point 7 are used. Maximum number of days 3.a Bottom trawls of mesh size  ¥32 mm 216 3.b. Gill-nets of mesh size  ¥60 mm 216 3.c Bottom long-lines 216 3.a 7.1(a) and 7.1(b) Bottom trawls of mesh size  ¥32 mm Unlimited 3.b 7.1(a) Gill-nets of mesh size  ¥60 mm Unlimited 3.c 7.1(a) Bottom long-lines Unlimited EXCHANGES OF FISHING EFFORT ALLOCATIONS 12. Transfer of days between vessels flying the flag of a member state 12.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it is eligible to another vessel flying its flag within the area provided that the product of the days received by a vessel multiplied by its engine in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. 12.2. The total number of days present within the area transferred under point 12.1. multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record in the area as verified by the Community logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 12.3. The transfer of days as described in point 12.1. shall be permitted only between vessels operating within the same gear group and during the same management period. 12.4. Transfer of days is only permitted for vessels benefiting from an allocation of fishing days without special condition, as laid down in point 7.1. 12.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of this information may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 13. Transfer of days between fishing vessels flying the flag of different member states Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided the same provisions as laid down in points 5.1, 5.2, 6 and 12. Where Member States decide to authorize such a transfer, they shall notify the Commission, before such transfers take place, the details of the transfer, including the number of days, the fishing effort and, where applicable, the fishing quotas relating thereto. USE OF FISHING GEAR 14. Notification of fishing gear 14.1. Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel shall not be entitled to fish within the area referred to in point 1 with any of the groupings of fishing gear referred to in point 3. 14.2. Point 14.1 shall not apply to fishing vessels authorised by a Member State to use only one of the groupings of fishing gear referred to in point 3. 15. Combined used of regulated and unregulated fishing gear A vessel wishing to combine the use of one or more of the fishing gear referred to in point 3 (regulated gears) with any other grouping of fishing gear not referred to in point 3 (unregulated gears) will not be restricted in their use of the unregulated gear. Such vessels must prenotify when the regulated gear is to be used. When no such notification has been given, none of the fishing gear referred to in point 3 may be carried on board. Such vessels must be authorised and equipped to undertake the alternative fishing activity with the unregulated gear. TRANSIT 16. Transit A vessel is allowed to transit across the area provided that it has no fishing permit to operate in the area or it has first notified its authorities of its intention to do so. While that vessel is within the area any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. MONITORING, INSPECTION AND SURVEILLANCE 17. Fishing effort messages Articles 19b, 19c, 19d, 19e and 19k of Regulation (EEC) No 2847/93 shall apply to vessels carrying on board the groupings of fishing gear defined in point 3 of this Annex and operating in the area defined in point 1 of this Annex. Vessels equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003 shall be excluded from these hailing requirements. 18. Recording of relevant data Member States shall ensure that the following data received pursuant to Articles 8, 10(1) and 11(1) of Regulation (EC) No 2244/2003 are recorded in a computer-readable form: (a) entry into, and exit from port; (b) each entry into, and exit from maritime areas where specific rules on access to waters and resources apply. 19. Cross-checks Member States shall verify the submission of logbooks and relevant information recorded in the logbook by using VMS data. Such cross-checks shall be recorded and made available to the Commission on request. REPORTING OBLIGATIONS 20. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect for each annual quarter the information about total fishing effort deployed within the area for towed gears and static gears and effort deployed by vessels using different types of gear in the area concerned by this Annex. 21. Communication of relevant data 21.1. On request of the Commission, Members States shall make available to the Commission a spreadsheet with the data referred to in point 20 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. 21.2. A new format of spreadsheet for making the data referred to in point 20 available to the Commission may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. Table II Reporting format Country CFR External marking Length of management period Area fished Gear(s) notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ (1) (2) (3) (4) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) (9) (9) (9) (10) Table III Data format Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and Comments (1) Country 3 n/r Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. In the case of the donor, it is always the reporting country (2) CFR 12 n/r Community Fleet Register number Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 L Under Commission Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months. (5) Area fished 1 L Non relevant information in the case of Annex IIB. (6) gear(s) notified 5 L Indication of gear grouping notified in accordance with point 3 of Annex IIB (e.g a, b or c) (7) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition a-b referred to in point 7.1 of Annex IIB that apply. (8) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIB for the choice of gears and length of management period notified (9) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period according to Annex IIB. (10) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Relevant information for transmission of data by fixed-length formatting. ANNEX IIC FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF WESTERN CHANNEL SOLE STOCKS ICES ZONE VIIe GENERAL PROVISIONS 1. Scope 1.1. The conditions laid down in this Annex shall apply to Community vessels of length overall equal to or greater than 10 metres carrying on board any of the gears defined in point 3, and present in zone VIIe. For the purposes of this Annex, a reference to the year 2007 means the period from 1 February 2007 to 31 January 2008. 1.2. Vessels fishing with static nets with mesh size equal to or larger than 120 mm and with track records of less than 300 kg live weight of sole according to the EC logbook in 2004 shall be exempt from the provisions of this Annex on the conditions that: (a) such vessels catch less than 300 kg live weight of sole in 2007, and (b) such vessels shall not tranship any fish at sea to another vessel, and (c) each Member State concerned makes a report to the Commission by 31 July 2007 and 31 January 2008 on these vessels' track records for sole in 2004 and catches of sole in 2007. When either of these conditions is not met, the vessels shall with immediate effect no longer be exempted from the provisions of this Annex. 2. Definition of day present with the area For the purpose of this Annex, a day present within an area shall be any continuous period of 24 hours (or part thereof) during which a vessel is present within zone VIIe and absent from port. The time from which the continuous period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned. 3. Fishing gear For the purposes of this Annex, the following groupings of fishing gears shall apply: (a) Beam trawls of mesh size equal to or greater than 80 mm; (b) Static nets including gill-nets, trammel-nets and tangle-nets with mesh size less than 220 mm. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 4. Vessels concerned by fishing effort limitations 4.1. A Member State shall not permit fishing with a gear belonging to a grouping of fishing gear defined in point 3 in the area by any of its vessels which have no record of such fishing activity in the years 2002, 2003, 2004, 2005 or 2006 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. However, a vessel with a track record of using a gear belonging to a grouping of fishing gear defined in point 3 may be authorised to use a different fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 4.2. A vessel flying the flag of a Member State having no quotas in the area defined in point 1 shall not be permitted to fish in that area with a gear belonging to a grouping of fishing gear defined in point 3, unless the vessel is allocated a quota after a transfer as permitted according to the Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea according to point 13 of this Annex. 5. Limitations in activity Each Member State shall ensure that, when carrying on board any of the groupings of fishing gear referred to in point 3, fishing vessels flying its flag and registered in the Community shall be present within the area for no more than the number of days set out in point 7. 6. Exceptions A Member State shall not count against the days allocated to any of its vessels under this Annex either any days when the vessel has been present within the area but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been present within the area but unable to fish because it is transporting an injured person for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from the competent authorities. NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO FISHING VESSELS 7. Maximum number of days 7.1. The maximum number of days per year for which a vessel may be present within the area having carried on board and used any one of the fishing gears referred to in point 3 is shown in Table I. 7.2. The number of days per year for which a vessel is present within the total area covered by this Annex and Annex IIA shall not exceed the number shown in Table I of this Annex. However the number of days in which the vessel is present in the areas covered in Annex IIA shall comply with the maximum number fixed in accordance with Annex IIA. 8. Management periods 8.1. Member States may divide the days present within the area given in Table I into management periods of durations of one or more calendar months. 8.2. The number of days for which a vessel may be present within the area during a management period shall be fixed at the discretion of Member States concerned. 8.3. In any given management period a vessel that has used the number of days present within the area for which it is eligible shall remain in port or out of the area for the remainder of the management period unless using a gear for which no maximum number of days has been fixed. 9. Allocation of additional days for permanent cessations of fishing activities 9.1. An additional number of days on which a vessel may be present within the area when carrying on board any of the groupings of fishing gear referred to in point 3 may be allocated to Member States by the Commission on the basis of permanent cessation of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999 or resulting from other circumstances duly motivated by Member States. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question shall be divided by the effort expended by all vessels using that gear during the same year. The additional number of days shall be then calculated by multiplying the ratio so obtained by the number of days originally allocated. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 4.2 or when the withdrawal has already been used in previous years to obtain additional days at sea. 9.2. Member States may re-allocate the additional number of days to any vessel or group of vessels using the conversion mechanism foreseen in point 11. 9.3. Member States wishing to benefit from the allocations referred to in point 9.1. shall submit a request to the Commission with reports containing the details of the permanent cessation of fishing activities in question. 9.4. On the basis of such a request the Commission may amend the number of days defined in point 7.1 for that Member State in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. Any additional number of days resulting from permanent cessation of activity previously allocated by the Commission remains allocated in 2007. 10. Allocation of additional days for enhanced observer coverage 10.1 Three additional days on which a vessel may be present within the area when carrying onboard any of the groupings of fishing gear referred to in point 3 may be allocated between 1 of February 2007 and 31 of January 2008 to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 1543/2000, Regulation (EC) No 1639/2001 and Regulation (EC) No 1581/2004 for the minimum and extended programme levels. 10.2 Member States wishing to benefit from the allocations referred to in point 11.1 shall submit a description of their enhanced observer coverage programme to the Commission. 10.3 On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 7.1 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of observers in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Gear point 3 Denomination Only the groupings of fishing gear referred to in point 3 are used Western Channel 3.a. Beam trawls of mesh size  ¥ 80 mm 192 3.b. Static nets with mesh size < 220 mm 192 EXCHANGES OF FISHING EFFORT ALLOCATIONS 11. Transfer of days between fishing vessels flying the flag of a Member State 11.1. A Member State may permit any of its fishing vessels flying its flag to transfer days present within the area for which it is eligible to another of its vessels flying its flag within the area provided that the product of the days received by a vessel and its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. 11.2. The total number of days present within the area, multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the Community logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 11.3. The transfer of days as described in point 12.1. shall be permitted only between vessels operating within the same gear grouping referred to in point 3 and during the same management period. 11.4. On request from the Commission, Member States shall provide reports on the transfers that have taken place. A detailed format of spreadsheet for making these reports available to the Commission may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 12. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided the same provisions as laid down in points 5.1, 5.2, 6 and 12. Where Member States decide to authorize such a transfer, as a preliminary they shall notify the Commission before such transfers take place of the details of the transfer, including the number of days transferred, the fishing effort and, where applicable, the fishing quotas relating thereto, as agreed between them. USE OF FISHING GEAR 13. Notification of fishing gear Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel shall not be entitled to fish within the area defined in point 1 with any of the groupings of fishing gear referred to in point 3. 14. Non-fishing related activities In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 7, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for that time. Such vessels shall not carry any fishing gear or fish on board during that time. TRANSIT 15. Transit A vessel shall be allowed to transit across the area provided that it has no fishing permit to operate in the area or it has first notified its authorities of its intention to do so. While that vessel is within the area any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. MONITORING, INSPECTION AND SURVEILLANCE 16. Fishing effort messages Articles 19b, 19c, 19d, 19e and 19k of Regulation (EEC) No 2847/93 shall apply to vessels carrying on board the groupings of fishing gear defined in point 3 and operating in the area defined in point 1. Vessels equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003 shall be excluded from these hailing requirements. 17. Recording of relevant data Member States shall ensure that the following data received pursuant to Articles 8, 10(1) and 11(1) of Regulation (EC) No 2244/2003 are recorded in a computer-readable form: (a) entry into, and exit from port; (b) each entry into, and exit from maritime areas where specific rules on access to waters and resources apply. 18. Cross-checks Member States shall verify the submission of logbooks and relevant information recorded in the logbook by using VMS data. Such cross-checks shall be recorded and made available to the Commission on request. 19. Alternative control measures Member States may implement alternative control measures to ensure compliance with the obligations referred to in point 16 which are as effective and transparent as these reporting obligations. Such alternative measures shall be notified to the Commission before being implemented. 20. Prior notification of transhipments and landings The master of a Community vessel or his representative wishing to tranship any quantity retained on board or to land in a port or landing location of a third-country shall inform the competent authorities of the flag Member State at least 24 hours prior to transhipping or to landing in a third-country the information referred to in Article 19b of Regulation (EEC) No 2847/93. 21. Margin of tolerance in the estimation of quantities reported in the logbook By way of derogation from Article 5(2) of Regulation (EEC) No 2807/83, the permitted margin of tolerance, when estimating quantities, in kilograms retained on board of vessels referred to in point 16 shall be 8 % of the logbook figure. Where no conversion factors are laid down in Community legislation, the conversion factors adopted by the Member states whose flag the vessel is flying shall apply. 22. Separate stowage When quantities of sole greater than 50 kg are stowed on board a vessel, it shall be prohibited to retain on board a fishing vessel in any container any quantity of Sole mixed with any other species of marine organism. The masters of Community vessels shall give inspectors of Member States such assistance as will enable the quantities declared in the logbook and the catches of sole retained on board to be cross checked. 23. Weighing 23.1. The competent authorities of a Member State shall ensure that any quantity of sole exceeding 300 kg caught in the area shall be weighed using auction room scales before sale. 23.2. The competent authorities of a Member State may require that any quantity of sole exceeding 300 kg caught in the area and first landed in that Member State is weighed in the presence of controllers before being transported from the port of first landing. 24. Transport By way of derogation from Article 13 of Regulation (EEC) No 2847/93, quantities greater than 50 kg of any species in fisheries referred to in Article 7 of this Regulation which are transported to a place other than that of landing or import shall be accompanied by a copy of one of the declarations provided for in Article 8(1) of Regulation (EEC) No 2847/93 pertaining to the quantities of these species transported. The exemption provided for in Article 13(4)(b) of Regulation (EEC) No 2847/93 shall not apply. 25. Specific monitoring programme By way of derogation from Article 34c(1) of Regulation (EEC) No 2847/93, the specific monitoring programme for any of the stocks in fisheries referred to in Article 7 may last more than two years from their date of entry into force. REPORTING OBLIGATIONS 26. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect for each annual quarter the information about total fishing effort deployed within the area for towed gears and static gears and effort deployed by vessels using different types of gear in the area concerned by this Annex. 27. Communication of relevant data 27.1. On request of the Commission, Members States shall make available to the Commission a spreadsheet with the data referred to in point 26 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. 27.2. A new format of spreadsheet for the purpose of making the data referred to in point 26 available to the Commission may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. Table II Reporting format Country CFR External marking Length of management period Area fished Gear(s) notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ (1) (2) (3) (4) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) (9) (9) (9) (10) Table III Data format Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and Comments (1) Country 3 n/r Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. In the case of the donor, it is always the reporting country (2) CFR 12 n/r Community Fleet Register number Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 L Under Commission Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months. (5) Area fished 1 L Non relevant information in the case of Annex IIC. (6) gear(s) notified 5 L Indication of gear grouping notified in accordance with point 3 to Annex IIC (a or b) (7) Special condition applying to notified gear(s) 2 L Non relevant information in the case of Annex IIC. (8) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIC for the choice of gear groupings and length of management period notified. (9) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to grouping gear notified during the notified management period according to Annex IIC. (10) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Relevant information for transmission of data by fixed-length formatting. ANNEX IID FISHING OPPORTUNITIES AND FISHING EFFORT FOR VESSELS FISHING FOR SANDEEL IN ICES ZONES IIIA AND IV AND IN EC WATERS OF ICES ZONE IIA 1. The conditions laid down in this Annex shall apply to Community vessels fishing in ICES zones IIIa and IV and in EC waters of ICES zone IIa with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm. The same conditions shall apply to third country vessels authorized to fish for sandeel in EC waters of ICES zone IV unless otherwise specified, or as a consequence of consultations between the Community and Norway as set out in Table 3, footnote 13, of the Agreed Record of conclusions between the European Community and Norway of 1 December 2006. 2. For the purposes of this Annex a day present within the area shall be: (a) the 24-hour period between 00:00 hours of a calendar day and 24:00 hours of the same calendar day or any part of such a period or; (b) any continuous period of 24 hours as recorded in the Community logbook between the date and time of departure and the date and time of arrival or any part of any such time period. 3. Each Member State concerned shall, not later than 1 March 2007, establish a data base containing for ICES zones IIIa and IV, for each of the years 2002, 2003, 2004, 2005 and 2006 and for each vessel flying its flag or registered within the Community which have been fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm, the following information: (a) the name and internal registration number of the vessel; (b) the installed engine power of the vessel in kilowatts measured in accordance with Article 5 of Regulation (EEC) No 2930/86; (c) the number of days present within the area when fishing with demersal trawl, seine or similar towed gear with a mesh size of less than 16 mm; (d) the kilowatt-days as the product of the number of days present within the area and the installed engine power in kilowatts. 4. The following quantities shall be calculated by each Member State: (a) the total kilowatt-days for each year as the sum of the kilowatt-days calculated in point 3(d); (b) the average kilowatt-days for the period 2002 to 2006. 5. Each Member State shall ensure that the total kilowatt-days in 2007 for vessels flying its flag or registered in the Community does not exceed the effort deployed in 2005 as calculated under point 4(a). 6. Notwithstanding the effort limit laid down in point 5, the total kilowatt-days deployed by each Member State for the purpose of setting up exploratory fishing, which shall not start before 1 April 2007, shall not exceed, within the period 1 April to 6 May, 30 % of the total kilowatt-days deployed in 2005. 7. The fishing effort deployed by two Faroese vessels for the purpose of undertaking exploratory fishing shall not exceed 2 % of the fishing effort deployed by the Member States for the same purpose as established in point 6. 8. The TAC and quotas for sandeel in ICES zone IIIa and in EC waters of ICES zones IIa and IV as laid down in Annex I shall be revised by the Commission as early as possible based on advice from ICES and the STECF on the size of the 2006 year class of North Sea sandeel, in accordance with the following rules: (a) where ICES and the STECF estimates the size of the 2006 year class of North Sea sandeel to be equal to or smaller than 150 000 million individuals at age 1, fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited for the remainder of 2007. However, a limited fishery may be allowed in order to monitor the sandeel stocks in ICES zones IIIa and IV and the effects of the closure. To this end the Member States concerned shall, in cooperation with the Commission, develop a plan for the monitoring of this limited fishery; (b) where ICES and the STEFC estimates the size of the 2006 year class of North Sea sandeel to be greater than 150 000 million at age 1, the TAC (in 1 000 t) shall be established according to the following function: TAC2007 = - 597 + (4,073*N1) where N1 means the real-time estimate of age group 1 in billions and the TAC is in 1 000 t; (c) notwithstanding point 7(b), the TAC shall not exceed 400 000 tonnes. (d) The Commission Regulation on the revision of the TAC and quotas for sandeel in ICES zone IIIa and in EC waters of ICES zones IIa and IV following the scientific advice referred to in the points (a) and (b) shall be applicable as from the date of publication of a notice by the Commission in the Official Journal of the European Union setting out the required revision. 9. Commercial fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm, shall be prohibited from 1 August 2007 until 31 December 2007. ANNEX III TRANSITIONAL TECHNICAL AND CONTROL MEASURES Part A North Atlantic including the North Sea, Skagerrak and Kattegat 1. Landing and weighing procedures for herring, mackerel and horse mackerel in ices zones I to VII 1.1. Scope 1.1.1. The following procedures shall apply to landings in the European Community by Community and third country vessels of quantities per landing exceeding 10 tonnes of herring, mackerel, and horse mackerel, or a combination thereof, taken in: (a) for herring in ICES zones I, II, IIIa, IV, Vb, VI and VII; (b) for mackerel and horse mackerel in ICES zones IIa, IIIa, IV, VI and VII. 1.2. Designated ports 1.2.1. Landings referred to in point 1.1 are only permitted in designated ports. 1.2.2. Each Member State concerned shall transmit to the Commission changes in the list, transmitted in 2004, of designated ports in which landings of herring, mackerel and horse mackerel may take place and, changes in inspection and surveillance procedures for those ports including the terms and conditions for recording and reporting the quantities of any of the species and stocks referred to in point 1.1.1. within each landing. Those changes shall be transmitted at least 15 days before they enter into force. The Commission shall transmit this information as well as ports designated by third countries to all Member States concerned. 1.3. Entry to port 1.3.1. The master of a fishing vessel referred to in point 1.1.1. or his agent shall inform the competent authorities of the Member State in which the landing is to be made, at least 4 hours in advance of entry to port of landing of the Member State concerned of the following: (a) the port he intends to enter, the name of the vessel and its registration number; (b) the estimated time of arrival at that port; (c) the quantities in kilograms live weight by species retained on board; (d) the management area in accordance with Annex I where the catch was taken. 1.4. Discharge 1.4.1. The competent authorities of the Member State concerned shall require that the discharge does not commence until authorised to do so. 1.5. Logbook 1.5.1. By way of derogation from the provisions of point 4.2 of Annex IV to Regulation (EEC) No 2807/83, the master of a fishing vessel shall submit, immediately upon arrival to port, the relevant page or pages of the logbook to the competent authority at the port of landing. The quantities retained on board, notified prior to landing as referred to in point 1.3.1.(c), shall be equal to the quantities recorded in the logbook after its completion. By way of derogation from the provisions of Article 5(2) of Regulation (EEC) No 2807/83 the permitted margin of tolerance in estimates recorded into the logbook of the quantities in kilograms of fish retained on board of vessels shall be 8 %. 1.6. Weighing of fresh fish 1.6.1. All buyers purchasing fresh fish shall ensure that all quantities received are weighed on systems approved by the competent authorities. The weighing shall be carried out prior to the fish being sorted, processed, held in storage and transported from the port of landing or resold. The figure resulting from the weighing shall be used for the completion of landing declarations, sales notes and take-over declarations. 1.6.2. When determining the weight any deduction for water shall not exceed 2 %. 1.7. Weighing of fresh fish after transport 1.7.1. By way of derogation from point 1.6.1. Member States may permit fresh fish to be weighed after transport from the port of landing provided that the fish is transported to a destination on the territory of the Member State no more than 100 kilometres from the port of landing and that: (a) the tanker in which the fish is transported is accompanied by an inspector from the place of landing to the place where the fish is weighed, or (b) approval is given by the competent authorities at the place of landing to transport the fish subject to the following provisions: (i) immediately prior to the tanker leaving the port of landing, the buyer or his agent shall provide to the competent authorities a written declaration giving the species of the fish and name of the vessel from which it is to be discharged, the unique identity number of the tanker and details of the destination where the fish will be weighed as well as the estimated time of arrival of the tanker at the destination; (ii) a copy of the declaration provided for in (i) shall be kept by the driver during the transport of the fish and handed over to the receiver of the fish at the destination. 1.8. Weighing of frozen fish 1.8.1. All buyers or holders of frozen fish shall ensure that the quantities landed are weighed prior to the fish being processed, held in storage, transported from the port of landing or resold. Any tare weight equal to the weight of boxes, plastic or other containers in which the fish to be weighed is packed may be deducted from the weight of any quantities landed. 1.8.2. Alternatively, the weight of frozen fish packed in boxes may be determined by multiplying the average weight of a representative sample based on weighing the contents removed from the box and without plastic packaging whether or not after the thawing of any ice on the surface of the fish. Member States shall notify to the Commission for approval any changes in their sampling methodology approved by the Commission during 2004. Changes shall be approved by the Commission. The figure resulting from the weighing shall be used for the completion of landing declarations, sales notes and take-over declarations. 1.9. Sales note and take-over declaration 1.9.1. In addition to the provisions of Article 9(5) of Regulation (EC) No 2847/93 the processor or buyer of all fish landed shall submit a copy of the sales note or take-over declaration to the competent authorities of the Member State concerned on demand but in any event no later than 48 hours after the completion of the weighing. 1.10. Weighing facilities 1.10.1. In cases where publicly operated weighing facilities are used the party weighing the fish shall issue to the buyer a weighing slip indicating the date and time of the weighing and the identity number of the tanker. A copy of the weighing slip shall be attached to the sales note or take-over declaration. 1.10.2. In cases where privately operated weighing facilities are used the system shall be approved, calibrated and sealed by the competent authorities and be subject to the following provisions: (a) the party weighing the fish shall keep a paginated weighing logbook indicating: (i) the name and registration number of the vessel from which the fish has been landed, (ii) the identity number of the tankers in cases where fish has been transported from the port of landing before weighing, (iii) the species of fish, (iv) the weight of each landing, (v) the date and time of the beginning and end of the weighing. (b) where the weighing is carried out on a conveyor belt system a visible counter shall be fitted that records the cumulative total of the weight. Such cumulative total shall be recorded in the paginated logbook referred to in point (a); (c) the weighing logbook and the copies of written declarations provided for in point 1.7.1.(b)(ii) shall be kept for three years. 1.11. Access by competent authorities The competent authorities shall have full access at all times to the weighing system, the weighing logbooks, written declarations and all premises where the fish is processed and kept. 1.12. Cross checks 1.12.1. The competent authorities shall carry out administrative cross checks on all landings between the following: (a) quantities by species indicated in the prior notice of landing, referred to in point 1.3.1 and the quantities recorded in the vessel's logbook, (b) quantities by species recorded in the vessel's logbook and the quantities recorded in the landing declaration, (c) quantities by species recorded on the landing declaration and the quantities recorded in the take-over declaration or the sales note. 1.13. Full inspection 1.13.1. The competent authorities of a Member State shall ensure that at least 15 % of the quantities of fish landed and at least 10 % of the landings of fish are subject to full inspections which shall include at least the following: (a) monitoring of the weighing of the catch from the vessel, by species. In the case of vessels pumping catch ashore the weighing of the entire discharge from the vessels selected for inspection shall be monitored. In the case of freezer trawlers, all boxes shall be counted. A representative sample of boxes/pallets shall be weighed in order to arrive at an average weight for the boxes/pallets. Sampling of boxes shall also be undertaken according to an approved methodology in order to arrive at an average net weight for the fish (without packing, ice); (b) in addition to the cross checks referred to in point 1.12 cross verification between the following: (i) quantities by species recorded in the weighing logbook and the quantities by species recorded in the take-over declaration or the sales note; (ii) the written declarations received by the competent authorities pursuant to point 1.7.1.(b) (i) and the written declarations held by the receiver of the fish pursuant to point 1.7.1 (b) (ii); (iii) identity numbers of tankers that appear in the written declarations provided for in point 1.7.1 (b) (i) and the weighing logbooks; (c) if the discharge is interrupted, permission shall be required before the discharge can recommence; (d) verification that the vessel is empty of all fish, once the discharge has been completed. 1.14. Documentation 1.14.1. All inspection activities covered by point 1 shall be documented. Such documentation shall be kept for 3 years. 2. Fishing for herring in EC waters of ices zone IIa It shall be prohibited to land or retain on board herring caught in EC waters of zone IIa in the periods 1 January to 28 February and 16 May to 31 December. 3. Technical conservation measures in the Skagerrak and in the Kattegat By way of derogation from the provisions set out in Annex IV of Regulation (EC) No 850/98, the provisions in Appendix 1 to this Annex shall apply. 4. Electric fishing in ices zones IVc and IVb 4.1. By way of derogation from Article 31(1) of Regulation (EC) No 850/98 fishing with beam trawl using electrical pulse current shall be allowed in ICES zones IVc and IVb south of a rhumb line joined by the following points, which shall be measured according to the WGS84 coordinate system:  a point on the east coast of the United Kingdom at latitude 55o N,  then east to latitude 55o N, longitude 5o E,  then north to latitude 56o N,  and finally east to a point on the west coast of Denmark at latitude 56o N 4.2. The following measures shall apply in 2007: (a) no more than 5 % of the beam trawler fleet by Member State shall be allowed to use the electric pulse trawl; (b) the maximum electrical power in kW for each beam trawl shall be no more than the length in metre of the beam multiplied by 1,25; (c) the effective voltage between the electrodes shall be no more than 15 V; (d) the vessel shall be equipped with an automatic computer management system which records the maximum power used per beam and the effective voltage between electrodes for at least the last 100 tows. It shall be not possible for non authorized person to modify this automatic computer management system; (e) It shall be prohibited to use one or more tickler chains in front of the footrope. 5. Closure of an area for sandeel fisheries in ICES zone IV 5.1. It shall be prohibited to land or retain on board sandeels caught within the geographical area bounded by the east coast of England and Scotland, and enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system:  the east coast of England at latitude 55o30'N,  latitude 55o30'N, longitude 1o00'W,  latitude 58o00'N, longitude 1o00'W,  latitude 58o00'N, longitude o00'W,  the east coast of Scotland at longitude 2o00'W. 5.2. Fisheries for scientific investigation shall be allowed in order to monitor the sandeel stock in the area and the effects of the closure. 6. Rockall Haddock box in ICES zone VI All fishing, except with longlines, shall be prohibited in the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: Point No Latitude Longitude 1 57o00'N 15o00'W 2 57o00'N 14o00'W 3 56o30'N 14o00'W 4 56o30'N 15o00'W 7. Restrictions on fishing for cod in ices zones VI and VII 7.1. ICES zone VIa Until 31 December 2007, it shall be prohibited to conduct any fishing activity within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system:  59o05'N, 06o45'W  59o30'N, 06o00'W  59o40'N, 05o00'W  60o00'N, 04o00'W  59o30'N, 04o00'W  59o05'N, 06o45'W. 7.2. ICES zones VII f and g From 1 February 2007 until 31 March 2007, it shall be prohibited to conduct any fishing activity in the following ICES rectangles: 30E4, 31E4, 32E3. This prohibition shall not apply within 6 nautical miles from the baseline. 7.3. By way of derogation from points 7.1. and 7.2. it shall be permitted to conduct fishing activities using pots and creels within the specified areas and time periods, provided that: (i) no fishing gear other than pots and creels are carried on board, and (ii) no fish other than shellfish and crustacea are retained on board. 7.4. By way of derogation from points 7.1. and 7.2., it shall be permitted to conduct fishing activities within the areas referred to in those points using nets of mesh size less than 55 mm, provided that: (i) no net of mesh size greater than or equal to 55 mm is carried on board, and (ii) no fish other than herring, mackerel, pilchard/sardines, sardinelles, horse mackerel, sprat, blue whiting and argentines are retained on board. 8. Technical conservation measures in the Irish Sea 8.1. In the period from 14 February to 30 April 2007 it shall be prohibited to use any demersal trawl, seine or similar towed net, any gill net, trammel net, tangle net or similar static net or any fishing gear incorporating hooks within that part of ICES division VIIa enclosed by:  the east coast of Ireland and the east coast of Northern Ireland and  straight lines sequentially joining the following geographical coordinates:  a point on the east coast of the Ards peninsula in Northern Ireland at 54o 30 N,  54o 30_ N, 04o 50_ W,  54o 15_ N, 04o 50_ W,  a point on the east coast of Ireland at 53o 15_ N. 8.2. By way of derogation from point 8.1, within the area and time period referred to therein: (a) the use of demersal otter trawls shall be permitted provided that no other type of fishing gear is retained on board and that such nets: (i) are of mesh size either 70 mm to 79 mm or 80 mm to 99 mm, and (ii) are of only one of the permitted mesh size ranges, and (iii) incorporate no individual mesh, irrespective of its position within the net, of mesh size greater than 300 mm, and (iv) are deployed only within an area enclosed by sequentially joining with rhumb lines the following coordinates:  53o 30' N, 05o 30' W  53o 30' N, 05o 20' W  54o 20' N, 04o 50' W  54o 30' N, 05o 10' W  54o 30' N, 05o 20' W  54o 00' N, 05o 50' W  54o 00' N, 06o 10' W  53o 45' N, 06o 10' W  53o 45' N, 05o 30' W  53o 30' N, 05o 30' W; (b) the use of separator trawls shall be permitted provided that no other type of fishing gear is retained on board and that such nets: (i) comply with the conditions laid down in subparagraph (a), and (ii) are constructed in conformity with the technical details provided in the Annex. Furthermore, separator trawls may also be used within an area enclosed by rhumb lines sequentially joining the following coordinates:  53o 45' N, 06o 00'' W  53o 45' N, 05o 30' W  53o 30' N, 05o 30' W  53o 30' N, 06o 00' W  53o 45' N, 06o 00' W. 8.3. The technical conservation measures referred to in Articles 3 and 4 of Council Regulation (EC) No 254/2002 of 12 February 2002 establishing measures to be applicable in 2002 for the recovery of the stock of cod in the Irish Sea (zone VIIa) (1) shall apply. 9. Use of gillnets in ICES Zones VIa, b, VII b, c, j, k and XII 9.1. For the purposes of this Annex, gillnet and entangling net means a gear made up of a single piece of net and held vertically in the water. It catches living aquatic resources by entangling or enmeshing. 9.2. For the purposes of this Annex, trammel net means a gear made up of two or more pieces of net hung jointly in parallel on a single headline and held vertically in the water. 9.3. Community vessels shall not deploy gillnets, entangling nets and trammel nets at any position where the charted depth is greater than 200 metres in ICES Zones VIa, b, VII b, c, j, k and XII east of 27o W. 9.4. By way of derogation from point 9.3 it shall be permitted to use the following gear: (a) Gillnets with a mesh size equal to or greater than 120 mm and less than 150 mm, provided that they are deployed in waters of less than 600 metres charted depth, are no more than 100 meshes deep, have a hanging ratio of not less than 0,5, and are rigged with floats or equivalent floatation. The nets shall each be of a maximum of 2,5 km in length, and the total length of all nets deployed at any one time shall not exceed 25 km per vessel. The maximum soak time shall be 24 hours; or (b) Entangling nets with a mesh size equal to or greater than 250 mm, provided that they are deployed in waters of less than 600 metres charted depth, are no more than 15 meshes deep, have a hanging ratio of not less than 0,33, and are not rigged with floats or other means of floatation. The nets shall each be of a maximum of 10 km in length. The total length of all nets deployed at any one time shall not exceed 100 km per vessel. The maximum soak time shall be 72 hours. 9.5. Only one of the types of gear described in points 9.4.(a) and 9.4.(b) shall be carried aboard the vessel at any one time. To allow for the replacement of lost or damaged gear, vessels may carry on board nets with a total length 20 % greater than the maximum length of the fleets that may be deployed at any one time. All gear shall be marked in accordance with Commission Regulation (EC) No 356/2005 of 1 March 2005 laying down detailed rules for the marking and identification of passive fishing gear and beam trawls (2). 9.6. All vessels deploying gillnets or entangling nets at any position where the charted depth is greater than 200 metres in ICES Zones VIa, b, VII b, c, j, k and XII east of 27o W must hold a special fixed net fishing permit issued by the flag Member State. 9.7. The master of a vessel with a fixed net permit referred to in point 9.6 shall record in the logbook the amount and lengths of gear carried by a vessel before it leaves port and when it returns to port, and must account for any discrepancy between the two quantities. 9.8. The naval services or other competent authorities shall have the right to remove unattended gear at sea in ICES Zones VIa, b, VII b, c, j, k and XII east of 27 ° W in the following situations: (a) the gear is not properly marked; (b) the buoy markings or VMS data indicate that the owner has been located at a distance less than 100 nautical miles from the gear for more than 120 hours; (c) the gear is deployed in waters with a charted depth greater than that permitted; (d) the gear is of an illegal mesh size. 9.9. The master of a vessel with a fixed net permit referred to in point 9.6 shall record in the logbook the following information during each fishing trip:  the mesh size of the net deployed,  the nominal length of one net,  the number of nets in a fleet,  the total number of fleets deployed,  the position of each fleet deployed,  the depth of each fleet deployed,  the soak time of each fleet deployed,  the quantity of any gear lost, its last known position and date of loss. 9.10. Vessels fishing with a fixed net permit referred to in point 9.6 shall only be permitted to land in the ports designated by the Member States in accordance with Article 7 of Regulation (EC) 2347/2002. 9.11. The quantity of sharks retained on board by any vessel using the gear type described in point 9.4.(b) shall be no more than 5 % by live-weight of the total quantity of marine organisms retained on board. 10. Condition for fisheries with certain towed gears authorized in the Bay of Biscay By way of derogation of the provisions laid down in Article 5(2) of Commission Regulation (EC) No 494/2002 of 19 March 2002 establishing additional technical measures for recovery of the stock of hake in ICES zones III, IV, V, VI and VII and ICES zones VIII a, b, d, e (3), it shall be permitted to conduct fishing activity using trawls, Danish seines and similar gears, except beam trawls, of mesh size range 70 to 99 mm in the area defined in Article 5(1)(b) of Regulation (EC) No 494/2002 if the gear is fitted with a square mesh window in accordance with Appendix 3 to this Annex. 11. Restrictions on fishing for anchovy in ices zone VIII and for roundnose grenadier in ICES zone IIIa 11.1. In ICES zone VIII it shall be prohibited to catch, retain on board, tranship or land anchovy. 11.2. If the catch limits for anchovy in ICES zone VIII are revised in accordance with Article 5(5), point 11.1of this Annex shall not apply. 11.3. Notwithstanding Council Regulation (EC) No 2015/2006 no directed fishery for roundnose grenadier shall be conducted ICES zone IIIa pending consultations between the European Community and Norway in early 2007. 12. Fishing effort for deep sea species By way of derogation from Regulation (EC) No 2347/2002, the following shall apply in 2007: 12.1. Member States shall ensure that fishing activities which lead to catches and retention on board of more than 10 tonnes each calendar year of deep-sea species and of Greenland halibut by vessels flying their flag and registered in their territory shall be subject to a deep-sea fishing permit. 12.2. It shall however be prohibited to catch and retain on board, tranship or to land any aggregate quantity of the deep sea species and of Greenland halibut in excess of 100 kg in each sea trip, unless the vessel in question holds a deep-sea permit. 13. Interim measures for the protection of vulnerable deep-sea habitats It shall be prohibited to conduct bottom trawling and fishing with static gear, including bottom set gill-nets and long-lines, within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: The Hecate Seamounts:  52o 21.2866' N, 31o 09.2688' W  52o 20.8167' N, 30o 51.5258' W  52o 12.0777' N, 30o 54.3824' W  52o 12.4144' N, 31o 14.8168' W  52o 21.2866' N, 31o 09.2688' W The Faraday Seamounts:  50o 01.7968' N, 29o 37.8077' W  49o 59.1490' N, 29o 29.4580' W  49o 52.6429' N, 29o 30.2820' W  49o 44.3831' N, 29o 02.8711' W  49o 44.4186' N, 28o 52.4340' W  49o 36.4557' N, 28o 39.4703' W  49o 29.9701' N, 28o 45.0183' W  49o 49.4197' N, 29o 42.0923' W  50o 01.7968' N, 29o 37.8077' W Part of the Reykjanes Ridge:  55o 04.5327' N, 36o 49.0135' W  55o 05.4804' N, 35o 58.9784' W  54o 58.9914' N, 34o 41.3634' W  54o 41.1841' N, 34o 00.0514' W  54o 00.0'N, 34o 00.0' W  53o 54.6406' N, 34o 49.9842' W  53o 58.9668' N, 36o 39.1260' W  55o 04.5327' N, 36o 49.0135' W The Altair Seamounts:  44o 50.4953' N, 34o 26.9128' W  44o 47.2611' N, 33o 48.5158' W  44o 31.2006' N, 33o 50.1636' W  44o 38.0481' N, 34o 11.9715' W  44o 38.9470' N, 34o 27.6819' W  44o 50.4953' N, 34o 26.9128' W The Antialtair Seamounts:  43o 43.1307' N, 22o 44.1174' W  43o 39.5557' N, 22o 19.2335' W  43o 31.2802' N, 22o 08.7964' W  43o 27.7335' N, 22o 14.6192' W  43o 30.9616' N, 22o 32.0325' W  43o 40.6286' N, 22o 47.0288' W  43o 43.1307' N, 22o 44.1174' W Hatton Bank:  59o 26' N, 14o 30' W  59o 12' N, 15o 08' W  59o 01' N, 17o 00' W  58o 50' N, 17o 38' W  58o 30' N, 17o 52' W  58o 30' N, 18o 45' W  58o 47' N, 18o 37' W  59o 05' N, 17o 32' W  59o 16' N, 17o 20' W  59o 22' N, 16o 50' W  59o 21' N, 15o 40' W North West Rockall:  57o 00' N, 14o 53' W  57o 37' N, 14o 42' W  57o 55' N, 14o 24' W  58o 15' N, 13o 50' W  57o 57' N, 13o 09' W  57o 50' N, 13o 14' W  57o 57' N, 13o 45' W  57o 49' N, 14o 06' W  57o 29' N, 14o 19' W  57o 22' N, 14o 19' W  57o 00' N, 14o 34' W Logachev Mound:  55o 17' N, 16o 10' W  55o 34' N, 15o 07' W  55o 50' N, 15o 15' W  55o 33' N, 16o 16' W West Rockall Mound:  57o 20' N, 16o 30' W  57o 05' N, 15o 58' W  56o 21' N, 17o 17' W  56o 40' N, 17o 50' W Part B Highly migratory fish in the Eastern Atlantic and the Mediterranean 14. Minimum size for bluefin tuna in the East Atlantic and Mediterranean Sea (4) 14.1. By way of derogation from Article 6 and Annex IV of Regulation (EC) No 973/2001, the minimum size for bluefin tuna in the Mediterranean Sea shall be 10 kg or 80 cm. 14.2. By way of derogation from Article 7(1) of Regulation (EC) No 973/2001, no tolerance limit shall be granted for bluefin tuna fished in the East Atlantic and in the Mediterranean Sea. 15. Minimum size for bigeye tuna By way of derogation from Article 6 and Annex IV of Regulation (EC) No 973/2001, the minimum size of bigeye tuna shall not apply. 16. Restrictions on the use of certain types of vessels and gears 16.1. In order to protect the stock of bigeye tuna, in particular juvenile fish, fishing by purse seiners and baitboats shall be prohibited and in the area specified in points (a) and for the period specified in (b): (a) the area is the following:  Southern limit: parallel 0o South latitude  Northern limit: parallel 5o North latitude  Western limit: meridian 20o West longitude  Eastern limit: meridian 10o West longitude; (b) the period covered by the prohibition shall be from 1 November to 30 November of each year. 16.2. By way of derogation from Article 3 of Regulation (EC) No 973/2001, Community vessels shall be authorised to fish without restriction on the use of certain types of vessels and gears in the area referred to in Article 3(2) of that Regulation and during the period specified in Article 3(1) of that Regulation. 16.3. Pending the entry into force of Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (5) the fisheries currently operating under the derogations provided for in Article3(1) and (1a) and Article 6(1) and (1a) of Regulation (EC) No1626/94 may temporarily continue their activity in 2007. 17. Measures concerning sport and recreational fishing activities in the Mediterranean Sea 17.1. Each Member State shall take the necessary measures to forbid the use, within the framework of sport and recreational fishing of towed nets, encircling nets, seine sliding, dredger, gillnets, trammel nets and longline to fish for tuna and tuna-like species, notably bluefin tuna, in the Mediterranean Sea. 17.2. Each Member State shall ensure that catches of tuna and tuna-like species carried out in the Mediterranean Sea as a result from sport and recreational fishing are not marketed. 18. Sampling plan for bluefin Tuna By way of derogation from Article 5a of Regulation (EC) No 973/2001, each Member State shall establish a sampling programme for the estimation of the numbers-at-size of the bluefin tuna caught; this requires notably that size sampling at cages must be done on one sample (= 100 specimen) for every 100 tonnes of live fish. Size sample will be collected during harvesting (6) at the farm, in accordance with the ICCAT methodology for reporting Task II. The sampling should be conducted during any harvesting, covering all cages. Data must be transmitted to ICCAT by 1 May 2007 for the sampling conducted the previous year. Part C Eastern Atlantic 19. Eastern Central Atlantic The minimum size for octopus (Octopus vulgaris) in the maritime waters under the sovereignty or jurisdiction of third countries and situated in the CECAF (FAO Fishery Committee for the Eastern Central Atlantic) region shall be 450 g (gutted). Octopus under the minimum size of 450 g (gutted) shall not be retained on board or be transhipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. Part D Eastern Pacific Ocean 20. Purse seines in the Regulatory Area of the Inter-American Tropical Tuna Commission (IATTC) 20.1. The fishing by purse-seine vessels for Yellowfin Tuna (Thunnus albacares), Bigeye Tuna (Thunnus obesus) and Skipjack Tunas (Katsuwonus pelamis) shall be prohibited from either, 1 August to 11 September 2007, or, 20 November to 31 December 2007 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150o W,  latitude 40o N,  latitude 40o S. 20.2. The Member States concerned shall notify the Commission of the selected period of closure before 1 July 2007. All the purse seine vessels of the Member States concerned must stop purse-seine fishing in the defined area during the period selected. 20.3. As of ... (7) purse seiners fishing for tuna in the Regulatory Area of the IATTC shall retain on board and then land all bigeye, skipjack and yellowfin tuna caught, except fish considered unfit for human consumption for reasons other than size. A single exception shall be the final set of a trip, when there may be insufficient well space remaining to accommodate all the tuna caught in that set. Part E Eastern Pacific Ocean and Western and Central Pacific Ocean 21. Tuna and albacore in the Western and Central Pacific Ocean Member States shall ensure that the total fishing effort for bigeye tuna, yellowfin tuna, skipjack tuna and south pacific albacore in the Western and Central Pacific Ocean is limited to the fishing effort provided for in fisheries partnership agreements between the Community and coastal States in the region. 22. Special measures for the Eastern, Western and Central Pacific Ocean In the Eastern, Western and Central Pacific Ocean purse seine vessels shall promptly release unharmed, to the extent practicable, all sea turtles, sharks, billfishes, rays, dorado, and other non-target species. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of any such animals. 23. Specific measures applying to encircled or entangled sea turtles In the Eastern, Western and Central Pacific Ocean the following specific measures shall apply: (a) whenever a sea turtle is sighted in the net, all reasonable efforts shall be made to rescue the turtle before it becomes entangled in the net, including, if necessary, the deployment of a speedboat; (b) if a turtle is entangled in the net, net roll should stop as soon as the turtle comes out of the water and should not start again until the turtle has been disentangled and released; (c) if a turtle is brought on board a vessel, all appropriate methods to assist in the recovery of the turtle should be made before returning it to the water; (d) tuna-fishing vessels shall be prohibited from disposing of salt bags or any other type of plastic rubbish at sea; (e) the release, when practicable, of sea turtles entangled in Fish Aggregating Devices (FADs) and other fishing gear is encouraged; (f) the recovery of FADs which are not being used in the fishery is also encouraged. (1) OJ L 41, 13.2.2002, p. 1. (2) OJ L 56, 2.3.2005, p. 8. Regulation as amended by Regulation (EC) No 1805/2005 (OJ L 290, 4.11.2005, p. 12). (3) OJ L 77, 20.3.2002, p. 8. (4) See footnote 1 in Annex ID concerning bluefin tuna. (5) OJ L409, 30.12.2006, p. 11. (6) For fish farmed more than 1 year, other additional sampling methods should be established. (7) Date of entry into force of this Regulation. Appendix 1 to Annex III TOWED GEARS: Skagerrak and Kattegat Mesh size ranges, target species and required catch percentages applicable to the use of a single mesh size range Species Mesh size range (mm) <16 16-31 32-69 35-69 70-89 (1)  ¥90 Minimum percentage of target species 50 % (2) 50 % (2) 20 % (2) 50 % (2) 20 % (2) 20 % (3) 30 % (4) none Sandeel (Ammodytidae) (5) x x x x x x x x Sandeel (Ammodytidae) (6) x x x x x x Norway pout (Trisopterus esmarkii) x x x x x x Blue whiting (Micromesistius poutassou) x x x x x x Greater weever (Trachinus draco) (7) x x x x x x Molluscs (except Sepia) (7) x x x x x x Garfish (Belone belone) (7) x x x x x x Gray gurnard (Eutrigla gurnardus) (7) x x x x x x Argentine (Argentina spp.) x x x x x Sprat (Sprattus sprattus) x x x x x x Eel (Anguilla, anguilla) x x x x x x Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (8) x x x x x x Mackerel (Scomber spp.) x x x Horse mackerel (Trachurus spp.) x x x Herring (Clupea harengus) x x x Northern shrimp (Pandalus borealis) x x x Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (7) x x x Whiting (Merlangius merlangus) x x Norway lobster (Nephrops norvegicus) x x All other marine organisms x (1) When applying this mesh size range the codend shall be constructed of square meshed netting with a sorting grid in accordance with Appendix 2. (2) The catch retained on board shall consist of no more than 10 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster. (3) The catch retained on board shall consist of no more than 50 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, herring, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster. (4) The catch retained on board shall consist of no more than 60 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, megrim, whiting, dab, saithe and lobster. (5) From 1 March to 31 October in Skagerrak and from 1 March to 31 July in Kattegat. (6) From 1 November to the last day of February in Skagerrak and from 1 August to the last day of February in Kattegat. (7) Only within four miles from the baselines. (8) Outside four miles from the baselines. Appendix 2 to Annex III Specifications fo the Sorting grid for 70 mm trawl fishery (a) The species selective grid shall be attached in trawls with full square mesh codend with a mesh size equal to or larger than 70 mm and smaller than 90 mm. The minimum length of the codend shall be 8 m. It shall be prohibited to use any trawl having more than 100 square meshes in any circumference of the codend, excluding the joining or the selvedges. (b) The grid shall be rectangular. The bars of the grid shall be parallel to the longitudinal axis of the grid. The bar spacing of the grid shall not exceed 35 mm. It shall be permitted to use one or more hinges in order to facilitate its storage on the net drum. (c) The grid shall be mounted diagonally in the trawl, upwards backwards, anywhere from just in front of the codend to the anterior end of the untapered section. All sides of the grid shall be attached to the trawl. (d) In the upper panel of the trawl there shall be an unblocked fish outlet in immediate connection to the upper side of the grid. The opening of the fish outlet shall have the same width in the posterior side as the width of the grid and shall be cut out to a tip in the anterior direction along mesh bars from both sides of the grid. (e) It shall be permitted to attach in front of the grid a funnel to lead the fish towards the trawl floor and grid. The minimum mesh size of the funnel shall be 70 mm. The minimum vertical opening of the guiding funnel towards the grid shall be 15 cm. The width of the guiding funnel towards the grid shall be the grid width. Schematic illustration of a size and species selective trawl. Entering fish is lead towards the trawl floor and grid via a leading funnel. Larger fish is then led out of the trawl by the grid while smaller fish and Norway lobster pass through the grid and enter the codend. The full square mesh codend enhance escapement of small fish and undersized Norway lobster. Appendix 3 to Annex III Condition for fisheries with certain towed gears authorized in ICES zones III, IV, V, VI, VII and VIII a, b, d, e (a) Specifications of the top square mesh window Specifications of 100 mm, measured as inner opening, square mesh window in the rear tapered section of the trawl, Danish seine or similar gear with a mesh size equal to or larger than 70 mm and smaller than 100 mm. The window shall be a rectangular section of netting. There shall be only one window. The window shall not be obstructed in any way by either internal or external attachments. (b) Location of the window The window shall be inserted into the middle of the top panel of the rear tapered section of the trawl just in front of the untapered section constituted by the extension piece and the codend. The window shall terminate not more than 12 meshes from the hand braided row of meshes between the extension piece and the rear tapered section of the trawl. (c) Size of the window The length and the width of the window shall be at least 2 m and at least 1 m respectively. (d) Netting of the window The meshes shall have a minimum mesh opening of 100 mm. The meshes will be square meshes, i.e. all four sides of the window netting shall be cut all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the longitudinal axis of the codend. The netting shall be single twine. The twine thickness shall be not more than 4 mm. (e) Insertion of the window into the diamond meshes netting It shall be permitted to attach a selvedge on the four sides of the window. The diameter of this selvedge shall be no more than 12 mm. The stretched length of the window shall be equal to the strength length of the diamond meshes attached to the longitudinal side of the window. The number of diamond meshes of the top panel attached to the smallest side of the window (i.e. one metre long side which is perpendicular to the longitudinal axis of the codend) shall be at least the number of full diamond meshes attached to the longitudinal side of the window divided by 0,7. (f) Other The insertion of the window into the trawl is illustrated below. ANNEX IV PART I Quantitative limitations of licences and fishing permits for Community vessels fishing in third country waters Area of fishing Fishery Number of licences Allocation of licences amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, North of 62o00'N 77 DK: 26, DE: 5, FR: 1, IRL: 7, NL: 9, SW: 10, UK: 17, PL: 1 55 Demersal species, North of 62o00'N 80 FR: 18, PT: 9, DE: 16, ES: 20, UK: 14, IRL: 1 50 Mackerel, South of 62o00'N, purse seine fishery 11 DE: 1 (1), DK: 26 (1), FR: 2 (1), NL: 1 (1) not relevant Mackerel, South of 62o00'N, trawl fishery 19 not relevant Mackerel, North of 62o00'N, purse seine fishery 11 (2) DK: 11 not relevant Industrial species, South of 62o00'N 480 DK: 450, UK: 30 150 Waters of the Faroe Islands All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fishing for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62o28'N and east of 6o30'W 8 (3) 4 Trawling outside 21 miles from the Faroese baseline. In the periods 1 March to 31 May and 1 October to 31 December, these vessels may operate in the area between 61o20'N and 62o00'N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61o30'N and west of 9o00'W and in the area between 7o00'W and 9o00'W south of 60o30'N and in the area south-west of a line between 60o30'N, 7o00'W and 60o00'N, 6o00'W. 70 DE: 8 (4), FR: 12 (4), UK: 0 (4) 20 (5) Directed trawl fishery for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend. 70 22 (5) Fisheries for blue whiting. The total number of licences may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting 36 DE: 3, DK: 19, FR: 2, UK: 5, NL: 5 20 Line fishing 10 UK: 10 6 Fishing for mackerel 12 DK: 12 12 Herring fisheries north of 62oN 21 DE: 1, DK: 7, FR: 0, UK: 5, IRL: 2, NL: 3, SW: 3 21 PART II Quantitative limitations of licences and fishing permits for third country fishing vessels in Community waters Flag State Fishery Number of licences Maximum number of vessels present at any time Norway Herring, North of 62o00'N 18 18 Faeroe Islands Mackerel, VIa (north of 56o30'N), VIIe, f,h, horse mackerel, IV, VIa (north of 56o30'N), VIIe, f,h; herring, VIa (north of 56o30'N) 14 14 Herring north of 62o00'N 21 21 Herring, IIIa 4 4 Industrial fishing for Norway pout and sprat, IV, VIa (north of 56o30'N): sandeel, IV (including unavoidable by-catches of blue whiting) 15 15 Ling and tusk 20 10 Blue whiting, II, VIa (north of 56o30'N), VIb, VII (west of 12o00'W) 20 20 Blue ling 16 16 Venezuela Snappers (6) (French Guyana waters) 41 pm Sharks (French Guyana waters) 4 pm PART III Declaration pursuant to Article 25(2) (1) This allocation is valid for purse and trawl fisheries. (2) To be selected from the 11 licences for purse seine fishery for mackerel South of 62o00'N. (3) Following the Agreed Record of 1999, the figures for the Directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (4) These figures refer to the maximum number of vessels present at any time. (5) These figures are included in the figures for Trawling outside 21 miles from the Faroese baselines. (6) To be fished exclusively with long lines or traps (snappers) or long lines or mesh nets having a minimum mesh of 100 mm, at depths greater than 30 m (sharks). To issue these licences, proof must be produced that a valid contract exists between the ship owner applying for the licence and a processing undertaking situated in the Department of French Guyana, and that it includes an obligation to land at least 75% of all snapper catches, or 50% of all shark catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. That contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanese economy. A copy of the duly endorsed contract shall be appended to the licence application. Where that endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission. ANNEX V PART I Information to be recorded in the logbook When fishing is carried out within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events: After each haul: 1.1. the quantity (in kilograms live-weight) of each species caught; 1.2. the date and the time of the haul; 1.3. the geographical position in which the catches were made; 1.4. the fishing method used. After each trans-shipment to or from another vessel: 2.1. the indication received from or transferred to; 2.2. the quantity (in kilograms live-weight) of each species trans-shipped; 2.3. the name, external identifications letters and numbers of the vessel to or from which the trans-shipment occurred; 2.4. trans-shipment of cod is not allowed. After each landing in a port of the Community: 3.1. name of the port; 3.2. the quantity (in kilograms live-weight) of each species landed. After each transmission of information to the Commission of the European Communities: 4.1. date and time of the transmission; 4.2. type of message: catch on entry, catch on exit, catch, transhipment; 4.3. in the case of radio transmission: name of the radio station. PART II ANNEX VI CONTENT AND MODALITIES OF THE TRANSMISSION OF INFORMATION TO THE COMMISSION 1. The information to be transmitted to the Commission of the European Communities and the timetable for its transmission is as follows: 1.1. On each occasion a vessel commences a fishing trip (1) in Community waters it shall send a catch on entry message specifying the following SR m (2) (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message in current year) TM m COE (= catch on entry) RC m (international radio call sign) TN o (3) (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (4) o (5) (latitude position of the vessel at time of transmission) LG (4) o (5) (longitude position of the vessel at time of transmission) LI o (estimated latitude position where the master intends to commence fishing, degrees or decimal presentation) LN o (estimated longitude position where the master intends to commence fishing, degrees or decimal presentation) RA m (relevant ICES area) OB m (quantity by species on board, in the hold, in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.2. On each occasion a vessel terminates a fishing trip (6) in Community waters it shall send a catch on exit message specifying the following: SR m (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message for that vessel in current year) TM m COX (= catch on exit) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (7) o (8) (latitude position of the vessel at time of transmission) LG (7) o (8) (longitude position of the vessel at time of transmission) RA m (relevant ICES area where catches were taken) CA m (catch quantity by species since last report in pairs as needed, : FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) OB o (quantity by species on board, in the hold, in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms DF o (days fished since last report) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.3. At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and in weekly intervals, commencing the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel, a catch report message has to be sent, specifying: SR m (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message for that vessel in current year) TM m CAT (= catch report) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (9) o (10) (latitude position of the vessel at time of transmission) LG (9) o (10) (longitude position of the vessel at time of transmission) RA m (relevant ICES area where catches were taken) CA m (catch quantity by species since last report in pairs as needed, : FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) OB o (quantity by species on board, in the hold, in pairs as needed,: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms DF o (days fished since last report) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.4. Whenever a trans-shipment is planned between the catch on entry and catch on exit message and apart from the catch report messages, an additional trans-shipment message has to be sent minimum 24 hours in advance, specifying: SR m (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message for that vessel in current year) TM m TRA (= trans-shipment) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) KG m (quantity by species on- or off-loaded in pairs as needed, : FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) TT m (international radio call sign of the receiving vessel) TF m (international radio call sign of the donor vessel) LT (11) m/o (12), (13) (predicted latitude position of the vessel where the trans-shipment is planned) LG (11) m/o (12), (13) (predicted longitude position of the vessel where the trans-shipment is planned) PD m (predicted date when the trans-shipment is planned) PT m (predicted time when the trans-shipment is planned) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 2. Form of the communication Unless point 3.3 is applied (see below), the information specified above under point 1 shall be transmitted respecting the codes and ordering of data as specified above; in particular,  the text VRONT must be placed in the subject line of the message;  each data item will be placed on a new line;  the data itself will be preceded by the indicated code, separated from each-other by a space. Example (with fictitious data): SR AD XEU SQ 1 TM COE RC IRCS TN 1 NA VESSEL NAME EXAMPLE IR NOR XR PO 12345 LT + 65.321 LO - 21.123 RA 04A. OB COD 100 HAD 300 DA 20051004 MA CAPTAIN NAME EXAMPLE TI 1315 ER 3. Communication scheme 3.1. The information specified under point 1 shall be transmitted by the vessel to the Commission of the European Communities in Brussels by Telex (SAT COM C 420599543 FISH), electronic mail (FISHERIES-telecom@cec.eu.int) or via one of the radio stations listed under point 4 below and in the form specified under point 2. 3.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel. 3.3. In the case a Flag State has the technical capability to send all above messages and contents in the so-called NAF-format on behalf of its operating vessels, that Flag State may  after bilateral agreement between the Flag State and the Commission  transmit this information via a secured transmission protocol to the Commission of the European Communities in Brussels. In that case, some extra information will be added  as a kind of envelope  to the transmission (after the AD information) FR m (from; party alfa ISO-3 country code) RN m (serial number of the record for the relevant year) RD m (date of transmission in yyyymmdd format) RT m (time of transmission in hhmm format) Example (with data of above) //SR//AD/XEU//FR/NOR//RN/5//RD/20051004//RT/1320//SQ/1//TM/COE//RC/IRCS//TN/1//NA/VESSEL NAME EXAMPLE//IR/NOR//XR/PO 12345//LT/+65.321//LG/-21.123//RA/04A.//OB/COD 100 HAD 300//DA/20051004//TI/1315//MA/CAPTAIN NAME EXAMPLE//ER// The Flag State will receive a return message specifying: SR m (= start of record) AD m (ISO-3 country code of Flag State) FR m XEU (= to Commission of the European Communities) RN m (serial number of message in current year for which a return message is sent) TM m RET (= return) SQ m (serial number of original message for that vessel in current year) RC m (international radio call sign mentioned in original message) RS m (return status  ACK or NAK) RE m (return error number) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) ER m (= end of record) 4. Name of the radio station Name of radio station Call sign of radio station Lyngby OXZ Land's End GLD Valentia EJK Malin Head EJM Torshavn OXJ Bergen LGN Farsund LGZ FlorÃ ¸ LGL Rogaland LGQ TjÃ ¸me LGT Ã lesund LGA Ãrlandet LFO BodÃ ¸ LPG Svalbard LGS Stockholm Radio STOCKHOLM RADIO Turku OFK 5. Code to be used to indicate the species Alfonsinos (Beryx spp.) ALF American plaice (Hippoglossoides platessoides) PLA Anchovy (Engraulis encrasicolus) ANE Angler/Monk (Lophius spp.) MNZ Argentine (Argentina silus) ARG Atlantic pomfret (Brama brama) POA Basking shark (Cetorinhus maximus) BSK Black scabbardfish (Aphanopus carbo) BSF Blue ling (Molva dypterygia) BLI Blue whiting (Micromesistius poutassou) WHB Bob shrimp (Xiphopenaeus kroyeri) BOB Cod (Gadus morhua) COD Common shrimp (Crangon crangon) CSH Common squid (Loligo spp.) SQC Dogfish (Squalus acanthias) DGS Forkbeards (Phycis spp.) FOR Greenland halibut (Reinhardtius hippoglossoides) GHL Haddock (Melanogrammus aeglefinus) HAD Hake (Merluccius merluccius) HKE Halibut (Hippoglossus hippoglussus) HAL Herring (Clupea harengus) HER Horse-mackerel (Trachurus trachurus) HOM Ling (Molva Molva) LIN Mackerel (Scomber Scombrus) MAC Megrim (Lepidorhombus spp.) LEZ Nortern deep-water prawn (Pandalus borealis) PRA Norway lobster (Nephrops norvegicus) NEP Norway pout (Trisopterus esmarkii) NOP Orange roughy (Hoplostethus atlanticus) ORY Other OTH Plaice (Pleuronectes platessa) PLE Pollack (Pollachius pollachius) POL Porbeagle (Lamma nasus) POR Redfish (Sebastes spp.) RED Red seabream (Pagellus bogaraveo) SBR Roundnose grenadier (Coryphaenoides rupestris) RNG Saithe (Pollachius virens) POK Salmon (Salmo salar) SAL Sandeel (Ammodytes spp.) SAN Sardine (Sardina pilchardus) PIL Shark (Selachii, Pleurotremata) SKH Shrimp (Penaeidae) PEZ Sprat (Sprattus sprattus) SPR Squid (Illex spp.) SQX Tuna (Thunnidae) TUN Tusk (Brosme brosme) USK Whiting (Merlangus merlangus) WHG Yellowtail flounder (Limanda ferruginea) YEL 6. Codes to be used to indicate the relevant area. 02A. ICES division IIa  Norwegian Sea 02B. ICES division IIb  Spitzbergen and Bear Island 03A. ICES division IIIa  Skagerrak and Kattegat 03B. ICES division IIIb 03C. ICES division IIIc 03D. ICES division IIId  Baltic Sea 04A. ICES division IVa  Northern North Sea 04B. ICES division IVb  Central North Sea 04C. ICES division IVc  Southern North Sea 05A. ICES division Va  Iceland Grounds 05B. ICES division Vb  Faroes Grounds 06A. ICES division VIa  Northwest coast of Scotland and North Ireland 06B. ICES division VIb  Rockall 07A. ICES division VIIa  Irish Sea 07B. ICES division VIIb  West of Ireland 07C. ICES division VIIc  Porcupine Bank 07D. ICES division VIId  Eastern Channel 07E. ICES division VIIe  Western English Channel 07F. ICES division VIIf  Bristol Channel 07G. ICES division VIIg  Celtic Sea North 07H. ICES division VIIh  Celtic Sea South 07J. ICES division VIIj  South-West of Ireland  East 07K. ICES division VIIk  South-West of Ireland  West 08A. ICES division VIIIa- Bay of Biscay  North 08B. ICES division VIIIb  Bay of Biscay  Central 08C. ICES division VIIIc  Bay of Biscay  South 08D. ICES division VIIId  Bay of Biscay  Offshore 08E. ICES division VIIIe  Bay of Biscay  West Bay 09A. ICES division IXa  Portuguese waters  East 09B. ICES division IXb  Portuguese waters  West 14A. ICES division XIVa  North-East Greenland 14B. ICES division XIVb  South-East Greenland 7. In addition to the provisions laid down in points 1 to 6 the following provisions shall apply to Third-Country vessels intending to fish for blue whiting in Community waters: (a) Vessels that already have catch on board may only commence their fishing trip after having received authorisation from the competent authority of the coastal Member State concerned. At least four hours prior to entering Community waters the master of the vessel shall notify as appropriate one of the following Fisheries Monitoring Centres: (i) UK (Edinburgh) by e-mail at the following address: ukfcc@scotland.gsi.gov.uk or by telephone (+44 131 271 9700), or (ii) Ireland (Haulbowline) by e-mail at the following address: nscstaff@eircom.net or by telephone (+353 87 236 5998). The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the position (longitude/latitude) where the master estimates that the vessel will enter Community waters as well as the area where he intends to commence fishing. The vessel shall not commence fishing until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the fishing trip is terminated. Notwithstanding any inspections that may be carried out at sea the competent authorities may in duly justified circumstances require a master to present his vessel for inspection in port. (b) Vessels that enter Community waters with no catch on board shall be exempt from the requirements laid down in paragraph a). (c) By way of derogation from the provisions of point 1.2, the fishing trip shall be considered as being terminated when the vessel leaves Community waters or enters a Community port where its catch is fully discharged. Vessels shall only leave Community waters after passing through one of the following control routes: A. ICES rectangle 48 E2 in zone VIa B. ICES rectangle 46 E6 in zone IVa C. ICES rectangles 48 E8, 49 E8 or 50 E8 in zone IVa. The master of the vessel shall give at least four hours prior notification of entering one of the afore mentioned control routes to the Fisheries Monitoring Centre in Edinburgh by e-mail or telephone as provided for in point 1. The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the control route through which the vessel intends to pass. The vessel shall not leave the area within the control route until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the vessel leaves Community waters. Notwithstanding any inspections that may be carried out at sea the competent authorities may in duly justified circumstances require a master to present his vessel for inspection in the ports of Lerwick or Scrabster. (d) Vessels that transit through Community waters must stow their nets so that they may not readily be used in accordance with the following conditions: (i) nets, weights and similar gear shall be disconnected from their trawl boards and towing and hauling wires and ropes, (ii) nets which are on or above deck shall be securely lashed to some part of the superstructure. (1) A fishing trip means a voyage commencing when a vessel intending to fish enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by the Community rules on fisheries and terminating when a vessel leaves that zone. (2) m = mandatory (3) o = optional (4) LT, LG: must be specified as decimal figure, 3 figures after the decimal point; until 31.12.2006 the use of LA and LO, with data in degrees and minutes continues to be supported. (5) Optional if a vessel is subject to satellite tracking. (6) A fishing trip means a voyage commencing when a vessel intending to fish enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by the Community rules on fisheries and terminating when a vessel leaves that zone. (7) LT, LG: must be specified as decimal figure, 3 figures after the decimal point; until 31.12.2006 the use of LA and LO, with data in degrees and minutes, continues to be supported. (8) Optional if a vessel is subject to satellite tracking. (9) LT, LG: must be specified as decimal figure, 3 figures after the decimal point; until 31.12.2006 the use of LA and LO, with data in degrees and minutes, continues to be supported. (10) Optional if a vessel is subject to satellite tracking. (11) LT, LG: must be specified as decimal figure, 3 figures after the decimal point; until 31.12.2006 the use of LA and LO, with data in degrees and minutes, continues to be supported. (12) Optional if a vessel is subject to satellite tracking. (13) Optional for the receiving vessel. ANNEX VII LIST OF SPECIES Common English Name Scientific Name 3-Alpha Code Groundfish Atlantic Cod Gadus morhua COD Haddock Melanogrammus aeglefinus HAD Atlantic redfishes Sebastes sp. RED Golden redfish Sebastes marinus REG Beaked redfish (deepwater) Sebastes mentella REB Acadian redfish Sebastes fasciatus REN Silver hake Merluccius bilinearis HKS Red hake (1) Urophycis chuss HKR Pollock (=Saithe) Pollachius virens POK American plaice Hippoglossoides platessoides PLA Witch flounder Glyptocephalus cynoglossus WIT Yellowtail flounder Limanda ferruginea YEL Greenland halibut Reinharditius hippoglossoides GHL Atlantic halibut Hippoglossus hippoglossus HAL Winter flounder Pseudopleuronectes americanus FLW Summer flounder Paralichthys dentatus FLS Windowpane flounder Scophthalmus aquosus FLD Flatfishes (NS) Pleuronectiformes FLX American angler (=Goosefish) Lophius americanus ANG Atlantic searobins Prionotus sp. SRA Atlantic tomcod Microgadus tomcod TOM Blue antimora Antimora rostrata ANT Blue whiting Micromesistius poutassou WHB Cunner Tautogolabrus adspersus CUN Cusk (=Tusk) Brosme brosme USK Greenland cod Gadus ogac GRC Blue ling Molva dypterygia BLI Ling Molva molva LIN Lumpfish =(Lumpsucker) Cyclopterus lumpus LUM Northern kingfish Menticirrhus saxatilis KGF Northern puffer Sphoeroides maculatus PUF Eelpouts (NS) Lycodes sp. ELZ Ocean pout Macrozoarces americanus OPT Polar cod Boreogadus saida POC Roundnose grenadier Coryphaenoides rupestris RNG Roughhead grenadier Macrourus berglax RHG Sandeels (=Sand Lances) Ammodytes sp. SAN Sculpins Myoxocephalus sp. SCU Scup Stenotomus chrysops SCP Tautog Tautoga onitis TAU Tilefish Lopholatilus chamaeleonticeps TIL White hake (1) Urophycis tenuis HKW Wolffishes (NS) Anarhicas sp. CAT Atlantic wolffish Anarhichas lupus CAA Spotted wolffish Anarhichas minor CAS Groundfish (NS) GRO Pelagics Atlantic herring Clupea harengus HER Atlantic mackerel Scomber scombrus MAC Atlantic butterfish Peprilus triacanthus BUT Atlantic menhaden Brevoortia tyrannus MHA Atlantic saury Scomberesox saurus SAU Bay anchovy Anchoa mitchilli ANB Bluefish Pomatomus saltatrix BLU Crevalle jack Caranx hippos CVJ Frigate tuna Auxis thazard FRI King mackerel Scomberomourus cavalla KGM Atlantic Spanish mackerel Scomberomourus maculatus SSM Sailfish Istiophorus platypterus SAI White marlin Tetrapturus albidus WHM Blue marlin Makaira nigricans BUM Swordfish Xiphias gladius SWO Albacore tuna Thunnus alalunga ALB Atlantic bonito Sarda sarda BON Little tunny Euthynnus alletteratus LTA Bigeye tunny Thunnus obesus BET Northern bluefin tuna Thunnus thynnus BFT Skipjack tuna Katsuwonus pelamis SKJ Yellowfin tuna Thunnus albacares YFT Tunas (NS) Scombridae TUN Pelagic fish (NS) PEL Invertebrates Long-finned squid (Loligo) Loligo pealei SQL Short-finned squid (Illex) Illex illecebrosus SQI Squids (NS) Loliginidae, Ommastrephidae SQU Atlantic razor clam Ensis directus CLR Hard clam Mercenaria mercenaria CLH Ocean quahog Arctica islandica CLQ Soft clam Mya arenaria CLS Surf clam Spisula solidissima CLB Stimpson's surf clam Spisula polynyma CLT Clams (NS) Prionodesmacea, Teleodesmacea CLX Bay scallop Argopecten irradians SCB Calico scallop Argopecten gibbus SCC Marine worms (NS) Polycheata WOR Horseshoe crab Limulus polyphemus HSC Marine invertebrates (NS) Invertebrata INV Iceland scallop Chylamys islandica ISC Sea scallop Placopecten magellanicus SCA Scallops (NS) Pectinidae SCX American cupped oyster Crassostrea virginica OYA Blue mussel Mytilus edulis MUS Whelks (NS) Busycon sp. WHX Periwinkles (NS) Littorina sp. PER Marine molluscs (NS) Mollusca MOL Atlantic rock crab Cancer irroratus CRK Blue crab Callinectes sapidus CRB Green crab Carcinus maenas CRG Jonah crab Cancer borealis CRJ Queen crab Chionoecetes opilio CRQ Red crab Geryon quinquedens CRR Stone king crab Lithodes maia KCT Marine crabs (NS) Reptantia CRA American lobster Homarus americanus LBA Northern prawn Pandalus borealis PRA Aesop shrimp Pandalus montagui AES Penaeus shirmps (NS) Penaeus sp. PEN Pink (=Pandalid) shrimps Pandalus sp. PAN Marine crustaceans (NS) Crustacea CRU Sea-urchin Strongylocentrotus sp. URC Other fish Alewife Alosa pseudoharengus ALE Amberjacks Seriola sp. AMX American conger Conger oceanicus COA American eel Anguilla rostrata ELA Atlantic hagfish Myxine glutinosa MYG American shad Alosa sapidissima SHA Argentines (NS) Argentina sp. ARG Atlantic croaker Micropogonias undulatus CKA Atlantic needlefish Strongylura marina NFA Atlantic salmon Salmo salar SAL Atlantic silverside Menidia menidia SSA Atlantic thread herring Opisthonema oglinum THA Barid's slickhead Alepocephalus bairdii ALC Black drum Pogonias cromis BDM Black seabass Centropristis striata BSB Blueback herring Alosa aestivalis BBH Capelin Mallotus villosus CAP Chars (NS) Salvelinus sp. CHR Cobia Rachycentron canadum CBA Common (Florida) pompano Trachinotus carolinus POM Gizzard shad Dorosoma cepedianum SHG Grunts (NS) Pomadasyidae GRX Hickory shad Alosa mediocris SHH Lanternfish Notoscopelus sp. LAX Mullets (NS) Mugilidae MUL North atlantic harvestfish Peprilus alepidotus (=paru) HVF Pigfish Orthopristis chrysoptera PIG Rainbow smelt Osmerus mordax SMR Red drum Sciaenops ocellatus RDM Red porgy Pagrus pagrus RPG Rough scad Trachurus lathami RSC Sand perch Diplectrum formosum PES Sheepshead Archosargus probatocephalus SPH Spot croaker Leiostomus xanthurus SPT Spotted weakfish Cynoscion nebulosus SWF Squeteague (Gray Weakfish) Cynoscion regalis STG Striped bass Morone saxatilis STB Sturgeons (NS) Acipenseridae STU Tarpon Tarpon (=megalops) atlanticus TAR Trouts (NS) Salmo sp. TRO White perch Morone americana PEW Alfonsinos (NS) Beryx sp. ALF Spiny (=picked) dogfish Squalus acantias DGS Dogfishes (NS) Squalidae DGX Sand Tiger shark Odontaspis taurus CCT Porbeagle Lamna nasus POR Shortfin mako shark Isurus oxyrinchus SMA Dusky shark Carcharhinus obscurus DUS Great Blue shark Prionace glauca BSH Large sharks (NS) Squaliformes SHX Atlantic Sharpnose shark Rhizoprionodon terraenovae RHT Black Dogfish Centroscyllium fabricii CFB Boreal (Greenland) shark Somniosus microcephalus GSK Basking shark Cetorhinus maximus BSK Skates (NS) Raja sp. SKA Little skate Leucoraja erinacea RJD Arctic skate Amblyraja hyperborea RJG Barndoor skate Dipturus laevis RJL Winter skate Leucoraja ocellata RJT Thorny skate (Starry Ray) Amblyraja radiata RJR Smooth skate Malcoraja senta RJS Spinytail skate (Spinetail Ray) Bathyraja spinicauda RJO Finfishes (NS) FIN (1) In accordance with a recommendation adopted by STACRES at the 1970 Annual Meeting (ICNAF Redbook 1970, Part I, Page 67), hakes of the Genus Urophycis are designated as follows for statistical reporting: (a) hake reported from Subareas 1, 2, and 3, and Divisions 4R, S, T and V be designated as white hake, Urophycis tenuis; (b) hake taken by line gears or any hake greater than 55 cm standard length, reagardless of how caught, from Divisions 4W and X, Subarea 5 and Statistical Area 6 be designated as white hake, Urophycis tenuis; (c) Except as noted in (b), other hake of the Genus Urophycis taken in Divisions 4W and X, Subarea 5 and Statistical Area 6 be designated as red hake, Urophycis chuss. ANNEX VIII AUTHORISED TOPSIDE CHAFERS 1. ICNAF-type topside chafer The ICNAF-type topside chafer is a rectangular piece of netting to be attached to the upper side of the codend of the trawl net to reduce and prevent damage so long as such netting conforms to the following conditions: (a) this netting shall have a mesh size not less than that specified for the codend in Article 34; (b) this netting may be fastened to the codend only along the forward and lateral edges of the netting and at no other place in it, and shall be fastened in such a manner that it extends forward of the splitting strap no more than four meshes and ends not less than four meshes in front of the cod line mesh; where a splitting strap is not used, the netting shall not extend to more than one-third of the codend measured from not less than four meshes in front of the cod line mesh; (c) the width of this netting shall be at least one and a half times the width of the area of the codend which is covered, such widths to be measured at right angles to the long axis of the codend. 2. Multiple flap-type topside chafer The multiple flap-type topside chafer is defined as pieces of netting having in all their parts meshes the size of which, whether the pieces of netting are wet or dry, is not less than that of the codend, provided that: (a) each piece of netting (i) is fastened by its forward edge only across the codened at right angles to its long axis; (ii) is of a width of at least the width of the codend (such width being measured at right angles to the long axis of the codend at the point of attachment); and (iii) is not more than ten meshes long; and (b) the aggregate length of all the pieces of netting so attached does not exceed two-thirds of the length of the codend. POLISH CHAFER 3. Large-mesh (modified Polish-type) topside chafer The large-mesh topside chafer consists of a rectangular piece of netting made of the same twine material as the codend, or of a single, thick, knotless twine material, attached to the rear portion of the upper side of the codend and extending over all or any part of the upper side of the codend and having in all its parts a mesh size twice that of the codend when measured wet and fastened to the codend along the forward, lateral and rear edges only of the netting in such a way that each mesh of the netting coincides with four meshes of the codend. ANNEX IX SHRIMP TRAWL TOGGLE CHAINS : NAFO REGULATORY AREA Toggle chains are chains, ropes, or a combination of both, which attach the footrope to the fishing line or bolchline at varying intervals. The terms fishing line and bolchline are interchangeable. Some vessels use one line only; others use both a fishing line and a bolchline as shown in the sketch. The toggle chain length shall be measured from the center of the chain or wire running through the footrope (center of footrope) to the underside of the fishing line. The attached sketch shows how to measure the toggle chain length. ANNEX X MINIMUM MESH SIZE (1) Species Gilled and gutted fish whether or not skinned; fresh or chilled, frozen, or salted. Whole Head off Head and Tail Off Head Off and Split Atlantic Cod 41 cm 27 cm 22 cm 27/25 cm (2) Greenland halibut 30 cm N/A N/A N/A American plaice 25 cm 19 cm 15 cm N/A Yellowtail flounder 25 cm 19 cm 15 cm N/A (1) Fish size refers to fork length for Atlantic cod; whole length for other species. (2) Lower size for green salted fish. ANNEX XI RECORDING OF CATCH (LOGBOOK ENTRIES) FISHING LOGBOOK ENTRIES Item of Information Standard Code Vessel name 01 Vessel nationality 02 Vessel registration number 03 Registration port 04 Types of gear used (separate record for different gear types) 10 Type of gear Date  day 20  month 21  year 22 Position  latitude 31  longitude 32  statistical area 33 No. of hauls during the 24-hour period (1) 10 No. of hours gear fished during the 24-hour period (1) 41 Species names (Annex I) Daily catch of each species (metric tons round fresh weight) 50 Daily catch of each species for human consumption in the form of fish 61 Daily catch of each species for reduction 62 Daily discard of each species 63 Place(s) of trans-shipment 70 Date(s) of trans-shipment 71 Master's signature 80 GEAR CODES Gear categories Standard Abbreviation Code Surrounding nets With purse lines (purse seines) PS  One boat operated purse seines PS1  Two boat operated purse seines PS2 Without purse lines (lampara) LA Seine nets SB Boat or vessel seines SV  Danish seines SDN  Scottish seines SSC  Pair seines SPR Seine nets (not specifed) SX Trawls Pots FPO Bottom trawls  Beam trawls TBB  Otter trawls (2) OTB  Pair trawls PTB  Nephrops trawls TBN  Shrimp trawls TBS  Bottom trawls (not specified) TB Midwater trawls  Otter trawls OTM  Pair trawls PTM  Shirmp trawls TMS  Midwater trawls (not specified) TM Otter twin trawls OTT Otter trawls (not specified) OT Pair trawls (not specified) PT Other trawls (not specified) TX Gillnets and entangling nets Set gillnets (anchored) GNS Drift nets GND Encircling gillnets GNC Fixed gillnets (on stakes) GNF Trammel nets GTR Combined gillnets-Trammel nets GTN Gillnets and entangling nets (not specified) GEN Gillnets (not specified) GN Traps Stationary uncovered pound-nets FPN Fyke nets FYK Stow nets FSN Barriers, fences, weirs, etc. FWR Aerial traps FAR Traps (not specified) FIX Hooks and lines Hand-lines and pole-lines (hand operated) (3) LHP Hand-lines and pole-lines (mechanized) (3) LHM Set lines (longlines set) LLS Drifting longlines LLD Longlines (not specified) LL Trolling lines LTL Hooks and lines (not specified) (4) LX Grappling and wounding Harpoons HAR Dredges Boat dredges DRB Hand dredges DRH Lift nets Portable lift nets LNP Boat operated lift nets LNB Shore operated stationary lift nets LNS Lift nets (not specified) LN Falling gear Cast nets FCN Falling Gear (not specified) FG Harvesting machines Pumps HMP Mechanized dredges HMD Harvesting machines (not specified) HMX Miscellaneous gear (5) MIS Recreational fishing gear RG Gear not known or not specified NK FISHING VESSEL CODES A. Main vessel types FAO Code Type of vessel BO Protection vessel CO Fish training vessel DB Dredger non continuous DM Dredger continuous DO Beamer DOX Dredger NEI FO Fish carrier FX Fishing vessel NEI GO Gill netter HOX Mother ship NEI HSF Factory mother ship KO Hospital ship LH Hand liner LL Long liner LO Liner LP Pole and line vessel LT Troller MO Multipurpose vessels MSN Seiner hand liner MTG Trawler drifter MTS Trawler purse seiner NB Lift netter tender NO Lift netter NOX Lift netter NEI PO Vessel using pumps SN Seine netter SO Seiner SOX Seiner NEI SP Purse seiner SPE Purse seiner european SPT Tuna purse seiner TO Trawler TOX Trawlers NEI TS Side trawler TSF Side trawler freezer TSW Side trawler wetfish TT Stern trawler TTF Stern trawler freezer TTP Stern trawler factory TU Outrigger trawlers WO Trap setter WOP Pot vessels WOX Trap setters NEI ZO Fish research vessel DRN Drifnetter NEI = Not Elsewhere Identified B. Main vessel activities Alfa Code Category ANC Anchoring DRI Drifting FIS Fishing HAU Hauling PRO Processing STE Steaming TRX Trans-shipping on or off loading OTH Others  to be specified (1) When two or more types of gear are used in the same 24-hour period, records should be separate for the different types. (2) Fisheries agencies may indicate side and stern bottom and side and stern midwater trawls, as OTB-1 and OTB-2, and OTM-1 and OTM-2, respectively. (3) Including jigging lines. (4) Code LDV for dory operated line gears will be maintained for historical data purposes. (5) This item includes: hand and landing nets, drive-in-nets, gathering by hand with simple hand implements with or without diving equipment, poisons and explosives, trained animals, electrical fishing. ANNEX XII NAFO AREA The list that follows is a partial list of stocks that needs to be reported in accordance with Article 42(2). ANG/N3NO Lophius americanus American angler CAA/N3LMN Anarhichas lupus Atlantic wolffish CAP/N3LM Mallotus villosus Capelin CAT/N3LMN Anarhichas spp. Catfishes (Wolffishes) nei HAD/N3LNO Melanogrammus aeglefinus Haddock HAL/N23KL Hippoglossus hippoglossus Atlantic halibut HAL/N3M Hippoglossus hippoglossus Atlantic halibut HAL/N3NO Hippoglossus hippoglossus Atlantic halibut HER/N3L Clupea harengus Herring HKR/N2J3KL Urophycis chuss Red hake HKR/N3MNO Urophycis chuss Red hake HKS/N3NLMO Merlucius bilinearis Silver hake RNG/N23 Coryphaenoides rupestris Roundnose grenadier HKW/N2J3KL Urophycis tenuis White hake POK/N3O Pollachius virens Pollock (=Saithe) RHG/N23 Macrourus berglax Roughhead grenadier SKA/N2J3KL Raja spp. Skates SKA/N3M Raja spp. Skates SQI/N56 Illex illecebrosus Short fin squid VFF/N3LMN  Fishes unsorted, unidentified WIT/N3M Glyptocephalus cynoglossus Witch flounder YEL/N3M Limanda ferruginea Yellow tail flounder ANNEX XIII PROHIBITION OF DIRECTED FISHING IN CCAMLR AREA Target species Zone Period of prohibition Sharks (all species) Convention Area All year Notothenia rossii FAO 48.1 Antarctic, in the Peninsula Area FAO 48.2 Antarctic, around the South Orkneys FAO 48.3 Antarctic, around South Georgia All year Finfish FAO 48.1 Antarctic (1) FAO 48.2 Antarctic (1) All year Gobionotothen gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri FAO 48.3 All year Dissostichus spp FAO 48.5 Antarctic 1.12.2006 to 30.11.2007 Dissostichus spp FAO 88.3 Antarctic (1) FAO 58.5.1 Antarctic (1) (2) FAO 58.5.2 Antarctic east of 79o20'E and outside the EEZ to the west of 79o20'E (1) FAO 88.2 Antarctic north of 65oS (1) FAO 58.4.4 Antarctic (1) FAO 58.6 Antarctic (1) FAO 58.7 Antarctic (1) All year Lepidonotothen squamifrons FAO 58.4.4 (1) All year All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2 Antarctic 1.12.2006 to 30.11.2007 Dissostichus mawsoni FAO 48.4 Antarctic (1) All year (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). ANNEX XIV CATCH AND BY-CATCH LIMITS FOR NEW AND EXPLORATORY FISHERIES IN THE AREA OF CCAMLR IN 2006/07 Subaarea/Division Region Season SSRU Dissostichus spp. Catch Limit (tonnes) By-catch Catch Limit (tonnes) Skates and rays Macrourus spp. Other species 48.6 All Division 1.12.2006 to 30.11.2007 455 T north of 60o S 455 T south of 60o S All division 50 All division 73 All division 20 58.4.1 All Division 1.12.2006 to 30.11.2007 A B C D E F G H 0 0 200 0 200 0 200 0 All Division: 50 All Division: 96 All Division: 20 Total Subarea 600 58.4.2 All Division 1.12.2006 to 30.11.2007 A B C D E 260 0 260 0 260 All Division: 50 All Division: 124 All Division: 20 Total Subarea 780 58.4.3a) All Division outside Areas of National Jurisdiction 1.05.2007 to 31.08.2007 N/A 250 All Division: 50 All Division: 26 All Division: 20 58.4.3b) All Division outside Areas of National Jurisdiction 1.05.2007 to 31.08.2007 N/A 300 All Division: 50 All Division: 159 All Division: 20 88.1 All Subarea 1.12.2006 to 31.08.2007 A B, C, G D E F H, I, K J L 0 356 (1) 0 0 0 1 936 (1) 564 (1) 176 (1) 0 50 (1) 0 0 0 97 (1) 50 (1) 50 (1) 0 57 (1) 0 0 0 310 (1) 90 (1) 28 (1) 0 60 (1) 0 0 0 60 (1) 20 (1) 20 (1) Total Subarea 3 032 (1) 150 (1) 484 (1) 0 88.2 All Subarea 1.12.2006 to 31.08.2007 A B C, D, F, G E 0 0 206 (1) 341 (1) 0 0 50 (1) 50 (1) 0 0 33 (1) 55 (1) 0 0 20 (1) 20 (1) Total Subarea 547 (1) 50 (1) 88 (1) 0 (1) Rules for catch limits for by-catch species per SSRU, applicable within total by-catch limits per Subarea:  Skates and rays: 5 % of the catch limit for Dissostichus spp. or 50 tonnes, whichever is greatest  Macrourus spp.: 16 % of the catch limit for Dissostichus spp.  Other species: 20 tonnes per SSRU. ANNEX XV PART I Port State control forms PORT STATE CONTROL FORM  PSC 1 PART A: To be completed by the master of the vessel Name of vessel IMO Number (1) Radio Call Sign Flag State Inmarsat Number Telefax Number Telephone Number E-mail address Port of landing or transhipment Estimated Time of Arrival Date: Time (UTC): Total catch on board Catch to be landed (2) Species (3) Product (4) ICES area of catch Product weight (kg) Species (3) Product (4) ICES area of catch Product weight (kg) PART B: For official use only  to be completed by the Flag State The Flag State of the vessel must respond to the following questions by marking Yes or No Yes No a) The fishing vessel declared to have caught the fish had sufficient quota for the species declared b) The quantities on board have been duly reported and taken into account for the calculation of any catch or effort limitations that may be applicable c) The fishing vessel declared to have caught he fish had authorisation to fish in the area declared d) the presence of the fishing vessel in the area of catch declared has been verified according to VMS data Flag State confirmation I confirm that the above information is complete, true and correct to best of my knowledge and belief. Name and title Date Signature Official Stamp PART C: For official use only  to be completed by the Port State Name of Port State Authorisation given Date Signature Stamp Yes ¦ No ¦ PORT STATE CONTROL FORM  PSC 2 (5) PART A: To be completed by the master of the vessel Name of vessel IMO Number (6) Radio Call Sign Flag State Inmarsat Number Telefax Number Telephone Number E-mail address Port of landing or transhipment Estimated Time of Arrival Date: Time (UTC): Catch information for donor vessels Name of vessel IMO Number (6) Radio Call Sign Flag State Total catch on board Catch to be landed (7) Species (8) Product (9) ICES area of catch Product weight (kg) Species (8) Product (9) ICES area of catch Product weight (kg) PART B: For official use only  to be completed by the Flag State The Flag State of the vessel must respond to the following questions by marking Yes or No Yes No a) The fishing vessel declared to have caught the fish had sufficient quota for the species declared b) The quantities on board have been duly reported and taken into account for the calculation of any catch or effort limitations that may be applicable c) The fishing vessel declared to have caught he fish had authorisation to fish in the area declared d) the presence of the fishing vessel in the area of catch declared has been verified according to VMS data Flag State confirmation I confirm that the above information is complete, true and correct to best of my knowledge and belief. Name and title Date Signature Official Stamp PART C: For official use only  to be completed by the Port State Name of Port State Authorisation given Date Signature Stamp Yes ¦ No ¦ PART II REPORT ON PORT STATE CONTROL INSPECTION (PSC 3) (10) A. INSPECTION REFERENCE Port State Port of landing or transhipment Vessel name Flag State IMO Number (11) Int. Radio call sign Landing/transhipment started Date Time Landing/transhipment ended Date Time B. INSPECTION DETAILS Name of donor vessel IMO Number (11) Radio call sign Flag State B1. fish landed or transhipped Species (12) Product (13) ICES Area of catch Product weight in kg Diff. (kg) between Product weight and PSC 1 or 2 Diff. ( %) between Product weight and PSC 1 or 2 B2. information about landings authorised without confirmation from the flag state Name of storage, name of competent authorities, deadline for receiving confirmation. B3. fish retained on board Species (12) Product (13) ICES Area of catch Product weight in kg Diff. (kg) between Product weight and PSC 1or 2 Diff. ( %) between Product weight and PSC 1or 2 C. RESULTS OF INSPECTION Inspection started Date Time Inspection ended Date Time Observations Infringements Noted (14) Article Cite NEAFC provision(s) violated and summarise pertinent facts Inspectors name Inspectors signature Date and place D. OBSERVATIONS BY THE MASTER I, the undersigned, Master of the vessel ¦hereby confirm that a copy of this report has been delivered to me on this date. My signature does not constitute acceptance of any part of the contents of this report, except my own observations, if any. Signature: ¦ Date : ¦ E. DISTRIBUTION Copy to flag State Copy to NEAFC Secretary (1) Fishing vessels not assigned an IMO (International Maritime Organisation) number shall provide their external registration number. (2) If necessary an additional form or forms shall be used. (3) FAO 3-alpha Species Codes. (4) Product presentations Appendix to Annex XV. (5) A separate form shall be completed for each donor vessel. (6) Fishing vessels not assigned an IMO number shall provide their external registration number. (7) If necessary an additional form or forms shall be used. (8) FAO 3-alpha Species Codes. (9) Product presentations as set out in Appendix to Annex XV. (10) In case where a vessel has engaged in transhipment operations. A separate form shall be used for each donor vessel. (11) Fishing vessels not assigned an IMO number shall provide their external registration number. (12) FAO 3-alpha Species Codes. (13) Product presentations as set out in Appendix to Annex XV. (14) In case of infringements related to fish caught in the NEAFC Convention Area a reference should be made to the relevant article of the NEAFC Scheme of Control and Enforcement adopted on 17 November 2006. Appendix 1 to Annex XV Products and packing A. Product form codes Code Product form A Round  Frozen B Round  Frozen (Cooked) C Gutted Head on  Frozen D Gutted Head Off  Frozen E Gutted Head Off  Trimmed  Frozen F Skinless Fillets  Frozen G Skin on Fillets  Frozen H Salted Fish I Pickled Fish J Canned Products K Oil L Meal Produced from Round Fish M Meal Produced from Offal N Other (Specify) B. Type of packing Code Type CRT Cartons BOX Boxes BGS Bags BLC Blocks ANNEX XVI PART I SEAFO transhipment declaration TRANSHIPMENT DECLARATION (1) General rule In the case of transhipment, the master of the fishing vessel shall enter the quantities on the transhipment declaration. A copy of the transhipment declaration shall be handed to the master of the recipient vessel. (2) Procedure for completion (a) Entries on transhipment declaration shall be legible and indelible. (b) No entry on the transhipment declaration may be erased or altered. If a mistake is made, the incorrect entry shall be struck out with a line and followed by a new entry initialled by the master or his agent. (c) One transhipment declaration should be completed for each transhipment operations. (d) Each page of the transhipment declaration shall be signed by the master. (3) Responsibilities of the master in respect of the landing declaration and the transhipment declaration The master of the vessel shall certify with his initials and signature that the estimated quantities entered on the transhipment declaration are reasonable. The copies of the transhipment declaration must be kept for one year. (4) Information to be provided The estimates of the quantities trans-shipped are to be indicated on the SEAFO transhipment declaration form, as specified in the footnotes to this form, for each species, and in respect of a particular voyage (5) Procedure of transmission (a) In the case of transhipment to a vessel flying the flag of a Contracting Party State or registered in a Contracting Party, the first copy of the transhipment declaration shall be handed over to the master of the recipient vessel. The original shall be handed over or dispatched, as the case may be, to the authorities of the Contracting Party whose flag the vessel is flying or in which it is registered, within 48 hours of completion of landing or on arrival in port. (b) In the case of transhipment to a vessel flying the flag of a non-Contracting Party, the original document shall be handed over or sent, as the case may be, as soon as possible to the Contracting Party whose flag the fishing vessel is flying or in which it is registered. (c) In cases where it is impossible for the master to dispatch the original of the transhipment declarations to the authorities of the Contracting Party whose flag the vessel is flying or in which it is registered within the time limits specified, the information required in respect of the declaration shall be transmitted by radio or by other means to the authorities concerned. The information shall be transmitted via the radio stations usually used, preceded by the name, the call sing and external identification of the vessel, and the name of its master. In cases where it is not possible for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel or by any other method. The master shall ensure that information transmitted to radio stations is passed on in writing to the relevant authorities. PART II Guidelines for Design and Deployment of Tori Lines 1. These guidelines are designed to assist in the preparation and implementation of tori line regulations for longline fishing vessels. While these guidelines are relatively explicit, improvement in tori line effectiveness through experimentation is encouraged. The guidelines take into account environmental and operational variables such as weather conditions, setting speed and ship size, all of which influence tori line performance and design in protecting baits from birds. Tori line design and use may change to take account of these variables provided that line performance is not compromised. Ongoing improvement in tori line design is envisaged and consequently review of these guidelines should be undertaken in the future. 2. Tori Line Design 2.1. It is recommended that a tori line 150 m in length be used. The diameter of the section of the line in the water may be greater than that of the line above water. This increases drag and hence reduces the need for greater line length and takes account of setting speeds and length of time taken for baits to sink. The section above water should be a string fine line (e; g. about 3 mm diameter) of a conspicuous colour such as red or orange. 2.2. The above water section of the line should be sufficiently light that its movement is unpredictable to avoid habituation by birds and sufficiently heavy to avoid deflection of the line by wind. 2.3. The line is best attached to the vessel with a robust barrel swivel to reduce tangling of the line. 2.4. The streamers should be made of material that is conspicuous and produces an unpredictable lively action (e.g. strong fine line sheathed in red polyurethane tubing) suspended from a robust three-way swivel (that again reduces tangles) attached to the tori line, and should hang just clear of the water. 2.5. There should be a maximum of 5-7 m between each streamer. Ideally each streamer should be paired. 2.6. Each streamer pair should be detachable by means of a clip so that line stowage is more efficient. 2.7. The number of streamers should be adjusted for the setting speed of the vessel, with more streamers necessary at slower setting speeds. Three pairs are appropriate for a setting speed of 10 knots. 3. Deployment of Tori Lines 3.1. The line should be suspended from a pole affixed to the vessel. The tori pole should be set as high as possible so that the line protects bait a good distance astern of the vessel and will not tangle with the fishing gear. Grater pole height provides greater bait protection. For example, a height of around 6 m above the water line can give about 100 m of bait protection. 3.2. The tori line should be set so that streamers pass over baited hooks in the water. 3.3. Deployment of multiple tori lines is encouraged to provide even greater protections of baits from birds. 3.4. Because there is the potential for line breakage and tangling, spare tori lines should be carried on board to replace damaged lines and to ensure fishing operations can continue uninterrupted. 3.5. When fishers use a bait casting machine (BCM) they must ensure co-ordination of the tori line and machine by: a) ensuring the BCM throws directly under the tori line protection and; b) when using a BCM that allows throwing to port and starboard, ensure that two tori lines are used. 3.6. Fishermen are encouraged to install manual, electric of hydraulic winches to improve ease of deployment and retrieval of tori lines. ANNEX XVII Vessels engaged in illegal, unreported and unregulated fisheries in the North Atlantic 1. NORTH-EAST ATLANTIC 1.1. The Commission shall without delay inform Member States of vessels flying flags of non-contracting Parties to the Convention on Future Multilateral Co-operation in North-East Atlantic Fisheries (hereinafter referred to as the Convention) that have been sighted engaging in fishing activities in the Regulatory Area of the Convention and placed by the North-East Atlantic Fisheries Commission (NEAFC) on a provisional list of vessels that are being presumed to be undermining the Recommendations established under the Convention. The following measures shall apply to these vessels: (a) vessels that enter ports are not authorised to land or tranship therein and shall be inspected by the competent authorities. Such inspections shall include the vessel's documents, log books, fishing gear, catch onboard and any other matter relating to the vessel's activities in the Regulatory Area of the Convention. Information on the result of the inspections shall immediately be transmitted to the Commission; (b) fishing vessels, support vessels, refuel vessels, mother-ships and cargo vessels flying the flag of a Member State shall not in any way assist the vessels or participate in any transhipment or joint fishing operations with the vessels; (c) the vessels shall not be supplied in ports with provisions, fuel or other services. 1.2. Vessels that have been placed by the North-East Atlantic Fisheries Commission on the list of vessels that have been confirmed as having engaged in illegal, unreported and unregulated fisheries (hereinafter referred to as IUU vessels) are listed in Appendix 1. In addition to the measures referred to in point 1.1 the following measures shall apply to these vessels: (a) IUU vessels shall be prohibited to enter a Community port; (b) IUU vessels shall not be authorised to fish in Community waters and be prohibited to be chartered; (c) imports of fish coming from IUU vessels shall be prohibited; (d) Member States shall refuse the granting of their flag to IUU vessels and encourage importers, transporters and other sectors concerned to refrain from negotiating and from transhipping of fish caught by such vessels. 1.3. The Commission shall amend the list of IUU vessels to be in accordance with the NEAFC IUU list as soon as NEAFC adopts a new IUU list. 2. NORTHWEST ATLANTIC 2.1. Vessels that have been placed by the Northwest Atlantic Fisheries Organisation (NAFO) on the list of IUU vessels are listed in Appendix 2. The following measures shall apply to these vessels: (a) Fishing vessels, support vessels, refuel vessels, mother-ship and cargo vessels flying the flag of a Member State shall not in any way assist IUU vessels, engage in fish processing operations or participate in any transhipment or joint fishing operations with vessels on the IUU vessels list; (b) IUU vessels shall not be supplied in ports with provisions, fuel or other services; (c) IUU vessels shall not be authorised to entry into port of a Member State, except in case of force majeure; (d) IUU vessels shall not be authorised to change the crew, except as required in relation to force majeure; (e) IUU vessels shall not be authorised to fish in Community waters and be prohibited to be chartered; (f) Member States shall refuse the granting of their flag to IUU vessels and encourage importers, transporters and other sectors concerned to refrain from negotiating and from transhipping of fish caught by such vessels; (g) Imports of fish coming from IUU vessels shall be prohibited. 2.2. The Commission shall amend the IUU vessels list to be in accordance with the NAFO list as soon as NAFO adopts a new list. Appendix 1 to Annex XVII List of vessels that have been confirmed by NEAFC as having engaged in illegal, unreported and unregulated fisheries (IUU vessels) IMO (1) ship identification number Vessel's name (2) Flag State (2) 8522030 CARMEN Georgia 7700104 CEFEY Ex Panama 8422852 DOLPHIN Georgia 8522119 EVA Georgia 7321374 FONTE NOVA Panama 6719419 GRAN SOL Panama 7332218 IANNIS I Panama 8028424 ICE BAY Cambodia 8422838 ISABELLA Georgia 8522042 JUANITA Georgia 6614700 KABOU Guinea Conakry 7351161 KERGUELEN Guinea Conakry 7385174 MURTOSA Togo 8326319 PAVLOVSK Georgia 8914221 POLESTAR Panama 8522169 ROSITA Georgia 8421937 SANTA NIKOLAS Honduras 7347407 SUNNY JANE 8209078 THORGULL Bahamas 8606836 ULLA Georgia (1) International Maritime Organisation. (2) Any changes of names and flags and additional information on the vessels are available on the NEAFC website: www.neafc.org Appendix 2 to Annex XVII List of vessels that have been confirmed by NAFO as having engaged in illegal, unreported and unregulated fisheries (IUU vessels) Vessel Name (+ known previous name) Current Flag State (known prev. Flag State) Radio Call Sing (RC) IMO (1) Number Carmen (Ostovets) Georgia (Dominica) 4LSK 8522030 Eva (Oyra) Georgia (Dominica) 4LPH 8522119 Isabella (Olchan) Georgia (Dominica) 4LSH 8422838 Juanita (Ostroe) Georgia (Dominica) 4LSM 8522042 Ulla (Lisa, Kadri) Georgia (Dominica) unknown 8606836 (1) International Maritime Organisation.